

Exhibit 10.1
 
EXECUTION COPY
 
SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT
 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER, ISSUER AND AGENT)
 
and
 
SUCH OTHER LENDERS WHICH ARE NOW OR HEREAFTER A PARTY HERETO
 
and
 
STONERIDGE, INC.,
(AS BORROWER),
 
SUCH OTHER BORROWERS WHICH ARE NOW OR HEREAFTER A PARTY
HERETO
 
and
 
SUCH GUARANTORS WHICH ARE NOW OR HEREAFTER A PARTY HERETO
 
and
 
PNC BANK, NATIONAL ASSOCIATION
(AS LEAD ARRANGER AND BOOK RUNNER)
 
Dated as of December 1, 2011
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
I. RESTATEMENT, DEFINITIONS AND CONSTRUCTION.
1
1.1 Restatement of Credit Facility.
1
1.2 Accounting Terms.
2
1.3 Uniform Commercial Code Terms.
2
1.4 General Terms.
2
1.5 Certain Matters of Construction.
35
1.6 Currency Equivalents.
36
1.7 Addition of Borrowers.
36
1.8 Joinder Amendments.
37
1.9 Liability of Borrowers.
37
1.10 Classification of New Bolton as a Non-Subsidiary.
37
1.11 Time References.
37
1.12 Agreement Subject to Intercreditor Agreement.
37
   
II. ADVANCES; PAYMENTS.
38
2.1 Revolving Advances to Borrowers.
38
2.2 Requests For Revolving Advances.
39
2.3 Interest Elections; Conversions of Advances.
41
2.4 Disbursement of Proceeds of Advances.
42
2.5 Repayment of Advances.
42
2.6 Increase in Revolving Commitments.
43
2.7 Voluntary and Mandatory Prepayments; Reduction of Commitments.
44
2.8 Statement of Account.
46
2.9 Letters of Credit.
47
2.10 Funding of Advances by Lenders; Sharing of Payments; Settlement.
49
2.11 Defaulting Lender.
51
2.12 Funding by Lending Installations.
52
2.13 Use of Proceeds.
52
   
III. INTEREST; FEES; YIELD PROTECTION.
53
3.1 Interest.
53
3.2 Applicable Margins.
54
3.3 Default Rate.
54
3.4 Letter of Credit Fees.
55
3.5 Facility Fees.
55
3.6 Computation of Interest and Fees.
55
3.7 Maximum Charges.
55
3.8 Increased Costs.
55
3.9 Non-Ascertainable Euro-Rate Rate; Unavailable Deposits.
56
3.10 Euro-Rate Rate Loan Losses.
57
3.11 Capital Adequacy.
57
3.12 Illegality.
58
3.13 Taxes; Withholding; Tax Indemnification.
58
3.14 Interbank Market Presumption.
60
   
IV. COLLATERAL: GENERAL TERMS.
61
4.1 Security Interest in the Collateral.
61
4.2 Perfection of Security Interest.
61
4.3 Disposition of Collateral.
62
4.4 Preservation of Collateral.
62

 
 
 

--------------------------------------------------------------------------------

 
 
4.5 Ownership of Collateral.
62
4.6 Defense of Agent’s and Lenders’ Interests.
63
4.7 Books and Records.
63
4.8 Financial Disclosure.
63
4.9 Compliance with Laws.
63
4.10 Inspection of Premises.
64
4.11 Insurance.
64
4.12 Failure to Pay Insurance.
65
4.13 Payment of Leasehold Obligations.
66
4.14 Receivables; Investments, Cash Management.
66
4.15 Maintenance of Equipment.
70
4.16 Exculpation of Liability.
70
4.17 Environmental Matters.
70
4.18 Financing Statements.
71
4.19 Material Recovery Event.
72
4.20 Partial Release of Liens.
72
   
V. REPRESENTATIONS AND WARRANTIES.
73
5.1 Authority.
73
5.2 Formation and Qualification/Subsidiaries.
73
5.3 Officers, Directors, Shareholders, Capitalization.
73
5.4 Survival of Representations and Warranties.
73
5.5 FEINs/Tax Returns.
74
5.6 Financial Statements.
74
5.7 Corporate Names.
74
5.8 O.S.H.A. and Environmental Compliance.
75
5.9 Solvency; No Litigation, Violation of Laws.
75
5.10 ERISA Compliance.
76
5.11 Patents, Trademarks, Copyrights and Licenses.
77
5.12 Licenses and Permits.
77
5.13 No Burdensome Restrictions.
77
5.14 No Default Under 2010 Note Indenture.
77
5.15 No Labor Disputes.
77
5.16 Margin Regulations.
78
5.17 Investment Company Act.
78
5.18 Disclosure.
78
5.19 Hedging Contracts.
78
5.20 Conflicting Agreements.
78
5.21 Application of Certain Laws and Regulations; Bulk Sales.
79
5.22 Business and Property.
79
5.23 Locations.
79
5.24 [Reserved.]
79
5.25 Disclosure of Material Business Agreements.
79
5.26 Anti-Terrorism Laws.
79
   
VI. AFFIRMATIVE COVENANTS.
80
6.1 Taxes.
80
6.2 Conduct of Business and Maintenance of Existence and Assets.
81
6.3 Violations.
81
6.4 Fixed Charge Coverage Ratio.
81
6.5 Execution of Supplemental Instruments.
81
6.6 Standards of Financial Statements.
81
6.7 UK Pensions Regulator.
81
6.8 Pledge of Equity Interests..
82

 
 
ii

--------------------------------------------------------------------------------

 
 
VII. NEGATIVE COVENANTS.
82
7.1 Merger, Consolidation, Acquisition and Sale of Assets.
82
7.2 Creation of Liens.
88
7.3 Guarantees.
88
7.4 Investments.
88
7.5 Extensions of Credit.
89
7.6 Capital Expenditures.
89
7.7 Dividends and Distributions; Grants.
89
7.8 Indebtedness.
89
7.9 Nature of Business.
90
7.10 Transactions with Affiliates.
90
7.11 Leases.
90
7.12 Subsidiaries.
91
7.13 Fiscal Year and Accounting Changes.
91
7.14 Pledge of Credit.
91
7.15 Amendment of Organizational Documents.
91
7.16 Compliance with ERISA.
91
7.17 Repayment or Prepayment of Indebtedness.
92
7.18 Bailee Documents of Title.
92
7.19 Modification of Material Business Agreements.
92
7.20 Modification of 2010 Note Indenture.
92
7.21 Anti-Terrorism Laws.
92
   
VIII. CONDITIONS PRECEDENT.
93
8.1 Conditions to Effectiveness of this Amended and Restated Credit Agreement
and Loans to Domestic Borrowers.
93
8.2 Conditions to  Loans to Foreign Borrowers.
96
8.3 Conditions to Each Advance.
98
   
IX. NOTICE AND DISCLOSURE REQUIREMENTS.
99
9.1 Disclosure of Material Matters.
99
9.2 Schedules; Collateral Reporting Information; Borrowing Base Certificate.
100
9.3 Environmental Reports.
100
9.4 Litigation.
100
9.5 Material Occurrences.
101
9.6 Government Receivables.
101
9.7 Annual Financial Statements.
101
9.8 Quarterly Financial Statements.
102
9.9 Securities Filings.
102
9.10 Additional Information.
102
9.11 Projected Operating Budget.
102
9.12 Notice of Suits, Adverse Events.
103
9.13 ERISA Notices and Requests.
103
9.14 Notices Regarding  2010 Note Documents.
104
9.15 Certified Copies of the New Bolton Loan Documents.
104
9.16 Certified Copies of the PST Charter Documents.
104
9.17 Certified Copies of the PST Acquisition Documents.
104
9.18 Additional Documents.
104
   
X. EVENTS OF DEFAULT.
104
10.1 Payment of Obligations.
104
10.2 Misrepresentations.
105
10.3 Failure to Furnish Information.
105

 
 
iii

--------------------------------------------------------------------------------

 
 
10.4 Liens Against Assets.
105
10.5 Breach of Covenants.
105
10.6 Judgment.
105
10.7 Insolvency and Related Proceedings.
106
10.8 Cessation of Operations.
106
10.9 Material Adverse Effect.
106
10.10 Loss of Priority Lien.
106
10.11 Breach of Material Agreements.
106
10.12 Cross Default; Cross Acceleration.
106
10.13 Default Under  2010 Note Indenture.
107
10.14 Termination of Guaranty.
107
10.15 Change of Control.
107
10.16 Invalidity of Credit Agreement.
107
10.17 Loss of Material Intellectual Property.
107
10.18 Forfeiture of Assets.
107
10.19 Business Interruption.
108
10.20 ERISA Events.
108
   
XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
108
11.1 Rights and Remedies.
108
11.2 [Reserved]
109
11.3 Setoff.
109
11.4 Letter of Credit Collateral Account.
109
11.5 Appointment of Receiver.
109
11.6 Rights and Remedies not Exclusive; Non-Waiver.
109
11.7 Allocation of Payments After Event of Default.
110
   
XII. EFFECTIVE DATE; TERMINATION
111
12.1 Effective Date.
111
12.2 Termination.
111
   
XIII. AGENCY PROVISIONS.
111
13.1 Appointment.
111
13.2 Nature of Duties.
112
13.3 Lack of Reliance on Agent and Resignation.
113
13.4 Certain Rights of Agent.
113
13.5 Reliance.
114
13.6 Notice of Default.
114
13.7 Posting to an Approved Electronic Platform.
114
13.8 Indemnification of Agent and Issuer.
115
13.9 Agent in its Individual Capacity.
115
13.10 Delivery of Documents.
115
13.11 No Reliance on Agent’s Customer Identification Program.
115
13.12 Agent May File Proofs of Claim.
116
13.13 Collateral and Guaranty Matters.
116
13.14 No Independent Action.
117
13.15 Use of Sub-Agents.
117
   
XIV. BORROWING AGENCY; BORROWERS AND OTHER LOAN PARTIES JOINTLY AND SEVERALLY
LIABLE.
117
14.1 Borrowing Agency Provisions.
117
14.2 Cross-Obligations of Loan Parties.
118
14.3 Rights of Subrogation.
120

 
 
iv

--------------------------------------------------------------------------------

 
 
XV. MISCELLANEOUS.
120
15.1 Governing Law.
120
15.2 Entire Understanding.
120
15.3 Amendments.
121
15.4 Special and Protective Agent Advances.
122
15.5 Transfers and Assignments; Replacement of Certain Lenders.
122
15.6 Application of Payments.
125
15.7 Indemnity.
126
15.8 Notice.
126
15.9 Notice by Approved Electronic Communications.
127
15.10 Survival.
128
15.11 Severability.
128
15.12 Expenses.
128
15.13 Injunctive Relief.
128
15.14 Consequential Damages.
129
15.15 Captions.
129
15.16 Counterparts; Telecopied Signatures.
129
15.17 Construction.
129
15.18 Confidentiality.
129
15.19 No Sharing of Information Without Consent.
130
15.20 USA Patriot Act.
130
15.21 Publicity.
130
15.22 Judgment Currency.
130
15.23 Waiver of Jury Trial and Submission to Non-Exclusive Jurisdiction.
131

 
 
v

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES AND EXHIBITS
 
All Schedules to the Credit and Security Agreement:
 

 
Schedule 2.9
Existing Letters of Credit
 
Schedule 4.1
Commercial Tort Claims
 
Schedule 4.14(c)
Chief Executive Offices
 
Schedule 4.14(g)
Lockboxes; Bank Accounts
 
Schedule 4.14(j)
Securities Accounts
 
Schedule 5.2
Incorporation/Organization/Qualification
 
Schedule 5.3
Officers, Directors, Shareholders, Capitalization
 
Schedule 5.5
FEINS/Tax Returns
 
Schedule 5.7
Corporate Names
 
Schedule 5.8
O.S.H.A. and Environmental Compliance
 
Schedule 5.9(b)
Litigation
 
Schedule 5.10
ERISA Plans
 
Schedule 5.11
Patents, Trademarks, Copyrights and Licenses
 
Schedule 5.15
Labor Contracts
 
Schedule 5.22
Business Activities
 
Schedule 5.23
Locations
 
Schedule 5.25
Material Business Agreements
 
Schedule 6.7
UK Pensions Regulator
 
Schedule 7.1
Sale of Assets
 
Schedule 7.2
Permitted Encumbrances
 
Schedule 7.3
Permitted Guarantees
 
Schedule 7.4
Permitted Investments
 
Schedule 7.5
Extensions of Credit
 
Schedule 7.8
Permitted Indebtedness

 
All Exhibits to the Credit and Security Agreement:
 

 
Exhibit A
Closing Agenda
 
Exhibit B
Form of Revolving Note
 
Exhibit C
Form of Revolving Advance Request for Euro-Rate Loans
 
Exhibit D
Form of Borrowing Base Certificate
 
Exhibit E
Form of Compliance Certificate
 
Exhibit F
Form of Financial Condition Certificate
 
Exhibit G-1
Form of Landlord Waiver
 
Exhibit G-2
Form of Processor/Bailee Waiver
 
Exhibit G-3
Form of Mortgagee Waiver
 
Exhibit G-4
Form of Consignee Waiver
 
Exhibit H
Projections
 
Exhibit I
Form of Assignment and Assumption
 
Exhibit J
Form of Borrower Joinder Agreement
 
Exhibit K
Form of Guarantor Joinder Agreement

 
 
vi

--------------------------------------------------------------------------------

 

This SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), is dated as of December 1, 2011, by and among STONERIDGE, INC., an
Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas
corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation (“Controls”), and such other Persons as are from time to time
parties hereto as Borrowers, other Persons as are from time to time parties
hereto, as Guarantors, the financial institutions which are now or which
hereafter become a party to this Agreement (the “Lenders”), PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“PNC Bank”), as Lead Arranger, an
Issuer (as hereinafter defined), Agent and collateral agent (the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
receipt and sufficiency of which are hereby acknowledged, the Loan Parties (as
hereinafter defined), the Lenders, the Issuer and the Agent hereby agree as
follows:
 
I.
RESTATEMENT, DEFINITIONS AND CONSTRUCTION.

 

 
1.1
Restatement of Credit Facility.

 
This Agreement amends and restates that certain Amended and Restated Credit and
Security Agreement, dated as of September 20, 2010, and that certain Amendment
No. 1 to Amended and Restated Credit and Security Agreement (the “Current Credit
Agreement”), which in turn amended and restated that certain Credit and Security
Agreement, dated as of November 2, 2007, that certain Amendment No. 1 to Credit
and Security Agreement, that certain Amendment No. 2 to Credit and Security
Agreement, that certain Amendment No. 3 to Credit and Security Agreement, and
that certain Amendment No. 4 to Credit and Security Agreement (the “Original
Credit Agreement”).  All Obligations (as defined in the Current Credit
Agreement) outstanding under the Current Credit Agreement shall constitute
Obligations under this Agreement.  The Obligations and other liabilities
pursuant hereto are issued in exchange and replacement for the Obligations (as
defined in the Current Credit Agreement) and other liabilities under the Current
Credit Agreement, shall not be a novation or satisfaction thereof and shall be
entitled to the same collateral with the same priority.  This Agreement does not
evidence or effect a release or relinquishment of the priority of the Agent, for
the benefit of itself, the Lenders and any Issuer, in any Collateral.  The Other
Loan Documents and other deliverables delivered pursuant to the requirements of
Section 8.1 of the Original Credit Agreement or Section 8.1 of the Current
Credit Agreement remain effective.  The Lenders acknowledge and agree that such
transfer of rights and interest under the Other Loan Documents shall take place
among the Lenders as of the Closing Date, and, due to the fact that each
Lender’s respective Revolving Commitment under the Current Credit Agreement (as
set forth on such Lender’s signature page to the Current Credit Agreement) will
equal each such Lender’s respective Revolving Commitment under this Agreement
(as set forth on such Lender’s signature page to this Agreement), any
outstanding Borrowings under the Current Credit Agreement as of the Closing Date
will automatically convert to Borrowings of the same Type under this Agreement,
subject to the Applicable Base Rate Margin or Applicable Euro-Rate Margin, as
applicable, in effect as of the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 

 
1.2
Accounting Terms.

 
As used in this Agreement and the Other Loan Documents, accounting terms not
defined in Section 1.4 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.4 to the extent not defined shall have the
respective meanings given to them under GAAP; provided, however, to the extent
accounting terms not defined or only partly defined herein are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined or partly defined in accordance with
GAAP.  All financial computations to be made under this Agreement shall, unless
otherwise specifically provided herein, be made in accordance with GAAP applied
on a basis consistent in all material respects with the financial statements
delivered to the Agent and the Lenders on or prior to the Closing
Date.  Notwithstanding any other provision contained herein, all references to
GAAP  and all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrowers or any Subsidiary at “fair
value”, as defined therein.
 

 
1.3
Uniform Commercial Code Terms.

 
To the extent used in this Agreement and the Other Loan Documents, terms defined
in the Uniform Commercial Code shall have the meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined)
ascribed to such terms in the Uniform Commercial Code.  Such terms shall
include: “Account”, “Account Debtor”, “Certificated Security”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodities Account”, “Deposit Account”, “Document”,
“Equipment”, “Farm Products”, “Financial Asset”, “Fixture”, “General
Intangible”, “Instrument”, “Inventory”, “Investment Property”, “Lease”,
“Lessor”, “Letter-of-Credit Rights”, “money”, “Payment Intangibles”, “Proceeds”,
“Product”, “Record”, “Secured Party”, “Securities Account”, “Securities
Intermediary”, “Security”, “Security Entitlement”, “Security Interest” and
“Supporting Obligation”.  To the extent the definition of any category or type
of Collateral is expanded by any amendment, modification or revision to the
Uniform Commercial Code, such expanded definition will apply automatically as of
the date of such amendment, modification or revision.
 

 
1.4
General Terms.

 
As used in this Agreement or any Other Loan Document, the following terms shall
have the meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined) set forth below:
 
“Acquired Entity” shall mean any Person acquired pursuant to a Permitted
Acquisition or proposed to be acquired pursuant to a Proposed Acquisition, as
applicable.
 
“Activation Notice” shall mean a notice in writing from the Agent to the
Borrowing Agent that either (i) an Event of Default has occurred and is
continuing or (ii) the Undrawn Availability is less than Twenty-Five Million
Dollars ($25,000,000).
 
“Additional Borrower” shall have the meaning set forth in Section 1.7
 
“Additional Borrower Request” shall have the meaning set forth in Section 1.7
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Agent to the Lenders and each assignee thereof.
 
“Advances” shall mean the Revolving Advances.
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a).
 
 
2

--------------------------------------------------------------------------------

 

“Affiliate” shall mean, with respect to a specified Person, any other Person:
(a) which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with such specified Person, (b)
which beneficially owns or holds with power to vote ten percent (10%) or more of
any class of the voting stock of such specified Person, (c) ten percent (10%) or
more of the voting stock of which other Person is beneficially owned or held by
such specified Person, or (d) who is an executive officer or director of such
specified Person.  The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble.
 
“Agent’s Fee Letter” shall mean the Agent’s fee letter dated as of September 27,
2011, between Parent and the Agent.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Alphabet Brasil” means Alphabet do Brasil Ltda., a Brazilian limitada.
 
“Alternate Base Rate” shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (a) the Federal Funds Open Rate, plus 0.50%,
and (b) the Prime Rate, and (c) the Daily Euro-Rate, plus 100 basis points
(1.00%).  Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.
 
“Alternate Base Rate Loan” shall mean any Advance, in Dollars, during any period
in which such Advance bears interest based upon the Alternate Base Rate.
 
“Alternative Currency” shall mean and include any lawful currency other than
Dollars which (i) is readily and freely transferable and convertible into
Dollars and (ii) is acceptable to the Lenders and the Issuer.
 
“Alternative Currency Sublimit” shall mean Fifty Million Dollars ($50,000,000)
(determined at the equivalent amount in Dollars for each Borrowing denominated
in Alternative Currency).
 
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control.
 
“Applicable Base Rate Margin” shall be determined pursuant to Section 3.2.
 
“Applicable Euro-Rate Rate Margin” shall be determined pursuant to Section 3.2.
 
“Applicable Facility Fee Percentage” shall be determined pursuant to
Section 3.2.
 
“Applicable Letter of Credit Fee Percentage” shall be determined pursuant to
Section 3.2.
 
“Applicable Period” shall have the meaning set forth in Section 3.2.
 
 
3

--------------------------------------------------------------------------------

 

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System, any
Approved Electronic Platform or any other equivalent electronic service, whether
owned, operated or hosted the Agent, any Lender, any of their Affiliates or any
other Person, that any party is obligated to, or otherwise chooses to, provide
to the Agent pursuant to this Agreement or any Other Loan Document, including
any financial statement, financial and other report, notice, request,
certificate and other information material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that the Agent specifically instructs a Person to
deliver in physical form.
 
“Approved Electronic Platform” shall have the meaning specified in Section 13.7.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Approved Securities Intermediary” shall mean a Securities Intermediary approved
by the Agent in its Permitted Discretion and with respect to which the Borrowing
Agent has delivered to the Agent an executed Securities Account Control
Agreement.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 15.5), and accepted by the Agent, in
substantially the form of Exhibit I or any other form approved by the Agent.
 
“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.).
 
“Augmenting Revolving Lender” shall have the meaning specified in Section 2.6(a)
 
“Bank Services” shall mean each and any bank service provided to any Loan Party
by the Agent, any Lender or any direct or indirect Subsidiary or Affiliate of
the Agent or any Lender, including the following: (a) commercial credit cards,
(b) stored value cards, and (c) cash management or treasury administration
services (including controlled disbursement, automatic clearinghouse
transactions, electronic funds transfers, returned items, overdrafts and
interstate depositary network services).
 
“Blocked Account Agreement” shall have the meaning set forth in Section 4.14(g).
 
“Blocked Person” shall have the meaning assigned to such term in
Section 5.26(b).
 
“Borrower” and “Borrowers” shall mean the Parent, Controls, Electronics, upon
the satisfaction of the conditions set forth in Section 8.2 as applicable with
respect thereto, the Scottish Borrower and the Swedish Borrower, and each other
Person added to this Agreement as a Borrower through a Borrower Joinder
Agreement.
 
“Borrower Joinder Agreement” shall mean a Borrower joinder agreement,
substantially in the form of Exhibit J.
 
“Borrowing” shall mean a Revolving Borrowing.
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrowing Agent” shall mean the Parent.
 
“Borrowing Base Certificate” shall mean a certificate duly executed by an
officer (or other Person duly designated by the Board of Directors of the
Borrowing Agent) of the Borrowing Agent appropriately and separately completed
by the Borrowers, and in substantially the form of Exhibit D hereto.
 
“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Euro-Rate Loan, such day must also be a day on which dealings are
carried on in the Relevant Interbank Market, (ii) with respect to advances or
payments of Advances or any other matters relating to a Euro-Rate Loan
denominated in an Alternative Currency, such day also shall be a day on which
dealings in deposits in the relevant Alternative Currency are carried on in the
Relevant Interbank Market, and (iii) with respect to Euro-Rate Loans or payments
denominated in an Alternative Currency other than the Euro, such day shall also
be a day on which all applicable banks into which proceeds of such Advances may
be deposited are open for business and foreign exchange markets are open for
business in the principal financial center of the country of such currency and
in respect to Euro-Rate Loans or payments  denominated in Euro shall be a TARGET
Day.
 
“Capital Expenditures” shall mean any expenditure made or liability incurred
which is, determined in accordance with GAAP, treated as a capital expenditure
and not as an expense item for the year in which it was made or incurred, as the
case may be, excluding (to the extent otherwise included) expenditures made with
respect to repair or replacement of property necessitated by a Material Recovery
Event for which the Borrowing Agent has notified the Agent of the applicable
Loan Party’s intent to invest the proceeds of such Material Recovery Event and
is otherwise in compliance with Section 4.19.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Concentration Account” shall mean, with respect to the Borrowers, at the
discretion of the Agent, either: (i) any of those certain commercial deposit
accounts at PNC Bank in the name of the Agent, designated as “PNC Bank (for the
benefit of itself and the Issuer) Borrowing Agent Cash Concentration Account”
pursuant to a Cash Concentration Account Agreement (a “Non-Borrower Titled Cash
Concentration Account”); or (ii) such other depository accounts as may be
established and maintained by any of the Borrowers, the Borrowing Agent or any
other applicable Obligor at PNC Bank from time to time, pursuant to a Deposit
Account Agreement and/or a Blocked Account Agreement, each of which, in either
case, shall be: (a) without liability by the Agent or PNC Bank, as depositary
bank, to pay interest thereon, (b) the funds within which shall immediately
become the sole and exclusive property of the Agent for the pro rata benefit of
the Secured Creditors and subject to the sole and exclusive control off the
Agent, and (c) from which account the Agent shall have the irrevocable and
exclusive right to withdraw funds.
 
“Cash Concentration Account Agreement” shall mean an agreement entered into by
the Agent and PNC Bank, as depositary bank, with respect to each Non-Borrower
Titled Cash Concentration Account, in form and substance satisfactory to the
Agent and acknowledged by the Borrowers, the Borrowing Agent or other Obligor,
as applicable, whereby PNC Bank will agree to maintain the Non-Borrower Titled
Cash Concentration Account on behalf of the Agent.
 
 
5

--------------------------------------------------------------------------------

 

“Cash Equivalents” shall mean (a) obligations issued or guaranteed by the United
States or any agency thereof, (b) commercial paper with maturities of not more
than one hundred and eighty (180) days and a published rating of not less than
A-1 by Standard & Poor’s or P-1 by Moody’s Investors Services, Inc. (or the
equivalent rating), (c) Dollar denominated time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that (i)
(A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (b) above and (iii) has
combined capital and surplus of at least Five Hundred Thousand Dollars
($500,000), in each case with maturities of not more than one hundred and eighty
(180) days from the date of acquisition thereof, (d) repurchase agreements
maturing within one hundred and eighty (180) days from the date of issuance
thereof entered into with a commercial bank of the type described in clause (c)
above, (e) U.S. money market funds (i) rated AAA by Standard & Poor’s, Inc. or
with an equivalent rating from Moody’s Investors Service, Inc., or (ii) that
invest solely in obligations issued or guaranteed by the United States or an
agency thereof, or (f) short-term marketable securities.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Sections 9601 et seq.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any
Governmental Body; provided however, that notwithstanding anything herein to the
contrary,(i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to have been enacted, adopted, issued or
implemented after the date of this Agreement, regardless of the date enacted,
adopted, issued or implemented (even if enacted, adopted or issued before the
date hereof), and (ii) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
 
“Change of Control” shall mean and include any of the following:
 
(a)           during any period of two consecutive calendar years, individuals
who at the beginning of such period constituted the Parent’s Board of Directors
(together with any new directors whose (x) election by the Parent’s Board of
Directors or (y) nomination for election by the Parent’s shareholders was (prior
to the date of the proxy or consent solicitation relating to such nomination)
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved), cease for any reason to
constitute a majority of the directors then in office;
 
(b)           any person or group (as such term is defined in section 13(d)(3)
of the 1934 Act), other than the Parent, any trustee or other fiduciary holding
securities under an employee benefit plan of the Parent, acquires, directly or
indirectly, beneficial ownership (within the meaning of Rule 13d-3 and 13d-5 of
the 1934 Act) of 50% or more, on a fully diluted basis, of the economic or
voting interest in the Parent’s capital stock;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           the shareholders of the Parent approve a merger or consolidation
of the Parent with any other Person, other than a merger or consolidation which
would result in the voting securities of the Parent outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted or exchanged for voting securities of the surviving or resulting
entity) more than 75% of the combined voting power of the voting securities of
the Parent or such surviving or resulting entity outstanding after such merger
or consolidation;
 
(d)           the shareholders of the Parent approve a plan of complete
liquidation of the Parent or an agreement or agreements for the sale or
disposition by the Parent of all or substantially all of the Parent’s assets;
 
(e)           any “change in control” or any similar term, as defined in (a) the
2010 Note Documents or (b) any of the indentures, credit agreements or other
instruments governing any Indebtedness of the Parent or any of its Subsidiaries
with an outstanding principal amount, or providing for commitments to lend in an
outstanding principal amount, of at least Ten Million Dollars ($10,000,000) (or
the equivalent amount in any other currency);
 
(f)           any merger or consolidation of or with the Parent in which the
Parent is not the surviving party or sale of all or substantially all of the
property or assets of any of the Parent or any first-tier Subsidiary of the
Parent.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges, together with any interest and any
penalties, additions to tax or additional amounts, imposed by any taxing or
other similar Governmental Body, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of its Subsidiaries.
 
“CIP Regulations” shall have the meaning set forth in Section 13.11.
 
“Closing Agenda” shall mean the closing agenda attached hereto as Exhibit A.
 
“Closing Date” shall mean the date upon which all the conditions set forth in
Section 8.1 shall have been satisfied.
 
“Closing Date (Foreign)” shall mean, with respect to the Scottish Borrower or
the Swedish Borrower, as applicable, the date upon which all the conditions set
forth in Section 8.2 shall have been satisfied by such Foreign Borrower.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
 
“Collateral” shall mean and include, with respect to a Person granting a
security interest in existing or hereafter acquired assets or property to the
Agent pursuant to this Agreement or any Other Loan Document to secure the
Obligations, such Person’s:
 
(a)           Accounts;
 
(b)           Inventory;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Equipment and Fixtures;
 
(d)           all other Goods;
 
(e)           General Intangibles, Payment Intangibles and Intellectual
Property;
 
(f)           Investment Property and Security Entitlements;
 
(g)           Deposit Accounts, Securities Accounts, and all cash, checks, and
other property held therein or credited thereto, and any and all monies credited
by or due from any financial institution or any other depository;
 
(h)           rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase;
 
(i)            Instruments, Letter of Credit Rights, Supporting Obligations,
Documents (including documents of title), policies and certificates of
insurance, choses in action, Chattel Paper;
 
(j)            Commercial Tort Claims, to the extent described on Schedule 4.1
and all future Commercial Tort Claims in which a security interest is granted to
the Agent pursuant to Section 4.1;
 
(k)           accessions to, substitutions for, and all replacements, Products
and Proceeds of the herein above-referenced property including proceeds of
insurance policies insuring such property, and proceeds of any insurance,
indemnity, warranty or guaranty;
 
(l)            books, records, and other property (including credit files,
programs, printouts, computer software (owned by such Person or in which it has
an interest), and disks, magnetic tape and other magnetic media, and other
materials and records) pertaining to any such above-referenced property; and
 
(m)          to the extent not otherwise included above, all other tangible and
intangible personal property of such Person;
 
in each case, other than Excluded Property of such Person.
 
Collateral shall also mean the Real Property in which a security interest or
Lien is granted to the Agent pursuant to this Agreement or any Other Loan
Document.
 
“Collection Account” shall have the meaning set forth in Section 4.14(g).
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment.
 
“Compliance Certificate” shall mean the certificate executed by the any officer
of the Borrowing Agent authorized by the Board of Directors of the Borrowing
Agent to so execute on the basis of and in connection with the financial
statements delivered pursuant to Section 9.7 or 9.8 substantially in the form of
Exhibit E and otherwise satisfactory to the Agent.
 
 
8

--------------------------------------------------------------------------------

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Person’s
business, including any Consents required under all applicable federal, state or
other applicable law.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period
and (iv) any non-cash charges (other than the write-down of current assets) for
such period (provided that to the extent that all or any portion of the income
of any person is excluded from Consolidated Net Income pursuant to the
definition thereof for all or any portion of such period any amounts set forth
in the preceding clauses (i) through (iv) that are attributable to such person
shall not be included for purposes of this definition for such period or portion
thereof), and minus (b) without duplication (i) all cash payments made during
such period on account of reserves, restructuring charges and other
non-recurring non-cash charges added to Consolidated Net Income pursuant to
clause (a)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any non-cash extraordinary gains and
all non-recurring non-cash items of income for such period, all determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
calculating Consolidated EBITDA for any period (A) the Consolidated EBITDA of
any Acquired Entity acquired by Parent or any Subsidiary of Parent pursuant to a
Permitted Acquisition during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the Consolidated EBITDA of any person
or line of business sold or otherwise disposed of by Parent or any Subsidiary of
any Loan Party during such period shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).
 
“Consolidated Equity” shall mean, with respect to any date, the net equity of
the Parent and its Subsidiaries as of such date determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Fixed Charges” shall mean, with respect to any fiscal period, the
sum of: (a) Consolidated Interest Expense paid in cash of the Parent and its
Subsidiaries determined on a consolidated basis with respect to such period and
(b) scheduled principal payments on the Advances and other Indebtedness of the
Parent and its Subsidiaries determined on a consolidated basis with respect to
such period.
 
“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Parent and its Subsidiaries
for such period (including all commissions, discounts and other fees and charges
owed by the Borrower and the Subsidiaries with respect to letters of credit and
bankers’ acceptance financing), net of interest income, in each case determined
on a consolidated basis in accordance with GAAP, plus (b) any interest accrued
during such period in respect of Indebtedness of the Parent or any Subsidiary
that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP.  For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Parent or any Subsidiary with respect to interest rate
Hedging Contracts.
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.
 
 
9

--------------------------------------------------------------------------------

 
 
“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with any Person, are treated as a single employer under
Section 414 of the Code.
 
“Copyright Security Agreement” shall mean a copyright security agreement,
executed and delivered by a Loan Party in connection with this Agreement, in
form and substance satisfactory to the Agent.
 
“Customs” shall have the meaning set forth in Section 2.9(j).
 
“Daily Euro-Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.
 
“Deemed Credit Request” shall have the meaning set forth in Section 2.2(d).
 
“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.3.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.11.
 
“Deposit Account Agreement” shall have the meaning set forth in Section 4.14(g).
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Borrower” and “Domestic Borrowers” shall mean the Parent, Controls and
Electronics, and each other Domestic Subsidiary of the Parent added to this
Agreement as a Borrower through a Borrower Joinder Agreement.
 
“Domestic Obligor” shall mean, singularly or collectively, as the context may
require, each Domestic Borrower and each Guarantor which is a Domestic
Subsidiary of a Domestic Borrower.
 
“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of a Person
that is organized under the laws of the United States, any state thereof or the
District of Columbia (other than an indirect Subsidiary of a Person which is a
direct or indirect Subsidiary of another Subsidiary which is not organized under
such laws).
 
“E-Fax” shall mean any system used to receive or transmit faxes electronically.
 
“E-Signature” shall mean the process of attaching to or logically associating
with an Approved Electronic Communication an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Approved Electronic Communication) with the intent
to sign, authenticate or accept such Approved Electronic Communication.
 
 
10

--------------------------------------------------------------------------------

 

“Eligible Assignee” shall mean any of the following Persons: (a) a Lender; (b)
an Affiliate of a Lender; (c) an Approved Fund; and (d) any other Person (other
than a natural person) approved by (i) the Agent, (ii) in the case of any
assignment of a commitment to make Revolving Advances hereunder, the Issuer, and
(iii) unless an Event of Default has occurred and is continuing, the Borrowing
Agent (each such approval not to be unreasonably withheld or delayed); provided,
however, that, notwithstanding the foregoing, “Eligible Assignee” shall not
include any Loan Party or any Loan Party’s Affiliates or Subsidiaries and;
provided, further, that, notwithstanding the foregoing, a Person shall only be
an “Eligible Assignee” if (i) such Person shall have complied with the
requirements of Section 3.13 regarding delivery of Withholding Certificates and
(ii) the assignment to or participation of such Person shall not constitute a
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code).
 
“Eligible Inventory” shall mean, with respect to each Domestic Borrower,
Inventory of such Domestic Borrower which the Agent, in the exercise of its
Permitted Discretion, shall deem to be Eligible Inventory, based on such
considerations as the Agent may from time to time deem appropriate in its
Permitted Discretion.  No Inventory of such Domestic Borrower shall be Eligible
Inventory if such Inventory:
 
(a)           is excess, obsolete, unsalable, shopworn, unmerchantable or unfit
for sale, or is slow-moving (other than with respect to replacement parts
constituting finished goods held for sale to customers in the ordinary course of
the business),
 
(b)           is not subject to an enforceable perfected, first priority
security interest in favor of the Agent,
 
(c)           is not owned by such Domestic Borrower free and clear of all Liens
and rights of any other Person (including the rights of a purchaser that has
made progress payments and the rights of a surety that has issued a bond to
assure such Domestic Borrower’s performance with respect to that Inventory),
except the Liens in favor of the Agent, on behalf of itself and the Lenders, and
other Permitted Encumbrances (subject to reserves for such other Permitted
Encumbrances established by the Agent in accordance with the terms of this
Agreement);
 
(d)           is work-in-process or any other Inventory which is not raw
material or finished goods held for resale;
 
(e)           except for Inventory which is described pursuant to subclauses (i)
or (ii) of clause (f) below and which is otherwise Eligible Inventory hereunder,
is: (i) not located in the United States or Mexico, and, if located in Mexico,
not located on premises disclosed on Schedule 5.23 (or such other location
appearing on any subsequent amendments to Schedule 5.23 consented to by the
Agent in accordance with Section 15.3) with respect to which a Person in charge
or control of such premises has taken constructive possession acting as a
depository of the Inventory on the premises for the benefit of the Agent for
purposes of perfecting a pledge of such Inventory satisfactory to the Agent, in
its Permitted Discretion, or (ii) not located on premises owned by such Domestic
Borrower and disclosed on Schedule 5.23 unless such Inventory is described in
subclauses (i) (as to Inventory located in Mexico only), (iii) or (iv) of this
clause (e), or (iii) located on premises leased by such Domestic Borrower,
unless such location is disclosed on Schedule 5.23 (or such other location
appearing on any subsequent amendments to Schedule 5.23 consented to by the
Agent in accordance with Section 15.3) and (A) a landlord waiver substantially
in the form of Exhibit G-1 (or such other form reasonably satisfactory to the
Agent) has been received by the Agent or (B) reserves reasonably satisfactory to
the Agent have been established by the Agent with respect thereto, or (iv)
stored with a warehouseman, processor or other bailee by such Domestic Borrower,
unless such location is disclosed on Schedule 5.23 (or such other location
appearing on any subsequent amendments to Schedule 5.23 consented to by the
Agent in accordance with Section 15.3) and (A) a bailee waiver substantially in
the form of Exhibit G-2 (or such other form reasonably satisfactory to the
Agent) has been received by the Agent or (B) reserves reasonably satisfactory to
the Agent have been established by the Agent with respect thereto, or (v)
located at a location owned by such Domestic Borrower that is subject to a
mortgage in favor of a Person other than the Agent unless such location is
disclosed on Schedule 5.23 (or such other location appearing on any subsequent
amendments to Schedule 5.23 consented to by the Agent in accordance with
Section 15.3) and (A) a mortgagee waiver substantially in the form of
Exhibit G-3 (or such other form reasonably satisfactory to the Agent) has been
received by the Agent or (B) reserves reasonably satisfactory to the Agent have
been established by the Agent with respect thereto;
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           is in transit, unless such Inventory is otherwise Eligible
Inventory and is: (i) in transit from a domestic location owned by such Domestic
Borrower or a domestic location otherwise identified on Schedule 5.23 (or such
other location appearing on any subsequent amendments to Schedule 5.23 consented
to by the Agent in accordance with Section 15.3) to another domestic location
identified on Schedule 5.23 (or such other location appearing on any subsequent
amendments to Schedule 5.23 consented to by the Agent in accordance with
Section 15.3) or (ii) Inventory for which title has passed to such Domestic
Borrower, which is insured to the full value thereof and with respect to which
(A) all negotiable bills of lading shall be properly endorsed and in the Agent’s
possession, (B) all non-negotiable bills of lading shall be issued in the
Agent’s name, in each case, free and clear of all Liens except those in favor of
the Agent and (C) the value of which, to the extent in transit on water, does
not exceed Ten Million Dollars ($10,000,000);
 
(g)           is: (i) evidenced by a negotiable document of title, unless such
Document has been delivered to the Agent with all necessary endorsements, free
and clear of all Liens except those in favor of the Agent or (ii) subject to a
non-negotiable warehouse receipt or other non-negotiable document of title
unless such non-negotiable Document is issued to or for the account of the Agent
and such Document is delivered to the Agent;
 
(h)           is placed on consignment (or is being held pursuant to a
consignment agreement);
 
(i)            consists of goods which have been returned by the customer,
excluding goods returned for reprocessing in the ordinary course of business;
 
(j)            consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts (other than replacement parts
constituting finished goods held for sale to customers in the ordinary course of
business);
 
(k)           is not of a type held for sale in the ordinary course of such
Domestic Borrower’s business;
 
(l)            breaches any of the representations or warranties pertaining to
Inventory of such Domestic Borrower set forth in this Agreement or in any of the
Other Loan Documents;
 
(m)          consists of any costs associated with “freight-in” charges;
 
(n)           consists of any gross profit mark-up in connection with the sale
and distribution thereof to any division of such Domestic Borrower or to any
Affiliate of such Domestic Borrower;
 
(o)           consists of Hazardous Substances or goods that can be transported
or sold only with licenses that are not readily available;
 
(p)           is not covered by casualty insurance reasonably acceptable to the
Agent as required by the terms of this Agreement;
 
 
12

--------------------------------------------------------------------------------

 
 
(q)           was produced in violation of the Fair Labor Standards Act and
subject to the “hot goods” provision contained in Title 29 U.S.C.
Section 215(a)(1);
 
(r)           failed to conform in all material respects to all standards
imposed by any Governmental Body, division or department thereof which has
regulatory authority over such Inventory or the use or sale thereof;
 
(s)           contains or bears any Intellectual Property rights licensed to
such Domestic Borrower by any Person unless the Agent is reasonably satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement relating thereto; or
 
(t)           is not otherwise satisfactory to the Agent as determined in the
exercise of its Permitted Discretion.
 
“Eligible Receivables” shall mean, with respect to each Domestic Borrower, each
Receivable of such Domestic Borrower which the Agent, in the exercise of its
Permitted Discretion, shall deem to be an Eligible Receivable, based on such
considerations as the Agent may from time to time deem appropriate in its
Permitted Discretion.  No Receivable of such Domestic Borrower shall be an
Eligible Receivable if:
 
(a)           such Receivable is not subject to the Agent’s enforceable first
priority perfected security interest or is subject to any other Lien except the
Liens in favor of the Agent, on behalf of itself and the Lenders and other
Permitted Encumbrances (subject to reserves for such other Permitted
Encumbrances established by the Agent in accordance with the terms of this
Agreement);
 
(b)           such Receivable arises out of a sale made by such Domestic
Borrower to an Affiliate of such Domestic Borrower or to a Person controlled by
an Affiliate of such Domestic Borrower;
 
(c)           such Receivable is due and unpaid more than ninety (90) days after
its original due date or is due more than one hundred fifty (150) days after the
original invoice date;
 
(d)           fifty percent (50%) or more of the aggregate Receivables owing
from the applicable Account Debtor to a Domestic Borrower are not deemed
Eligible Receivables hereunder;
 
(e)           such Receivable does not arise in the ordinary course of such
Domestic Borrower’s business;
 
(f)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(g)           other than with respect to Receivables owing from any Account
Debtor which is a debtor-in-possession deemed acceptable to the Agent, in its
Permitted Discretion, the Account Debtor with respect to such Receivable shall:
(A) apply for, suffer, or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property or call a meeting of its creditors, (B)
admit in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (C) make a general
assignment for the benefit of creditors, (D) commence a voluntary case under any
state or federal bankruptcy laws (as now or hereafter in effect), (E) be
adjudicated a bankrupt or insolvent, (F) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (G) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (H) take any action for the
purpose of effecting any of the foregoing;
 
 
13

--------------------------------------------------------------------------------

 
 
(h)           the sale giving rise to such Receivable is to an Account Debtor
domiciled outside the United States unless (i) such Receivable is owed by an
Account Debtor domiciled in Canada or the United Kingdom and the Agent has an
enforceable first priority perfected Lien in such Receivable satisfactory to the
Agent in its Permitted Discretion or (ii) such Receivable is guaranteed by a
letter of credit, guaranty or acceptance terms, in each case acceptable to the
Agent in its Permitted Discretion;
 
(i)            the sale giving rise to such Receivable is to an Account Debtor
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis;
 
(j)            the sale giving rise to such Receivable is to an Account Debtor
on a cash on delivery (i.e. COD) basis or the Account Debtor with respect to
such Receivable is an employee of any Loan Party or any Subsidiary thereof;
 
(k)           the Agent believes, in the exercise of its Permitted Discretion,
that collection of such Receivable is insecure or that such Receivable may not
be paid by reason of the applicable Account Debtor’s financial inability to pay;
 
(l)            the Account Debtor with respect to such Receivable is the United
States or any state, or any department, agency or instrumentality of any of
them, unless such Domestic Borrower: (i) has assigned its right to payment of
such Receivable to the Agent pursuant to the Assignment of Claims Act or has
otherwise complied with other applicable state or local statutes or ordinances
and (ii) has taken all steps reasonably necessary to protect the Agent’s
interest in such Collateral under the Assignment of Claims Act or other
applicable state or local statutes or ordinances;
 
(m)          the goods giving rise to such Receivable have not been shipped to
or at the direction of the applicable Account Debtor or the services giving rise
to such Receivable have not been performed by such Domestic Borrower or the
Receivable otherwise does not represent a final sale;
 
(n)           such Receivable, together with the aggregate Receivables of (i)
the Account Debtor other than Navistar International Inc. with respect to
Receivables owing to the Domestic Borrowers exceeds twenty percent (20%) of the
aggregate amount of all Receivables of the Domestic Borrowers, and (ii) Navistar
International Inc. with respect to Receivables owing the Domestic Borrowers
exceeds thirty-five percent (35%) of the aggregate amount of all Receivables of
the Domestic Borrowers; provided however, in each case, that only that portion
of the Receivables of such Account Debtor exceeding such applicable percentage
shall be excluded from Eligible Receivables on account of this clause (n);
 
(o)           such Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, or is owed by an Account Debtor that is also a
creditor or supplier of such Domestic Borrower (but only to the extent of such
Domestic Borrower’s obligations to such Account Debtor from time to time) or
such Receivable is contingent in any respect or for any reason;
 
 
14

--------------------------------------------------------------------------------

 

(p)           such Domestic Borrower has made any agreement with the applicable
Account Debtor with respect to such Receivable for any discount, allowance or
other deduction from the amount owing on such Receivable, except for discounts
or allowances made in the ordinary course of business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;
 
(q)           any return, rejection or repossession of the merchandise sold has
occurred or the rendition of services has been disputed;
 
(r)           such Receivable is not evidenced by an invoice or other
documentary evidence satisfactory to the Agent, in its Permitted Discretion;
 
(s)           such Receivable is not payable to such Domestic Borrower;
 
(t)           the applicable Account Debtor with respect to such Receivable is
located in New Jersey, Minnesota, or any other state denying creditors access to
its courts in the absence of a Notice of Business Activities Report or other
similar filing, unless such Domestic Borrower is incorporated under the laws of
such state or has either qualified as a foreign corporation authorized to
transact business in such state or has filed a Notice of Business Activities
Report or similar filing with the applicable state agency for the then current
year; or
 
(u)           such Receivable is not otherwise satisfactory to the Agent as
determined in the exercise of its Permitted Discretion.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, occupational health, chemical use, safety and sanitation laws,
statutes, ordinances and codes relating to the protection of the environment or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, decisions, orders and directives of federal, state and
local Governmental Bodies.
 
“Environmental Permits” shall mean all permits, approvals, certificates,
notifications, identification numbers, licenses and other authorizations
required under any applicable Environmental Laws or necessary for the conduct of
business.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Euro” shall refer to the lawful currency of the Participating Member States.
 
“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.
 
“Euro-Rate” shall mean the following:
 
(a)           with respect to any Borrowings comprised of Advances denominated
in Dollars for any Interest Period, the interest rate per annum determined by
the Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Agent which has been approved by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates at which US
Dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes hereof, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollars for an amount
comparable to the principal amount of such Borrowing and having a borrowing date
and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage.  The Euro-Rate with respect to which Advances denominated in Dollars
may also be expressed by the following formula:
 
 
15

--------------------------------------------------------------------------------

 
 
Euro-Rate =           London interbank offered rate quoted by
 
Bloomberg or appropriate successor as shown on
 
Bloomberg Page BBAM1
 
1.00 - Euro-Rate Reserve Percentage
 
The Euro-Rate shall be adjusted with respect to any Borrowing comprised of
Advances denominated in Dollars that is outstanding on the effective date of any
change in the Euro-Rate Reserve Percentage as of such effective date.  The Agent
shall give prompt notice to the Borrowing Agent of the Euro-Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.
 
(b)           with respect to any Borrowings comprised of Advances denominated
in an Alternative Currency other than the Euro for any Interest Period, the
interest rate per annum determined by Agent by dividing (i) the rate which
appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page
that displays rates at which deposits in the relevant Alternative Currency are
offered by leading banks in the Relevant Interbank Market), or the rate which is
quoted by an Alternate Source, at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the Relevant
Interbank Market offered rate for deposits in the relevant Alternative Currency
for an amount comparable to the principal amount of such Borrowing and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage.  Such Euro-Rate may also be expressed by the following
formula:
 
Euro-Rate =           Relevant Interbank Market offered rate quoted by
 
Bloomberg or appropriate successor as shown on
 
Bloomberg Page BBAM1
 
1.00 - Euro-Rate Reserve Percentage
 
The Euro-Rate shall be adjusted with respect to any Borrowing comprised of
Advances denominated in an Alternative Currency other than the Euro that is
outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.  The
Euro-Rate for any Borrowing comprised of Advances denominated in an Alternative
Currency other than the Euro shall be based upon the Euro-Rate for the currency
in which such Advances are requested.
 
 
16

--------------------------------------------------------------------------------

 
(c)           with respect to any Borrowings comprised of Advances denominated
in Euro for any Interest Period, the interest rate per annum determined by Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) TARGET Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing and having a borrowing date
and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage.  Such Euro-Rate may also be expressed by the following formula:
 
Euro-Rate =           Relevant Interbank Market offered rate quoted by
 
Bloomberg or appropriate successor as shown on
 
Bloomberg Page BBAM1
 
1.00 - Euro-Rate Reserve Percentage
 
The Euro-Rate shall be adjusted with respect to any Borrowing comprised of
Advances denominated in Euro that is outstanding on the effective date of any
change in the Euro-Rate Reserve Percentage as of such effective date.  The Agent
shall give prompt notice to the Borrowing Agent of the Euro-Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.  The Euro-Rate for any Borrowing comprised of Advances
denominated in Euro shall be based upon the Euro-Rate for the currency in which
such Advances are requested.
 
“Euro-Rate Reserve Percentage” shall mean as of any day the maximum percentage
in effect on such day, (i) as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”); and (ii) to be maintained by a Lender as required
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Advances or
Borrowings to which a Euro-Rate applies.
 
“Euro-Rate Loan” shall mean an Advance during any period in which such Advance
bears interest based on the Euro-Rate.
 
“Event of Default” shall have the meaning specified in Article X.
 
“Excluded Property” shall mean:
 
(a)           any permit, lease or license held by any Person or any Loan Party
(in each case as otherwise permitted by this Agreement) that validly prohibits
the creation by such Person or such Loan Party of a security interest therein;
 
 
17

--------------------------------------------------------------------------------

 

(b)           any contract or agreement to which any Person or any Loan Party is
a party or any of such Person’s or Loan Party’s rights or interests thereunder
if and only for so long as the grant by such Person or Loan Party of a security
interest pursuant to this Agreement in its right, title and interest in such
contract, agreement, right or interest thereunder shall result in an effective
default thereunder pursuant to effective and enforceable contractual
provisions entered into by such Person or Loan Party in the ordinary course of
business and existing on the date hereof (other than to the extent that any such
term would be rendered ineffective pursuant to applicable law or Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions));
 
but in the case of clauses (a) and (b) above, only to the extent, and for so
long as, such permit, lease, license, contract or other agreement, validly
prohibits the creation of a Lien in such property in favor of the Agent or for
so long as the consequences specified in clause (b) above shall exist, and all
of such property shall automatically become collateral and become subject to the
Liens granted under this Agreement or the Other Loan Documents at such time as
such valid prohibition or consequences exist.
 
“Excluded Taxes” shall mean, with respect to the Agent, any Lender, any Issuer
or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Installation is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which a Loan Party is located (c) in the case of a Foreign
Lender, any U.S. federal withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.13(c), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Installation
(or assignment), to receive additional amounts from the Loan Parties with
respect to such withholding tax pursuant to Section 3.13(a), and (d) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 15.5(g) , any U.S. federal withholding Taxes resulting from FATCA
(other than as a result of a Change in Law), except to the extent imposed as a
result of the Parent’s failure to provide to the IRS the required documentation,
certifications, or information prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) or to the Agent such
documentation, certifications, or information reasonably requested by the Agent.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Existing Letters of Credit” shall mean trade or standby letters of credit
issued by National City Bank, PNC Bank or JPMorgan Chase Bank, N.A. prior to the
Closing Date and listed on Schedule 2.9 which will continue in effect after the
Closing Date.
 
“Facility Termination Date” shall mean December 1, 2016 or earlier if pursuant
to the terms of this Agreement, as applicable, the obligations of the Lenders to
make Revolving Advances are terminated or if the obligation of the Borrowers to
repay the Advances is accelerated.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code or any amendment or
successor to any such Section, or any regulation or official interpretation
thereof issued with respect thereto, so long as such amendment, successor,
regulation, or interpretation is substantially similar to, and does not expand
the scope of, the reporting or withholding obligations of Sections 1471 through
1474 of the Code as of the date of this Agreement with respect to payments to
foreign entities that have dealings with United States Person or that are
significantly owned by United States Persons.
 
 
18

--------------------------------------------------------------------------------

 
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of: (a) Consolidated EBITDA minus the sum of (i) Capital Expenditures not
specifically financed by Indebtedness (other than Revolving Advances) of the
Parent and its Subsidiaries on a consolidated basis with respect to such period,
(ii) cash payments of taxes of the Parent and its Subsidiaries on a consolidated
basis with respect to such period and (iii) dividends and distributions made in
cash of the Parent and its Subsidiaries on a consolidated basis with respect to
such period to (b) Consolidated Fixed Charges.
 
“Foreign Borrower” shall mean, upon the satisfaction of the conditions set forth
in Section 8.2 as applicable with respect thereto, the Scottish Borrower and the
Swedish Borrower, and any other Foreign Subsidiary of the Parent added to this
Agreement as a Borrower through a Borrower Joinder Agreement.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the Parent
that is organized under the laws of a jurisdiction other than the United States,
any state thereof or the District of Columbia.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a).
 
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.
 

 
19

--------------------------------------------------------------------------------

 
“Guarantor” shall mean, as of the Closing Date, any Domestic Subsidiary which is
not a Borrower as of the Closing Date, and thereafter any Person who may
guarantee payment or performance of the whole or any part of the Obligations,
whether pursuant to this Agreement through the execution of a Guarantor Joinder
Agreement or in a separate Guaranty.
 
“Guarantor Joinder Agreement” shall mean a Guarantor joinder agreement,
substantially in the form of Exhibit K.
 
“Guaranty” shall mean any guaranty of the Obligations of any Borrower, executed
by a Guarantor.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, waste materials, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et seq.), the Toxic Substances Control
Act, as amended (15 U.S.C. Sections 2601, et seq.), RCRA or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.
 
“Hedging Contracts” shall mean any foreign exchange contract, currency swap
agreement, futures contract, commodities hedge agreement, interest rate
protection agreement, interest rate futures agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, option
agreement, or any similar hedging agreement or arrangement, in each case, to the
extent entered into by a Person in the ordinary course of business and not for
speculative purposes.
 
“Hedging Obligations” shall mean all net obligations of a Person on a
marked-to-market basis under any Hedging Contracts.
 
“Incentive Pricing Effective Date” shall be each December 1, March 1, June 1 and
September 1, commencing with December 1, 2011.
 
“Increasing Revolving Lender” shall have the meaning specified in Section 2.6(a)
 
“Incremental Revolving Advance Amount” shall mean, at any time, the excess, if
any, of (a) Fifty Million Dollars ($50,000,000) over (b) the aggregate increase
in Revolving Commitments established prior to such time pursuant to Section 2.6.
 
“Indebtedness” shall mean, with respect to a Person at any date of
determination, any and all indebtedness, obligations or liabilities (whether
matured or unmatured, liquidated or unliquidated, direct or indirect, absolute
or contingent, or joint or several) of such Person for or in respect of: (a)
borrowed money, (b) amounts raised under or liabilities in respect of any note
purchase or acceptance credit facility, (c) reimbursement obligations
(contingent or otherwise) under any letter of credit, (d) Hedging Obligations,
(e) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than ninety (90) days past due), (f) any guaranty of Indebtedness for borrowed
money, and (g) all indebtedness secured by a Lien on assets owned by such
Person, whether or not such indebtedness actually shall have been created,
assumed or incurred by such Person.
 
 
20

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Intellectual Property” shall mean (a) all utility and design patents of any
Person, together with any extensions, reexaminations and reissues of such
patents, patents of addition, patent applications, divisions, continuations,
continuations-in-part, (b) all trademarks, service marks, trade names, trade
dress or other indicia of trade origin of such Person, whether registered or
unregistered, trademark and service mark registrations and applications for
trademark or service mark registrations and any extension, modification or
renewal thereof, whether now existing or hereinafter acquired, and (c) all
original works of authorship fixed in a tangible medium, published or
unpublished, and any copyrights, and registrations thereof and applications
therefor, including all renewals and extensions thereof, of such Person, in each
case, whether now existing or hereafter acquired.
 
“Interest Election Request” shall have the meaning set forth in Section 2.3.
 
“Interest Period” shall mean the period of time selected by the Borrowing Agent,
in connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Advances bear interest at the applicable Euro-Rate.  Subject
to the last sentence of this definition, such period shall be one (1), two (2),
three (3) or six (6) Months.  Such Interest Period shall commence on the
effective date of the selection of such Interest Rate, which shall be (i) the
Business Day on which the Revolving Borrowing is advanced if the Borrowers are
requesting new Advances, or (ii) the Business Day of the renewal of or
conversion to the applicable Euro-Rate if the Borrowers are renewing or
converting to the Euro-Rate applicable to outstanding Advances.  Notwithstanding
the second sentence hereof: (a) any Interest Period which would otherwise end on
a date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (b)
the Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Facility Termination Date.
 
“Inventory Sublimit” shall have the meaning set forth in Section 2.1(a)(ii).
 
“IP Rights” shall have the meaning set forth in Section 5.11.
 
“IP Security Agreement” shall mean a Copyright Security Agreement, Patent
Security Agreement or Trademark Security Agreement, as applicable.
 
“ISP” shall have the meaning set forth in Section 2.9(d).
 
“Issuer” shall mean, with respect to any Letter of Credit, the issuer of such
Letter of Credit and shall be, (i) with respect to Letter of Credit
No. CPC5-853803 issued by JPMorgan Chase Bank, N.A. on July 30, 2010 in the
amount of $770,000 for the benefit of China Merchants Bank-Suzhou Branch, (ii)
with respect to any other Letter of Credit hereunder, PNC Bank, or each other
Lender (or Affiliate of a Lender) that is requested by any Borrower and approved
by the Agent to act as an Issuer, and each of their successors and assigns (and
which may be replaced at the sole discretion of the Agent).
 
“Joinder Amendment” shall have the meaning set forth in Section 1.8.
 
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule or ordinance, or binding opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Governmental Body.
 
 
21

--------------------------------------------------------------------------------

 
 
“Lead Arranger” shall mean PNC Bank.
 
“Lender” shall have the meaning ascribed to such term in the preamble.
 
“Lender Default” shall have the meaning set forth in Section 2.11(a).
 
“Lending Installation” shall mean, with respect to a Lender, the branch,
Subsidiary or Affiliate of such Lender specified under the name of such Lender
on the signature pages hereto or as otherwise selected by such Lender pursuant
to Section 2.12, or such other branch, Subsidiary or Affiliate as such Lender
may from time to time specify in writing to the Borrowing Agent, the Agent and
the Lenders as its Lending Installation.  With respect to Revolving Advances
denominated in any Alternative Currency, any Lender may, by written notice to
the Agent, designate a branch, affiliate or correspondent office as its
applicable branch, Subsidiary or Affiliate with respect to Revolving Advances
denominated in that Alternative Currency.
 
“Letter of Credit” shall mean (i) the trade or standby letters of credit to be
issued pursuant to Section 2.9 and (ii) the Existing Letters of Credit.
 
“Letter of Credit Application” shall have the meaning set forth in
Section 2.9(c).
 
“Letter of Credit Collateral Account” shall have the meaning specified in
Section 11.4.
 
“Letter of Credit Exposure” shall mean, at any time of determination, the sum
of: (a) the aggregate undrawn amount of all Letters of Credit outstanding at
such time, and (b) the aggregate amount that has been drawn under such Letters
of Credit for which the Issuer has not at such time been reimbursed by the
Borrowers.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.4.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction claiming
to reflect an interest in any of the foregoing.
 
“Loan Account” shall have the meaning set forth in Section 2.8.
 
“Loan Party” or “Loan Parties” shall mean, singularly or collectively, as the
context may require, each Borrower and each Guarantor.
 
“Lockbox” shall mean a post office box rented by and in the name of the
Borrowing Agent (or any other Borrower acceptable to the Agent) as required by
this Agreement and as to which only the applicable Lockbox Bank and the Agent
have access pursuant to the requirements of this Agreement and which cannot be
closed by the applicable Lockbox Bank without the consent of the Agent pursuant
to the applicable Blocked Account Agreement.
 
“Lockbox Agreement” shall have the meaning set forth in Section 4.14(g).
 
 
22

--------------------------------------------------------------------------------

 
 
“Lockbox Bank” shall mean PNC Bank, any other Lender, and any other financial
institution acceptable to the Agent, in its sole discretion.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, results of operations or business of any Loan Party, (b)
the financial condition, results of operations or business of the Loan Parties
and their respective Subsidiaries, taken as a whole, (c) the value of the assets
or property of any Loan Party or the Collateral, or the Agent’s Liens on the
Collateral or, subject to Permitted Encumbrances, the priority of any such Lien
or (d) the practical realization of the benefits of the Agent’s and each
Lender’s rights and remedies under this Agreement and the Other Loan Documents;
provided, however, with respect to clauses (a), (b) and (c), such material
adverse effect, calculated as of any date, must result in or be reasonably
expected to result in a reduction in Consolidated Net Income or Consolidated Net
Equity in an amount greater than or equal to ten percent (10%) of the Formula
Amount as of such date.
 
“Material Business Agreement” shall mean (a) each contract not made in the
ordinary course of business which is material to the Parent and its
Subsidiaries, on a consolidated basis, and to which the Parent or any of its
Subsidiaries is a party which is a contract to which directors, officers,
promoters, voting trustees, security holders of the Parent named in any
registration statement or report, underwriters with respect to the Parent or any
of its Subsidiaries are parties other than contracts involving only the purchase
or sale of current assets having a determinable market price and are purchased
or sold at such market price, (b) each contract which is material to the Parent
and its Subsidiaries, on a consolidated basis, and to which the Parent or any of
its Subsidiaries is a party which (i) is a contract upon which the business of
the Parent and its Subsidiaries, on a consolidated basis, is substantially
dependent, as in the case of continuing contracts to sell the major part of the
products or services of the Parent and its Subsidiaries, on a consolidated
basis, or to purchase the major part of the requirements of goods, services or
raw materials of the Parent and its Subsidiaries, on a consolidated basis, or
any franchise or license or other agreement to use a patent, formula, trade
secret, process or trade name upon which the business of the Parent and its
Subsidiaries, on a consolidated basis, depends to a material extent, (ii) is a
contract calling for the acquisition or sale of any property, plant or equipment
for a consideration exceeding fifteen percent (15%) of the fixed assets of the
Parent and its Subsidiaries, on a consolidated basis, (iii) is a material lease
under which a part of any property of the Parent or any of its Subsidiaries
which is described in any filing or registration statement with the Securities
and Exchange Commission is held, (iv) is a management contract or any
compensatory plan, contract or arrangement, including but not limited to plans
relating to options, warrants or rights, pension, retirement or deferred
compensation or bonus, incentive or profit sharing in which any director or any
of the named executive officers of the Parent or any of its Subsidiaries,
participates, (v) is a management contract or any other compensatory plan,
contract, or arrangement in which any other executive officer of the Parent or
any of its Subsidiaries participates which is not immaterial in amount or
significance, (vi) is a compensatory plan, contract or arrangement adopted
without the approval of security holders of the Parent pursuant to which equity
may be awarded, including, but not limited to, options, warrants or rights, to
which any employee participates which is not immaterial in amount or
significance; provided however, none of the preceding management contracts or
any other compensatory plans, contracts or arrangements shall be considered a
Material Business Agreement: (A) ordinary purchase and sales agency agreements,
(B) agreements with managers of stores in a chain organization or similar
organization, (C) contracts providing for labor or salesmen’s bonuses or
payments to a class of security holders of the Parent, as such, (D) any
compensatory plan, contract or arrangement which pursuant to its terms is
available to employees, officers or directors generally and which in operation
provides for the same method of allocation of benefits between management and
non-management participants, and (E) any compensatory plan, contract or
arrangement if the registrant is a foreign private issuer, (vii) is a contract
for Indebtedness of the Parent or any of its Subsidiaries equal to or in excess
of Five Million Dollars ($5,000,000), (viii) is a Plan of the Parent or any of
its Subsidiaries, or (ix) is a collective bargaining agreement of the Parent or
any of its Subsidiaries.
 
 
23

--------------------------------------------------------------------------------

 
 
“Material IP Rights” shall have the meaning set forth in Section 5.11.
 
“Material Recovery Event” shall mean: (a) any casualty loss in respect of assets
of a Loan Party covered by casualty insurance, (b) any compulsory transfer or
taking under threat of compulsory transfer of any asset of a Loan Party by any
agency, department, authority, commission, board, instrumentality or political
subdivision of the United States, any state or municipal government and (c) any
recovery in good funds by a Loan Party by reason of a nonappealable judgment
against any other Person to the full extent thereof; provided, however that no
such loss, transfer or recovery will constitute a Material Recovery Event unless
the proceeds therefrom exceed One Million Dollars $1,000,000 in the aggregate
for any calendar year.
 
“Material Recovery Prepayment Date” shall mean, with respect to any Material
Recovery Event that results in Net Proceeds, the earlier of: (a) the date
occurring ninety (90) days after the occurrence of such Material Recovery Event
and (b) the date that is five Business Days after the date on which the
Borrowing Agent shall have notified the Agent of the applicable  Loan Party’s
determination not to acquire replacement assets useful in such Loan Party’s
business (or, in the case of property loss, not to effect repairs) with all or
any portion of such Net Proceeds.
 
“Material Subsidiary” shall mean, at any time, with reference to any Loan Party,
any Subsidiary of such Loan Party (i) that has assets at such time comprising
five percent (5%) or more of the consolidated Assets of the Parent and its
Subsidiaries, or (ii) whose operations in the current fiscal year are expected
to, or whose operations in the most recent fiscal year did (or would have if
such person had been a Subsidiary for such entire fiscal year), represent five
percent (5%) or more of the Consolidated EBITDA of the Parent and its
Subsidiaries for such fiscal year.
 
“Maximum Revolving Advance Amount” shall mean One Hundred Million Dollars
($100,000,000) as such amount may be adjusted from time to time in accordance
with this Agreement.
 
“Mexican Security Documents” shall mean the pledges on Inventory located in
Mexico, and any reaffirmations thereof, to be entered into among each Domestic
Borrower or Guarantor, respectively, the Agent and the party acting as the
respective depositary with respect to certain identified inventory, for the
benefit of the Agent.
 
“Month” shall mean, with respect to an Interest Period regarding a Euro-Rate
Loan the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
“Mortgages” shall mean the respective mortgages among the respective Loan
Parties that own any of the Real Property other than the Sarasota Property, and
the Agent, in substantially the same form as the corresponding mortgages used to
secure the 2010 Note Collateral Agent for the benefit of the 2010 Noteholders.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
 
 
24

--------------------------------------------------------------------------------

 
 
“Net Orderly Liquidation Value” shall mean, the orderly liquidation value (net
of costs and expenses estimated to be incurred in connection with such
liquidation) of the Domestic Borrowers’ Inventory that is estimated to be
recoverable in an orderly liquidation of such Inventory expressed as a
percentage of the net book value thereof, such percentage to be as determined
from time to time by reference to the most recent Inventory appraisal completed
by a qualified third-party appraisal company (approved by the Agent in its
Permitted Discretion) delivered to the Agent.
 
“Net Proceeds” shall mean: (a) the cash proceeds (including cash proceeds
subsequently received in respect of non-cash consideration initially received)
from any sale, lease, transfer, dissolution or other disposition of assets of a
Loan Party to a Person (other than collections in respect of Receivables)
received by such Loan Party, including cash payments in respect of Inventory
sales or leases (other than sales or leases of Inventory in the ordinary course
of business), payments in respect of other dispositions of Collateral and any
other assets or property of any Loan Party (net of (x) selling expenses
including any reasonable broker’s fees or commissions, costs of discontinuing
operations associated with such assets and sales, transfer and similar taxes and
(y) the repayment of any Indebtedness secured by a purchase money Lien on such
assets that is permitted under this Agreement), (b) the cash proceeds of any tax
refund, (c) the cash proceeds from the issuance or sale of equity securities or
debt securities of a Loan Party pursuant to any public offering or private
placement, net of transaction costs (in each case, net of customary fees, costs
and expenses including underwriters’ or placement agents’ discounts and
commissions and transfer and similar taxes and legal and accounting fees and
expenses) and (d) the cash proceeds from any Material Recovery Event.
 
“New Bolton” shall mean Bolton Conductive Systems, LLC, a Michigan limited
liability company.
 
“New Bolton Acquisition” shall mean the transaction consummated on the  New
Bolton Acquisition Date, whereby the Parent acquired, pursuant to the terms and
conditions of the New Bolton Acquisition Documents, (i) fifty-one percent (51%)
of all of the outstanding membership interest of New Bolton, and (ii) an option,
exercisable on or after January 1, 2013, but not later than December 31, 2013,
to acquire forty-nine percent (49%) of the outstanding membership interest of
New Bolton from Bolton Conductive Systems, LLC.
 
“New Bolton Acquisition Agreement” shall mean the Asset Purchase and
Contribution Agreement among the Parent, Bolton Conductive Systems, LLC, Martin
Kochis, Joseph Malecke, Bolton Investments, LLC, a Michigan limited liability
company, William Bolton and New Bolton, as in existence as of the New Bolton
Acquisition Date.
 
“New Bolton Acquisition Date” shall mean October 13, 2009.
 
“New Bolton Acquisition Documents” shall mean the New Bolton Acquisition
Agreement, and all agreements, instruments and documents executed pursuant
thereto or in connection therewith, as in existence as of the New Bolton
Acquisition Date.
 
“New Bolton Loan Documents” shall mean that certain loan agreement, dated on or
about the New Bolton Acquisition Date, between New Bolton and Comerica Bank,
pursuant to which New Bolton may borrow an aggregate principal amount of up to
Five Million Dollars ($5,000,000) from Comerica Bank, and any modification or
amendment thereto, or any restatement or refinancing thereof, whether with
Comerica Bank or another lender or lenders, and all agreements, instruments and
documents executed pursuant to or in connection with any such loan agreement (as
so modified amended, restated or refinanced).
 
 
25

--------------------------------------------------------------------------------

 
 
“Non-Consenting Lender” shall have the meaning set forth in Section 15.5(h).
 
“Non-Excluded Taxes” shall have the meaning specified in Section 3.13(a).
 
“Non-Increasing Revolving Lender” shall have the meaning specified in
Section 2.6(a).
 
“Note” shall mean each Revolving Note and “Notes” shall collectively mean all of
the Revolving Notes.
 
“Obligated Lender” shall have the meaning set forth in Section 2.12.
 
“Obligations” shall mean the present and future loans, advances, debts,
liabilities and other obligations of any Loan Party to the Agent, the Lenders
and the Issuer (or any of their respective Affiliates) under this Agreement and
the Other Loan Documents (whether absolute, contingent, matured or unmatured)
including: (a) the outstanding principal and accrued interest (including
interest accruing after a petition for relief under the federal bankruptcy laws
has been filed, whether or not allowed) in respect of any Revolving Advances to
any Borrower by the Lenders plus the Letter of Credit Exposure and other amounts
owing by any Borrower to the Agent or the Lenders under this Agreement, the
Notes or any Other Loan Document, (b) all fees owing to the Lenders or the Agent
under this Agreement and the Other Loan Documents, (c) any costs and expenses
reimbursable to the Lenders or the Agent pursuant to Section 15.12, (d) Other
Taxes, (e) compensation and indemnification obligations under this Agreement or
any Other Loan Document, (f) reimbursement obligations owing to the Issuer, (g)
the Unpaid Reimbursement Obligation, (h) the Hedging Obligations owing to a
Qualified Counterparty and (i) any fees or charges owing with respect to Bank
Services. It is understood and agreed that any amount owing to a Person which
was an Affiliate of the Agent which was the Agent at the time such hedge
exposure of any Loan Party was incurred, or which was an Affiliate of the Agent
which was the Agent at the time the charge for Bank Services was incurred, or
which was the Issuer at the time the applicable Letter of Credit was issued,
shall continue to be considered as an Obligation for all purposes hereunder and
secured hereby even after such Person is no longer an Affiliate of the Agent or
the Issuer, unless such Obligation has been terminated or such Person otherwise
waives such Obligation.
 
“Obligor” shall mean, singularly or collectively, as the context may require,
each Borrower and each Guarantor.
 
“Other Loan Documents” shall mean the Notes, the Security Questionnaires, the
Letters of Credit, any Blocked Account Agreement, any Guaranty, any IP Security
Agreement or any amendment to or restatement thereof, the Mortgages, the Pledge
Agreement or any Reaffirmation Agreement with respect thereto, the Pledge
Agreement (Brazil) or any reaffirmation thereof or any amendment to or
restatement thereof), the 2010 Note Intercreditor Agreement, the Mexican
Security Documents, any Waiver, any Compliance Certificate, the Agent’s Fee
Letter, the Post-Closing Waiver Letter, any Hedging Contract executed by any
Qualified Counterparty and any other note, mortgage, deed of trust, security
agreement, pledge, guaranty, insurance assignment or other lien instrument, fee
letter, reimbursement agreement, environmental or other indemnity agreement,
financial statement, audit report, environmental audit, notice, credit request,
cash management agreement, officer’s certificate or other writing of any kind
which is now or hereafter required to be delivered by or on behalf of any Loan
Party to the Agent, the Issuer or any Lender (or any of their respective
Affiliates) in connection with this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Loan Document.
 
“Parent” shall mean Stoneridge, Inc., an Ohio corporation.
 
“Parent Guaranty” shall mean that certain guaranty agreement of the Parent, in
form and substance satisfactory to the Agent, to be dated as of the date of the
New Bolton Loan Documents, in favor of the lender or lenders with respect to the
New Bolton Loan Documents, pursuant to which the Parent guarantees the
obligations of New Bolton owing to such lender or lenders pursuant to the New
Bolton Loan Documents.
 
“Participant” shall have the meaning set forth in Section 15.5(d).
 
“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
 
“Patent Security Agreement” shall mean a patent and patent application security
agreement, executed and delivered by a Loan Party in connection with this
Agreement, in form and substance satisfactory to the Agent.
 
“Payment Office” shall mean initially 1900 East Ninth Street, 34th Floor,
Cleveland, Ohio 44114; thereafter, such other office of the Agent, if any, which
it may designate by notice to the Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
 
“Percentage” means, as the context may require, any Lender’s Revolving
Percentage.
 
“Permitted Acquisition” shall have the meaning set forth in Section 7.1(b).
 
“Permitted Acquisition Assumed Indebtedness” shall have the meaning set forth in
Section 7.1(b).
 
“Permitted Discretion” shall mean, as to any Person, a determination made in
good faith and in the exercise of its reasonable (from a perspective of a
secured asset-based lender) business judgment.
 
 
27

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” shall mean (a) Liens in favor of the Agent for the
benefit of the Secured Creditors; (b) Liens for taxes, assessments or other
governmental charges that (i) are not delinquent or (ii) which are being
contested in good faith by appropriate proceedings which stay the enforcement of
any Lien and with respect to which proper reserves have been taken in accordance
with GAAP; provided, however that such Liens shall have no effect on the
priority of the Liens in favor of the Agent  (and the existence of such Liens
shall not violate Section 6.1); (c) deposits or pledges of cash to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance or general liability or product liability
insurance; (d) deposits or pledges of cash  to secure bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
performance bonds, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business; (e) mechanics’, workers’,
materialmens’, warehousemens’, common carriers’, landlords’ or other like Liens
arising in the ordinary course of business with respect to obligations which are
not due or which are being contested in good faith by a Loan Party or its
Subsidiaries; (f) Liens (including Liens in connection with capital leases)
placed upon equipment and real estate assets acquired to secure a portion of the
purchase price thereof; provided that (x) any such Lien shall not encumber any
other property of a Loan Party or any Subsidiary thereof (other than insurance
and other proceeds of such equipment and real estate) and (y) the aggregate
amount of Indebtedness secured by such Liens incurred as a result of such
purchases during any fiscal year shall not exceed the amount provided for in
Section 7.6; (g) zoning restrictions, easements, encroachments, rights of way,
restrictions, leases, licenses, restrictive covenants and other similar title
exceptions affecting Real Property, none of which materially impairs the use of
such Real Property or the value thereof, and none of which is violated in any
material respect by existing or supporting structures or land use; (h)
attachment and judgment Liens which do not constitute an Event of Default under
Section 10.6; (i) any Lien existing on any property or asset prior to the
acquisition thereof by the Parent or any Subsidiary of the Parent; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien does not apply to Receivables or Inventory, (iii)
such Lien does not apply to any other property or assets of the Borrower or any
Subsidiary and (iv) such Lien does not (A) materially interfere with the use,
occupancy and operation of any Real Property, (B) materially reduce the fair
market value of such Real Property but for such Lien or (C) result in any
material increase in the cost of operating, occupying or owning or leasing such
Real Property; (j) Liens securing the repayment of the 2010 Notes and evidenced
by the 2010 Note Collateral Documents so long as such Liens are subject to the
2010 Note Intercreditor Agreement; and (k) the Liens listed on Schedule 7.2 to
this Agreement so long as the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Liens.
 
“Permitted Period” shall mean, for purposes of making any guarantee of,
investment in, or loan, advance or other extension of credit to, any Foreign
Subsidiary or joint venture pursuant to Sections 7.3(e), 7.4(e) and 7.5(e), or
for purposes of paying any dividend or distribution pursuant to Section 7.7, or
for purposes of repaying or prepaying certain Indebtedness under Section 7.17,
any time at which the Borrowing Agent shall have delivered to the Agent, in form
and substance satisfactory to the Agent:
 
(a)           within fifteen days of the consummation of such Proposed
Transaction, a pro forma consolidated balance sheet of the Parent and its
consolidated Subsidiaries (the “Transaction Pro Forma”), based on recent
financial data, which shall be accurate and complete in all material respects
and shall fairly present the assets, liabilities and financial condition of the
Parent and its consolidated Subsidiaries in accordance with GAAP consistently
applied, but taking into account such Proposed Transaction and the funding of
all Advances in connection therewith, and (i) such Transaction Pro Forma shall
reflect that average daily Undrawn Availability for the thirty (30) day period
preceding the consummation of such Proposed Transaction would have exceeded
Thirty Million Dollars ($30,000,000) on a pro forma basis (giving effect to such
Proposed Transaction and all Advances made and Letters of Credit issued in
connection therewith as if made or issued on the first day of such period), (ii)
the Transaction Projections (as hereinafter defined) shall reflect that such
Undrawn Availability of not less than Thirty Million Dollars ($30,000,000) shall
continue for at least thirty (30) days after the consummation of such Proposed
Transaction, and (iii) on a pro forma basis (giving effect to such Proposed
Transaction and all Advances made and Letters of Credit issued in connection
therewith as if made on the first day of such period), the Loan Parties would
have been in compliance with the financial covenant set forth in Section 6.4,
for a period of four fiscal quarters ended with the most recent fiscal quarter
for which financial statements have been provided (or are required to have been
provided) pursuant to Sections 9.7 and 9.8, respectively, as if such financial
covenant were applicable notwithstanding the fact that Undrawn Availability may
be in excess of Twenty Million Dollars ($20,000,000); and
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           within fifteen days of the consummation of such Proposed
Transaction, updated versions of the most recently delivered projections under
Section 9.11 covering a period of four fiscal quarters, commencing with the
fiscal quarter in which the Proposed Transaction is to be consummated and
otherwise prepared in accordance with the projections required to be delivered
under Section 9.11 (the “Transaction Projections”) and based upon the financial
statements (i) of the Parent and its consolidated Subsidiaries for Parent’s most
recently completed fiscal year and each fiscal quarter during the current fiscal
year for which financial statements have been provided (or are required to have
been provided) pursuant to Sections 9.7 and 9.8, respectively, in relation to
the date of such required delivery of the Proposed Transaction, taking into
account such Proposed Transaction and (ii) in the case of an investment, of such
Person in which such investment is being made, for a period similar to the
period described in clause (i) above.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).
 
“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, maintained for employees of any Loan Party or any
Subsidiary thereof or any member of the Controlled Group or any such Plan to
which any Loan Party or any Subsidiary thereof or any member of the Controlled
Group is required to contribute on behalf of any of its employees.
 
“Pledge Agreement” shall mean the Pledge Agreement, dated as of October 4, 2010,
among the Loan Parties and the Agent, in substantially the same form as the
Senior Secured Notes Pledge and Security Agreement used to secure the 2010 Note
Collateral Agent for the benefit of the 2010 Noteholders, as such Pledge
Agreement shall be ratified, confirmed or amended as of the Closing Date.
 
“Pledge Agreement (Brazil)” shall mean the Pledge Agreement, dated as of
October 4, 2010, among Parent, Alphabet Brasil and the Agent, in substantially
the same form as the pledge agreement used to secure the 2010 Note Collateral
Agent for the benefit of the 2010 Noteholders, as such Pledge Agreement (Brazil)
shall be ratified, confirmed or amended as of the Closing Date.
 
“PNC Bank” shall have the meaning set forth in the Preamble.
 
“Post-Closing Waiver Letter” shall mean the Post-Closing Waiver Letter, dated as
of the Closing Date, among the Loan Parties and the Agent.
 
“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Agent at its Principal Office as its then prime rate, which rate may not
be the lowest or most favorable rate then being charged commercial borrowers or
others by the Agent.  Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.
 
“Principal Office” shall mean the main banking office of the Agent in
Pittsburgh, Pennsylvania.
 
 
29

--------------------------------------------------------------------------------

 
 
“Projections” shall have the meaning set forth in Section 5.6(a).
 
“Proposed Acquisition” shall have the meaning set forth in Section 7.1(b)
hereof.
 
“PST” shall mean PST Eletrônica S.A., a Brazilian sociedade anônima, to be
converted to a Brazilian limitada on or following the PST Acquisition Date.
 
“PST Acquisition” shall mean the transaction, to be consummated on the PST
Acquisition Date, whereby Alphabet Brasil and/or Parent acquires, pursuant to
the terms and conditions of the PST Acquisition Documents, up to twenty four
percent (24%) of all of the outstanding equity interests issued by PST from the
PST Sellers.
 
“PST Acquisition Agreement” shall mean the Agreement for the Purchase and Sale
of Shares of PST Eletrônica S.A. among Alphabet Brasil and each of the PST
Sellers, as in existence as of the PST Acquisition Date.
 
“PST Acquisition Date” shall mean the date, not later than February 29, 2012, of
the closing of the PST Acquisition, as determined by the Parent and the parties
to the PST Acquisition Agreement.
 
“PST Acquisition Documents” shall mean the PST Acquisition Agreement, and all
agreements, instruments and documents executed or to be executed pursuant
thereto or in connection therewith, as in existence as of the PST Acquisition
Date.
 
“PST Conversion” shall mean the conversion, on or following the PST Acquisition
Date, of PST Eletrônica S.A., a Brazilian sociedade anônima, into PST Eletrônica
Ltda., a Brazilian limitada.
 
“PST Sellers” shall mean, collectively, Marcos Ferretti and Adriana Campos de
Cerqueira Leite, and “PST Seller” shall mean either one of the PST Sellers.
 
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Agent).
 
“Qualified Counterparty” shall mean the Agent, any Affiliate of the Agent and
any Lender (or a Person who was a lender at the time of execution and delivery
of a Hedging Contract with a Loan Party) who has entered into a Hedging Contract
with a Loan Party.
 
“Real Property” shall mean all real property, both owned and leased, of any Loan
Party.
 
“Receivable” shall mean an Account.
 
“Register” shall have the meaning set forth in Section 15.5(c).
 
“Relevant Interbank Market” shall mean in relation to Euro, the European
Interbank Market and, in relation to any other currency, the London interbank
market.
 
 
30

--------------------------------------------------------------------------------

 
 
“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean, at any time, (x) if there are more than two
Lenders, Lenders (excluding, for purposes of this definition, Lenders then
constituting “Defaulting Lenders” under Section 2.11) holding greater than fifty
percent (50%) of the aggregate amount of the Revolving Commitments of all of the
Lenders at such time; provided, however, that, if all of the Revolving
Commitments are terminated pursuant to the terms hereof, then, the term
“Required Lenders” means Lenders (excluding, for purposes of this definition,
any Defaulting Lenders) having greater than fifty percent (50%) of the aggregate
principal amount of the Advances of all of the Lenders outstanding at such time,
plus the Letter of Credit Exposure at such time (excluding, for purposes of this
clause (x), the outstanding Revolving Commitments and the outstanding amount of
Advances and Letter of Credit Exposure of any such Defaulting Lender); and (y)
if there are no more than two (2) Lenders, all Lenders (excluding, for purposes
of this clause (y), any Defaulting Lenders).
 
“Revolving Advance Request” shall have the meaning set forth in Section 2.2(a).
 
“Revolving Advances” shall mean each of the Advances made pursuant to Section
2.1.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Advances
which are made, converted or continued by the Lenders on a single date, and, in
the case of Euro-Rate Loans, which are in a single currency and as to which a
single Interest Period is in effect.
 
“Revolving Commitment” shall mean, with respect to any Lender, (a) the
commitment of such Lender to make Revolving Advances in an aggregate amount not
to exceed the Dollar amount set forth below such Lender’s name on such Lender’s
signature page hereto as such Lender’s Revolving Commitment, as same may be
adjusted upon any assignment by a Lender pursuant to Section 15.5(b) or as may
be otherwise adjusted from time to time in accordance with this Agreement or (b)
the Dollar amount set forth in any Assignment and Assumption to which such
Lender is a party as such Lender’s Revolving Commitment.
 
“Revolving Note” or “Revolving Notes” shall mean, singularly or collectively, as
the context may require, the promissory notes referred to in Section 2.2(c).
 
“Revolving Percentage” shall mean, as to any Lender at any time, the percentage
that such Lender’s Revolving Commitment then constitutes of the total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage that the aggregate principal amount of such
Lender’s Revolving Advances outstanding at such time constitutes of the
aggregate principal amount of the Revolving Advances of all of the Lenders
outstanding at such time).
 
“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, as amended
from time to time.
 
“Sarasota Property” shall mean the Real Property owned by one of the Borrowers
in fee simple and located in Sarasota, Florida at 26th Ct. F, Sarasota, FL
34243.
 
“Scottish Assets” shall mean the assets of the Scottish Borrower.
 
 
31

--------------------------------------------------------------------------------

 
 
“Scottish Borrower Sublimit” shall mean an amount equal to Twenty Million
Dollars ($20,000,000) (determined in an equivalent amount in Dollars for each
Loan denominated in Alternative Currency).
 
“Secured Creditor” or “Secured Creditors” shall have the meanings set forth in
Section 4.1.
 
“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Agent, executed by the Borrowing Agent and the
Agent and acknowledged and agreed to by the relevant Approved Securities
Intermediary.
 
“Security Questionnaire” shall mean, with respect to each Loan Party, the
completed Security Questionnaire provided by such Loan Party to the Agent.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday of each
week unless such day is not a Business Day in which case it shall be the next
succeeding Business Day.
 
“Settlement Week” shall mean the time period commencing with the opening of
business on a Tuesday and ending on the end of business the following Tuesday.
 
“Specified Fixed Assets” shall mean and include with respect to any Person, such
Person’s Real Property, all Investment Property and Security Entitlements
consisting of any equity interests in any Subsidiaries or joint ventures, and
all Equipment and Fixtures.
 
“Specified Fixed Asset Collateral” shall mean, with respect to any Loan Party,
such Loan Party’s:
 
(a)           Specified Fixed Assets;
 
(b)           policies and certificates of insurance covering Specified Fixed
Assets;
 
(c)           accessions to, substitutions for, and all replacements, Products
and Proceeds of the Specified Fixed Assets including proceeds of insurance
policies insuring such Specified Fixed Assets  and proceeds of any insurance,
indemnity, warranty or guaranty, all to the extent relating to or arising from
any of the Specified Fixed Assets; and
 
(d)           books, records, and other property (including credit files,
programs, printouts, computer software (owned by such Person or in which it has
an interest), and disks, magnetic tape and other magnetic media, and other
materials and records) pertaining to any such above-referenced property.
 
“Stated Amount” shall mean, with respect to each Letter of Credit, the maximum
available to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
 
“StuckyNet System” shall mean the Agent’s StuckyNet-Link internet-based
communication system.
 
“Subsidiary” shall mean, in respect of any Person that is not a natural Person,
a corporation or other business entity the shares constituting a majority of the
outstanding capital stock (or other form of ownership) or constituting a
majority of the voting power in any election of directors (or shares
constituting both majorities) of which are (or upon the exercise of any
outstanding warrants, options or other rights would be) owned directly or
indirectly at the time in question by such Person or another subsidiary of such
Person or any combination of the foregoing.
 
 
32

--------------------------------------------------------------------------------

 
 
“Swedish Assets” shall mean the assets of the Swedish Borrower.
 
“Swedish Borrower Sublimit” shall mean an amount equal to Twenty Million Dollars
($20,000,000) (determined in an equivalent amount in Dollars for each Loan
denominated in Alternative Currency).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.
 
“TARGET Day” shall mean any day on which TARGET2 is open for the settlement of
payment in Euro.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
 
“Termination Event” shall mean: (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Loan Party or any Subsidiary
thereof or any member of the Controlled Group from a Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan or Multiemployer Plan, or (b) that could
reasonably be expected to result in termination of a Multiemployer Plan pursuant
to Section 4041A of ERISA; or (vi) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of any Loan Party, any Subsidiary
thereof or any member of the Controlled Group from a Multiemployer Plan.
 
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. Sections 2601 et seq., applicable state law, or any other applicable
Federal or state laws now in force or hereafter enacted relating to toxic
substances.  “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trademark Security Agreement” shall mean a trademark security agreement,
executed and delivered by a Loan Party in connection with this Agreement, in
form and substance satisfactory to the Agent.
 
“Type” shall mean an Advance consisting of Euro-Rate Loans made in Dollars, an
Advance consisting of Euro-Rate Loans made in a single Alternative Currency, or
an Advance consisting of Alternate Base Rate Loans, as applicable.
 
 
33

--------------------------------------------------------------------------------

 
 
“UCP” shall have the meaning set forth in Section 2.9(d).
 
“UK Pension Scheme” shall have the meaning set forth on Schedule 5.10.
 
“UK Pensions Regulator” shall mean the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004.
 
“Undrawn Availability” shall mean, as of any date of determination, an amount
equal to (a) the lesser of (i) the Formula Amount at such time and (ii) the sum
of the Maximum Revolving Advance Amount less the Letter of Credit Exposure at
such time, minus (b) the sum of (i) the outstanding amount of Revolving Advances
at such time, (ii) all amounts at such time due and owing to any Loan Party’s
trade creditors which are outstanding ninety (90) days or more beyond the due
date (without duplication with respect to any such amount deducted from the
Formula Amount), and (iii) fees and expenses for which any Loan Party is liable
at such time but which have not been paid or charged to the Loan Account.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code or other
similar law of the State of Ohio as in effect on the date of this Agreement and
as amended from time to time.
 
“Unpaid Reimbursement Obligation” shall have the meaning set forth in
Section 2.9(g).
 
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
 
“Waivers” shall mean, collectively, any and all landlord’s waivers,
warehouseman’s waivers, consignee waivers, creditor’s waivers, mortgagee waivers
and processing facility and similar bailee’s waivers, executed and delivered in
connection with this Agreement, in form and substance satisfactory to the Agent.
 
“Wholly-Owned Subsidiary” shall mean each Subsidiary of the Parent at least
ninety-nine percent (99%) of whose capital stock, equity interests and
partnership interests, other than director’s qualifying shares or similar
interests, are owned directly or indirectly by the Parent.
 
“Withholding Certificate” shall mean a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under
Section 1.1441-1(e)(2) or (3) of the Income Tax Regulations; a statement
described in Section 1.871-14(c)(2)(v) of the Income Tax Regulations; or any
other certificates under the Code or Income Tax Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
“2010 Note Collateral Agent” shall mean The Bank of New York Mellon Trust
Company, N.A., in its capacity as “Collateral Agent” with respect to the 2010
Noteholders under the 2010 Note Documents.
 
“2010 Note Collateral Documents” shall mean the Senior Secured Notes Pledge and
Security Agreement, certain mortgages or deeds of trust with respect to the Real
Properties, the pledge agreement with respect to the stock issued by PST
Electronica S.A., and any other collateral documents executed in connection with
the 2010 Note Indenture, in each case securing the payment of the 2010 Notes.
 
 
34

--------------------------------------------------------------------------------

 
 
“2010 Note Documents” shall mean the 2010 Note Indenture, the 2010 Notes, the
2010 Note Collateral Documents, and each other document executed in connection
with the foregoing.
 
“2010 Note Indenture” shall mean that certain Indenture, dated as of October 4,
2010, among Parent, as “Issuer”, Electronics and Controls, as guarantors
thereunder, and The Bank of New York Mellon Trust Company, N.A., as “Trustee”
pursuant to which the 2010 Notes were issued, as the same may be from time to
time amended, restated or otherwise modified in accordance with the provisions
hereof.
 
“2010 Note Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, executed by each of the Domestic Borrowers, any Guarantors, The Bank
of New York Mellon Trust Company, N.A., as “Trustee” for the 2010 Noteholders
and as “Collateral Agent” on behalf of itself and the 2010 Noteholders, and the
Agent, on behalf of the Lenders and the Issuers, as the same may be from time to
time amended, restated or otherwise modified in accordance with the provisions
thereof.
 
“2010 Noteholder” shall mean the holder or purchaser of any 2010 Note under the
2010 Note Indenture.
 
“2010 Notes” shall mean the Parent’s Senior Secured Notes due 2017 issued on or
about October 4, 2010 pursuant to the 2010 Note Indenture.
 

 
1.5
Certain Matters of Construction.

 
For the purpose of computing periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”.  Unless the context otherwise
requires, (a) any definition of or reference to any agreement, instrument or
Other Loan Document herein shall be construed as referring to such agreement,
instrument, or Other Loan Document as from time to time amended, supplemented or
otherwise modified, substituted, amended and restated or replaced, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof,” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not any particular provision hereof, (d) any reference to payment,
repayment, or prepayment shall be construed as referring to payment of
immediately available funds in Dollars (or the substantial equivalent thereof in
an Alternative Currency), (e) any pronoun used shall be deemed to cover all
genders, (f) wherever appropriate in the context, terms used herein in the
singular also include the plural and vice versa, (h) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations, (i) the word “including” may be read to mean
“including, without limitation,” as the context requires and (j) unless
otherwise stated, all section references are to this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 

 
1.6
Currency Equivalents.

 
For purposes of this Agreement, except as otherwise specified herein, (i) the
equivalent in Dollars of any Alternative Currency shall be determined by using
the quoted spot rate at which the Agent offers to exchange Dollars for such
Alternative Currency at its Payment Office at 9:00 A.M. (local time at the
Lending Installation) two Business Days prior to the date on which such
equivalent is to be determined, and (ii) the equivalent in any Alternative
Currency of Dollars shall be determined by using the quoted spot rate at which
the Agent’s Lending Installation offers to exchange such Alternative Currency
for Dollars at the Payment Office at 9:00 A.M. (local time at the Payment
Office) two Business Days prior to the date on which such equivalent is to be
determined; provided, that (A) the equivalent in Dollars of each Euro-Rate Rate
Loan made in an Alternative Currency shall be, for the purposes of determining
the unused portion of each Lender’s Commitment, or any or all Advances
outstanding on such date, calculated or recalculated, as the case may be, on the
date that the Euro-Rate Rate applicable to such Advance is established, on the
last day of the Interest Period applicable thereto, and on each date that it
shall be necessary (or the Agent shall elect) to determine the unused portion of
each Lender’s Commitment; (B) the equivalent in Dollars of any Letter of Credit
Exposure in respect of any Letter of Credit denominated in an Alternative
Currency shall be determined at the time the drawing under such Letter of Credit
was paid or disbursed by the applicable Issuer; (C) for purposes of determining
the Maximum Revolving Advance amount, the Letter of Credit Exposure or the
Undrawn Availability as contemplated by Sections 2.1(a), 2.5(c), 2.7(b), 2.9(a)
and 3.2, the equivalent in Dollars of the face amount of any Letter of Credit
denominated in an Alternative Currency shall be calculated (x) on the date of
the issuance of the respective Letter of Credit, (y) on the first Business Day
of each calendar month thereafter and (z) in any other case where the same is
required or permitted to be calculated, on such other day as the Agent may, in
its Permitted Discretion, consider appropriate; and (D) for purposes of
calculating letter of credit fees as contemplated by Section 3.4, the equivalent
in Dollars of the Stated Amount of any Letter of Credit denominated in an
Alternative Currency shall be calculated on the first day of each calendar month
in the quarterly period in which the respective payment is due pursuant to said
sections.  Notwithstanding the foregoing, for purposes of determining the amount
of the Applicable Margin payable pursuant to Section 3.2 hereof, the equivalent
in Dollars of any outstanding Revolving Advances which are denominated in
Alternative Currency shall be determined by using the quoted spot rate at which
the Agent offers to exchange Dollars for such Alternative Currency at its
Payment Office at 9:00 A.M. (local time at the Payment Office) two Business Days
prior to the commencement date of the applicable Interest Period for such
Revolving Advances, unless the Agent, in its sole discretion, shall elect to use
another day or basis for determining such equivalent in Dollars.
 

 
1.7
Addition of Borrowers.

 
The Borrowing Agent may request that any Subsidiary of a Borrower be added as an
additional Borrower hereunder (an “Additional Borrower”) by providing written
notice of such request to the Agent, any Issuer, and each of the Lenders (an
“Additional Borrower Request”).  After the Borrowing Agent has provided such
Additional Borrower Request”, such entity requested to be an Additional
Borrower, by execution of a Borrower Joinder Agreement (including a Borrower
Joinder Agreement executed in connection with a Permitted Acquisition), and upon
acceptance of such Borrower Joinder Agreement by the Agent, in its sole
discretion, and such requested Additional Borrower’s satisfaction of all
conditions and completion of all deliveries specified in the Joinder Amendment
(if any) and the Borrower Joinder Agreement, this Agreement shall be amended so
that such requested Additional Borrower shall become for all purposes a party to
this Agreement as a Borrower, as if an original signatory hereto and shall be
admitted as a Borrower hereunder; provided, however, that no Foreign Borrower
other than the Scottish Borrower or the Swedish Borrower may be admitted as an
Additional Borrower and a  party hereunder in the event that any Lender provides
notice to the Agent within fifteen (15) days of said Lender’s receipt of the
Additional Borrower Request that the proposed Foreign Borrower is organized
under the laws of a jurisdiction in which said Lender is prohibited from making
Revolving Loans, as determined by said Lender in its sole discretion. This
Agreement (as amended by each Joinder Amendment) shall be binding for all
purposes upon such Additional Borrower as if such Additional Borrower was an
original signatory hereto, and, if applicable, accommodate the consummation of
the Permitted Acquisition.  The Borrower Joinder Agreement shall require, among
other things, (x) a supplement the Schedules provided by the Loan Parties in
connection with this Agreement to reflect the new Additional Borrower, (y) to
the extent acceptable to the Agent in its sole discretion, an update of certain
previously delivered Schedules to the date of the Joinder Amendment to reflect
any change in the disclosures therein made, (z) the delivery of new Notes
reflecting all Borrowers.  Notwithstanding any provision in this Agreement to
the contrary and until the conditions set forth in Section 8.2 as applicable
with respect to the Scottish Borrower or the Swedish Borrower have been
satisfied, any reference to the “Scottish Borrower”, the “Swedish Borrower”, any
“Borrower” or any “Foreign Borrower” shall be interpreted so as to exclude the
Scottish Borrower or the Swedish Borrower, as applicable.
 
 
36

--------------------------------------------------------------------------------

 
 
 
1.8
Joinder Amendments.

 
In connection with each Borrower Joinder Agreement, each of the Loan Parties,
the Agent and the Required Lenders may execute an amendment to this Agreement
(each a “Joinder Amendment”), which amendment shall amend such provisions of
this Agreement and the Other Loan Documents as deemed necessary by the Agent to
accommodate the addition of the applicable new Person as a Borrower.  The
consent and execution thereof by all Lenders (and if applicable, the Issuer)
shall be required with respect to any provision of a Joinder Amendment which
would otherwise require pursuant to Section 15.3 hereof unanimous consent by all
Lenders (and if applicable, the Issuer).
 
 
1.9
Liability of Borrowers.

 
The parties intend that this Agreement shall in all circumstances be interpreted
to provide that (i) each Foreign Borrower is liable only for the Advances made
to such Foreign Borrower, interest on such outstanding Advances, such Foreign
Borrower’s reimbursement or other obligations owing to the Issuer pursuant to
Section 2.9 with respect to Letters of Credit issued for the account of such
Foreign Borrower or its Foreign Subsidiaries, and its pro rata share of
otherwise unallocated general fees, reimbursements and charges hereunder and
under any Other Loan Documents and (ii) Net Proceeds or other moneys paid to
Agent by a Foreign Borrower or otherwise in respect of any assets of a Foreign
Borrower (whether or not Collateral) shall not be applied to the payment or
prepayment of any Obligations other than the Obligations described in clause (i)
of this Section 1.9.  The parties likewise intend that this Agreement shall in
all circumstances be interpreted to provide, unless otherwise expressly stated
to the contrary, that each Domestic Borrower and each Domestic Subsidiary which
is a Guarantor is liable for all Obligations of all the Borrowers.
 

 
1.10
Classification of New Bolton as a Non-Subsidiary.

 
Notwithstanding any provision of this Agreement to the contrary, including,
without limitation, the definition of “Subsidiary” hereunder, New Bolton will
not be deemed for any purpose to be, and shall not have any of the rights or
obligations of, a “Subsidiary”, “Borrower”, “Guarantor”, “Loan Party” or
“Obligor” hereunder unless and until the Parent owns, directly or indirectly,
one hundred percent (100%) of the issued and outstanding membership or any other
equity interests of New Bolton.
 

 
1.11
Time References.

 
All time references in this Agreement are to Pittsburgh, Pennsylvania time.
 

 
1.12
Agreement Subject to Intercreditor Agreement.

 
This Agreement is subject to the terms and provisions of the 2010 Note
Intercreditor Agreement.  Notwithstanding anything herein to the contrary, the
liens and security interests granted to Agent as the Agent pursuant to this
Agreement or any Other Loan Document and the exercise of any right or remedy by
the Agent hereunder or thereunder, are subject to the provisions of the 2010
Note Intercreditor Agreement.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement or any Other Loan
Document, the terms of the Intercreditor Agreement shall govern and control.
 
 
37

--------------------------------------------------------------------------------

 



 
II.
ADVANCES; PAYMENTS.

 

 
2.1
Revolving Advances to Borrowers.

 
(a)           Subject to the terms and conditions set forth in this Agreement,
each Lender with a Revolving Commitment severally and not jointly agrees to
make, until and including the Business Day immediately preceding the Facility
Termination Date, Revolving Advances to the Borrowers; provided, however, that
the aggregate outstanding amount of such Lender’s Revolving Advances shall not
at any time exceed of the lesser of: (x) such Lender’s Revolving Percentage of
an amount equal to the Maximum Revolving Advance Amount less the Letter of
Credit Exposure and (y) such Lender’s Revolving Percentage of an amount equal to
the sum of:
 
(i)           up to eighty-five percent (85%) multiplied by the face amount of
Eligible Receivables, plus
 
(ii)          either (A) sixty-five percent multiplied by the value of Eligible
Inventory valued at the lower of cost (determined on a first-in-first-out basis)
or market value, or (B) in the event that the Borrowing Agent elects to have its
or any other Loan Party’s Inventory appraised for the purpose of determining the
value of the Inventory portion of the Formula Amount by an appraisal firm
acceptable to the Agent, in its sole discretion, the lesser of either (1)
seventy percent (70%) multiplied by the value of Eligible Inventory valued at
the lower of cost (determined on a first-in-first-out basis) or market value, or
(2) eighty-five percent (85%) of the Net Orderly Liquidation Value of Eligible
Inventory; provided, however, in no event will the aggregate amount of all such
Revolving Advances from all Lenders made with respect to Eligible Inventory
exceed Fifty Million Dollars ($50,000,000) (the “Inventory Sublimit”); provided,
further, that in no event will the aggregate amount of all such Revolving
Advances from all Lenders made with respect to Eligible Inventory located in
Mexico exceed (x) to the extent the Undrawn Availability is equal to or greater
than Forty Million Dollars ($40,000,000), Fifteen Million Dollars ($15,000,000),
(y) to the extent the Undrawn Availability is equal to or greater than Thirty
Five Million Dollars ($35,000,000) and less than Forty Million Dollars
($40,000,000), Ten Million Dollars ($10,000,000) and (z) to the extent the
Undrawn Availability is less than Thirty Five Million Dollars ($35,000,000),
Five Million Dollars ($5,000,000),minus
 
(iii)         the aggregate Letter of Credit Exposure, minus
 
(iv)         such reserves as the Agent may deem proper and necessary from time
to time in the exercise of its Permitted Discretion.
 
The percentages set forth in this clause (a) above with respect to Eligible
Inventory and Eligible Receivables shall be collectively referred to as the
“Advance Rates”.  The amount derived at any time and from time to time from the
sum of clauses (i) and (ii) hereinabove minus the sum of clauses (iii) and (iv)
hereinabove shall be referred to as the “Formula Amount”.  Prior to the Facility
Termination Date, the Borrowers may use the Revolving Advances by borrowing,
prepaying and reborrowing, all in accordance with the terms and conditions
hereof.
 
 
38

--------------------------------------------------------------------------------

 

(b)           Subject to Section 15.3(viii), the Advance Rates and the Inventory
Sublimit may be increased or decreased by the Agent at any time and from time to
time, in its Permitted Discretion.  Each Borrower consents to any such increases
or decreases (to the extent such increase or decrease was made in the Agent’s
Permitted Discretion) and acknowledges that decreasing the Advance Rates and the
Inventory Sublimit, or increasing the reserves may limit or restrict Advances
requested by the Borrowing Agent.
 
(c)           Subject to the terms and conditions of this Agreement, Revolving
Advances may be Alternate Base Rate Loans or Euro-Rate Loans, and, in the case
of Euro-Rate Loans, denominated in Dollars or an Alternative Currency; provided,
however, that (i) all Revolving Advances made as part of the same Borrowing
shall, unless otherwise specifically provided herein, consist of Revolving
Advances of the same Type and currency, (ii) the aggregate principal amount of
Revolving Advances denominated in an Alternative Currency shall not exceed at
any time outstanding the Alternative Currency Sublimit, (iii) the aggregate
principal amount of Revolving Advances made to the Scottish Borrower shall not
exceed at any time outstanding the Scottish Borrower Sublimit and (iv) the
aggregate principal amount of Revolving Advances made to either of the Swedish
Borrowers shall not exceed at any time outstanding the Swedish Borrower
Sublimit.
 

 
2.2
Requests For Revolving Advances.

 
(a)           Requests for Revolving Borrowings shall be given by the Borrowing
Agent to the Agent not later than 1:00 p.m: (i) on the Business Day which is the
requested date of a proposed Borrowing comprised of Alternate Base Rate Loans,
(ii) on the Business Day which is three (3) Business Days before the requested
date of a proposed Borrowing comprised of Euro-Rate Loans denominated in
Dollars, and (iii) on the Business Day which is five (5) Business Days before
the requested date of a proposed Borrowing comprised of Euro-Rate Loans
denominated in an Alternative Currency; provided, however, any outstanding
Borrowing under the Current Credit Agreement as of the Closing Date shall be
continued under this Agreement as the same Type of Borrowing under this
Agreement in accordance with Section 1.1.  Each such request (a “Revolving
Advance Request”) for Alternate Base Rate Loans shall be transmitted to the
Agent by an Approved Electronic Communication (or if requested by the Agent,
only by a request posted to the Agent’s StuckyNet System).  Each Revolving
Advance Request for Euro-Rate Loans shall be transmitted to the Agent by the
Borrowing Agent in a written or telephonic notice (in the case of a telephonic
notice, promptly confirmed in writing if requested by the Agent).  Each written
Revolving Advance Request for Euro-Rate Loans or written confirmation shall be
substantially in the form of Exhibit C attached hereto, executed or otherwise
acceptably authenticated by the Borrowing Agent and transmitted to the Agent in
accordance with Section 15.8.  Each Revolving Advance Request shall be
irrevocable and binding on the Borrowers and be subject to the indemnification
provisions of this Agreement.  Each Revolving Advance Request shall specify the
following information:
 
(i)           the date of the proposed Borrowing, which shall be a Business Day;
 
(ii)           the amount of the proposed Borrowing;
 
(iii)          whether the resulting Borrowing is to consist of Alternate Base
Rate Loans or Euro-Rate Loans;
 
(iv)          in the case of a proposed Borrowing of Euro-Rate Loans, the
duration of the initial Interest Period; and
 
(v)           in the case of a proposed Borrowing of Euro-Rate Loans, whether
the Euro-Rate Loans are to be denominated in Dollars or an Alternative Currency.
 
 
39

--------------------------------------------------------------------------------

 
 
If any such Revolving Advance Request requests a Borrowing consisting of
Euro-Rate Loans but does not specify an Interest Period, then the Borrowing
Agent shall be deemed to have selected an Interest Period of one (1) month’s
duration.  No Euro-Rate Rate Loan shall be made available to the Borrowers
during the continuance of a Default or an Event of Default other than an
existing Euro-Rate Loans in an Alternative Currency having an Interest Period of
one (1) month.
 
(b)           Revolving Advances shall be made as part of a Borrowing consisting
of Advances made by the Lenders ratably in accordance with the Revolving
Percentage of each Lender.  Revolving Advances shall be comprised of one or more
Revolving Borrowings as the Borrowers may elect from time to time by delivery to
the Agent by the Borrowing Agent of a Revolving Advance Request or an Interest
Election Request in accordance with this Agreement.  Each Revolving Borrowing
comprised of Euro-Rate Loans shall be in an aggregate amount of not less than
Five Hundred Thousand Dollars ($500,000) (or the substantial equivalent thereof
in an Alternative Currency) or an integral multiple of One Hundred Thousand
Dollars ($100,000) (or the substantial equivalent thereof in an Alternative
Currency) in excess thereof.  No minimum advance amounts shall apply to
Revolving Borrowings comprised of Alternate Base Rate Loans.
 
(c)           Each Lender’s Revolving Advances to the Borrowers shall be
evidenced at all times by a Revolving Note substantially in the form attached
hereto as Exhibit B which shall: (i) be executed and delivered by the Borrowers
and payable to the order of such Lender and (ii) be in a stated principal amount
equal to the Revolving Commitment of such Lender and payable for the unpaid
principal amount of the Revolving Advances evidenced thereby, (iii) mature on
the Facility Termination Date, (iv) bear interest as provided in this Agreement,
(v) be subject to optional and mandatory prepayment as provided in this
Agreement, and (vi) be entitled to the benefits of this Agreement and the Other
Loan Documents.
 
(d)           The Borrowers shall be deemed to have made a request for a
Revolving Borrowing (a “Deemed Credit Request”), which Deemed Credit Request
shall be irrevocable upon any interest, principal, fee or other Obligation of
the Borrowers (including Unpaid Reimbursement Obligations) hereunder becoming
due, for (i) to the extent such Revolving Borrowing is made in Dollars, a
Revolving Borrowing comprised of Alternate Base Rate Loans in an amount
necessary to pay such interest, principal fee or Obligation and (ii) to the
extent such Revolving Borrowing is made in an Alternative Currency, a Revolving
Borrowing comprised of Euro-Rate Loans with an Interest Period of one (1) month
in an amount necessary to pay such interest, principal fee or Obligation.  Each
Lender agrees that its obligation to make or participate in Revolving Advances
pursuant to a Deemed Credit Request is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence of any
Default or Event of Default or the failure of any condition precedent.
 
(e)           In the case of a Revolving Advance Request with respect to a
proposed Revolving Borrowing comprised of Euro-Rate Loans denominated in an
Alternative Currency, other than a Euro, a Swedish Krona, or a British (UK)
Pound, the obligation of each Lender to make its Euro-Rate Rate Loan in
Alternative Currency as part of such Revolving Borrowing is subject to the
confirmation by the Agent to the Borrower Agent not later than the fourth
Business Day before the requested date of such Borrowing that no Issuer
or  Lender has notified the Agent that such Alternative Currency is not
acceptable to such Issuer or Lender..
 
 
40

--------------------------------------------------------------------------------

 

(f)            If the Agent has not provided the confirmation referred to in
clause (e) above, the Agent shall promptly notify the Borrowing Agent and each
Lender, whereupon the Borrowing Agent shall, by notice to the Agent not later
than the third Business Day before the requested date of such Borrowing,
withdraw the Revolving Advance Request relating to such requested Borrowing.  If
the Borrowing Agent does so withdraw such Revolving Advance Request, the
Borrowing requested in such Revolving Advance Request shall not occur and the
Agent shall promptly so notify each Lender.  If the Borrowing Agent does not so
withdraw such Revolving Advance Request, the Agent shall promptly so notify each
Lender and such Revolving Advance Request shall be deemed to be a Revolving
Advance Request which requests a Revolving Borrowing comprised of Euro-Rate
Loans in an aggregate amount in Dollars equivalent, on the date the Agent so
notifies each Lender, to the amount of the originally requested Revolving
Borrowing in the Alternative Currency; and in such notice by the Agent to each
Lender the Agent shall state such aggregate equivalent amount of such Revolving
Borrowing in Dollars and such Lender’s ratable portion of such Borrowing.
 

 
2.3
Interest Elections; Conversions of Advances.

 
(a)           All Revolving Advances made on the Closing Date shall consist of
Alternate Base Rate Loans.  After the Closing Date, and, with respect to
Revolving Advances, the Borrowing Agent may elect to convert any Revolving
Borrowing to a different Type or to continue any such Borrowing and, in the case
of a Borrowing consisting of Euro-Rate Loans, may elect Interest Periods
therefor, as provided in this Section 2.3.  The Borrowing Agent may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Advances comprising such Borrowing, and the Advances comprising each
such portion shall be considered a separate Borrowing.  The Borrowers shall not
be entitled to have outstanding in the aggregate at one time more than nine (9)
Borrowings of Revolving Advances consisting of Euro-Rate Loans.  This Section
2.3 shall not apply to Revolving Advances made under Section 15.4, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section 2.3, the Borrowing
Agent shall notify the Agent of such election in a written or telephonic notice
(in the case of a telephonic notice, promptly confirmed in writing if requested
by the Agent) (each, an “Interest Election Request”) by the time that a
Revolving Advance Request would be required under Section 2.2(a) if the
Borrowing Agent were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each Interest
Election Request shall be irrevocable and binding on the Borrowing Agent and be
subject to the indemnification provisions of this Agreement.  Each Interest
Election Request shall specify the following information:
 
(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Borrowing is to consist of Alternate Base
Rate Loans or Euro-Rate Loans;
 
(iv)          if the resulting Borrowing is to consist of Euro-Rate Loans, the
Interest Period to be applicable thereto after giving effect to such election;.
 
(v)           if the resulting Borrowing is to consist of Euro-Rate Loans,
whether the Borrowing is to be comprised of Dollars or an Alternative Currency,
and the identity of such Alternative Currency
 
 
41

--------------------------------------------------------------------------------

 
 
If any such Interest Election Request relates to a Borrowing consisting of
Euro-Rate Loans denominated in either Dollars or an Alternative Currency, but
does not specify an Interest Period, then the Borrowing Agent shall be deemed to
have selected an Interest Period of one (1) month’s duration in Dollars or such
Alternative Currency, as applicable.
 
If the Borrowing Agent fails to deliver a timely Interest Election Request with
respect to a Revolving Borrowing consisting of Euro-Rate Loans denominated in
Dollars prior to the end of the Interest Period applicable thereto, then, unless
such Borrowing is repaid as provided herein, at the end of such Interest Period
such Borrowing shall be converted to a Revolving Borrowing consisting of
Alternate Base Rate Loans.  If the Borrowing Agent fails to deliver a timely
Interest Election Request with respect to a Borrowing consisting of Euro-Rate
Loans denominated in an Alternative Currency prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Borrowing consisting of Euro-Rate Loans denominated in such Alternative
Currency for an Interest Period of one (1) month’s duration.
 

 
2.4
Disbursement of Proceeds of Advances.

 
All amounts shall be made available by each of the Lenders to the Agent in
Dollars or the applicable Alternative Currency and immediately available funds
at the Payment Office.  The Agent shall then make all Advances available to the
Borrowing Agent by disbursing such Advances from whichever office or other place
the Agent may designate from time to time and, such Advances, together with any
and all other Obligations of the Borrowers, shall be charged to the Loan Account
on the Agent’s books.  The proceeds of each Revolving Advance requested by the
Borrowing Agent under Section 2.2 or deemed to have been requested by the
Borrowers under Section 2.2(d) shall, (i) with respect to requested Revolving
Advances, to any Domestic Borrower, be made available to the Domestic Borrower
on the day so requested by way of credit to an operating account of the
Borrowing Agent or a Domestic Borrower at PNC Bank as the Borrowing Agent may
designate following notification to the Agent, in immediately available funds,
(ii) with respect to requested Revolving Advances to any Foreign Borrower, be
made available to such Foreign Borrower on the day so requested by way of a wire
transfer to any operating account of such Foreign Borrower at such other bank as
may be designated in writing to the Agent, and (iii) with respect to Revolving
Advances deemed to have been requested by the Borrowers, be disbursed to the
Agent to be applied to the outstanding Obligations giving rise to such deemed
request.
 

 
2.5
Repayment of Advances.

 
(a)           The Revolving Advances shall be due and payable in full on the
Facility Termination Date subject to earlier prepayment as provided in
Section 2.7 and the application of payments from Account Debtors as provided in
this Section. 2.5(a).  Reimbursements of drawings on Letters of Credit shall be
made as provided in Section 2.9(f).  The Borrowers shall pay principal,
interest, and all other amounts payable hereunder, or under any Other Loan
Document, without any deduction whatsoever, including any deduction for any
setoff or counterclaim.
 
(b)           Each payment (including each prepayment) by the Borrowers on
account of the principal of and interest on the Advances shall be applied
according to the applicable Percentage of the Lenders.
 
 
42

--------------------------------------------------------------------------------

 

(c)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by the Agent on the date received.  In
consideration of the Agent’s agreement to conditionally credit the Loan Account
as of the next Business Day following the Agent’s receipt of those items of
payment, each Borrower agrees that, in computing charges under this Agreement,
all items of payment shall be deemed applied by the Agent on account of the
Obligations one (1) Business Day after (i) the Business Day Agent receives such
payments via wire transfer or electronic depository check, or (ii) in the case
of payments received by Agent in any other form, the Business Day such payment
constitutes good funds in the Agent’s account.  The Agent is not, however,
required to credit the Loan Account for the amount of any item of payment which
is unsatisfactory to Agent and Agent may charge the Loan Account for the amount
of any item of payment which is returned to Agent unpaid or otherwise not
collected.
 
(d)           All credits (other than federal wire transfers) shall be
provisional, subject to verification and final settlement.  Each Borrower agrees
that any information and data reported to the Borrowers pursuant to any service
which is received prior to final posting and confirmation is subject to
correction and is not to be construed as final posting information.  The Agent
and the Lenders shall have no liability for the content of such preliminary
service related information.
 
(e)           Except as expressly provided herein, all payments (including
prepayments) of principal, interest, fees and other amounts payable hereunder,
or under any of the Other Loan Documents, shall be made without set-off or
counterclaim to the Agent at the Payment Office not later than 11:00 a.m. on the
due date in federal funds or other funds to the Agent and in lawful money of the
United States of America (in the case of Advances denominated in Dollars) or in
the applicable Alternative Currency (in the case of Advances denominated in
Alternative Currency) ).  The Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging such amounts to
the Loan Account as Revolving Advances to the Borrowers.
 

 
2.6
Increase in Revolving Commitments.

 
(a)           The Borrowing Agent may, by written notice to the Agent from time
to time, request that the Revolving Commitments be increased by an amount not to
exceed the Incremental Revolving Advance Amount at such time.  Upon the approval
of such request by the Agent (which approval shall be in the Agent’s Permitted
Discretion), the Agent shall deliver a copy thereof to each Lender with a
Revolving Commitment.  Such notice shall set forth the amount of the requested
increase in the aggregate Revolving Commitments (which shall be in minimum
aggregate increments of $5,000,000 and a minimum aggregate amount of $10,000,000
or equal to the remaining Incremental Revolving Advance Amount) and the date on
which such increase is requested to become effective (which shall be not less
than ten (10) Business Days nor more than sixty (60) days after the date of such
notice and which, in any event, must be on or prior to the termination of the
Revolving Commitments in accordance with the terms of this Agreement), and shall
offer each such Lender the opportunity to increase its Revolving Commitment by
its Revolving Percentage of the proposed increased amount.  Each such Lender
shall, by notice to the Borrowing Agent and the Agent given not more than ten
(10) Business Days after the date of the Agent’s notice, either agree to
increase its Revolving Commitment by all or a portion of the offered amount
(each such Lender so agreeing being an “Increasing Revolving Lender”) or decline
to increase its Revolving Commitment (and any such Lender that does not deliver
such a notice within such period of ten (10) Business Days shall be deemed to
have declined to increase its Revolving Commitment), each Lender so declining or
being deemed to have declined being a “Non-Increasing Revolving Lender”).  In
the event that, on the tenth (10th) Business Day after the day the Agent has
delivered a notice pursuant to the second sentence of this paragraph, the
Increasing Revolving Lenders have agreed pursuant to the preceding sentence to
increase their Revolving Commitments by an aggregate amount less than the
increase in the aggregate Revolving Commitments requested by the Borrowing
Agent, the Borrowing Agent may arrange for one or more banks or other entities
(any such bank or other entity referred to in this clause being an “Augmenting
Revolving Lender”), which may include any Lender, to extend Revolving
Commitments or increase their existing Revolving Commitments in an aggregate
amount equal to the unsubscribed amount; provided that each Augmenting Revolving
Lender, if not already a Lender with a Revolving Commitment hereunder, shall be
subject to the approval of the Agent (which approval shall be in the Agent’s
Permitted Discretion) and the Borrowing Agent, and each Augmenting Revolving
Lender shall execute all such documentation as the Agent shall reasonably
specify to evidence its Revolving Commitment and/or its status as a Lender with
a Revolving Commitment hereunder.  Any increase in the aggregate Revolving
Commitments may be made in an amount which is less than the increase requested
by the Borrowing Agent if the Borrowing Agent is unable to arrange for, or
chooses not to arrange for, Augmenting Revolving Lenders.
 
 
43

--------------------------------------------------------------------------------

 

 
(b)           Each of the parties hereto agrees that the Agent may take any and
all actions as may be reasonably necessary to ensure that, after giving effect
to any increase in the aggregate Revolving Commitments pursuant to this
Section 2.6, the outstanding Revolving Advances (if any) are held by the Lenders
with Revolving Commitments in accordance with their new Revolving
Percentages.  This may be accomplished at the discretion of the Agent (w) by
requiring the outstanding Revolving Advances to be prepaid with the proceeds of
new Revolving Advances, (x) by causing Non-Increasing Revolving Lenders to
assign portions of their outstanding Revolving Advances to Increasing Revolving
Lenders and Augmenting Revolving Lenders, (y) by permitting the Revolving
Advances outstanding at the time of any increase in the aggregate Revolving
Commitments pursuant to this Section 2.6 to remain outstanding until the last
days of the respective Interest Periods therefor, even though the Lenders would
hold such Revolving Advances other than in accordance with their new Revolving
Percentages, or (z) by any combination of the foregoing.  Any prepayment or
assignment described in this Section 2.6(b) shall be subject to Section 3.10
hereof but otherwise without premium or penalty.
 
(c)           Notwithstanding the foregoing, no increase in the aggregate
Revolving Commitments (or in the Revolving Commitment of any Lender) or addition
of a new Lender shall become effective under this Section 2.6 unless, (i) on the
date of such increase, the conditions set forth in Section 8.2 shall be
satisfied and the Agent shall have received a certificate to that effect dated
such date and executed by a responsible financial officer of the Parent, (ii)
the Parent shall have provided to the Agent and the Lenders an officer’s
certificate, signed by an authorized officer of the Parent, and otherwise in
form and substance satisfactory to the Agent, certifying that all of the
Obligations (including any increase in the aggregate Revolving Commitments)
constitute and will continue to be permitted under any material agreement of the
Loan Parties, and (iii) the Agent shall have received (with sufficient copies
for each of the Lenders with Revolving Commitments) legal opinions, board
resolutions and an officer’s certificate consistent with those delivered on the
Closing Date under Sections 8.1(d), 8.1(e), 8.1(f),8.1(g), 8.1(h), 8.1(j) and
8.1(v).
 

 
2.7
Voluntary and Mandatory Prepayments; Reduction of Commitments.

 
(a)           Subject to the provisions of Section 3.10, at their option and
upon three (3) Business Days’ prior written notice, the Borrowers may prepay the
Advances in whole at any time or in part from time to time, without premium or
penalty, but with accrued interest on the principal being prepaid to the date of
such prepayment.  The Borrowing Agent shall specify the date of prepayment of
Advances which are Euro-Rate Loans and the amount of such prepayment.  In the
event that any prepayment of a Euro-Rate Rate Loan is made on a date other than
the last Business Day of the then current Interest Period with respect thereto,
the Borrowers shall indemnify the Agent and the Lenders therefor in accordance
with Section 3.10.
 

 
44

--------------------------------------------------------------------------------

 

(b)           Subject to the provisions of Section 1.9, if on any Business Day,
the aggregate principal amount of Revolving Advances then outstanding exceeds
the lesser of: (i) the Maximum Revolving Advance Amount minus the Letter of
Credit Exposure or (ii) the Formula Amount, the Borrowers shall on such day
prepay to the Agent an amount sufficient to eliminate such excess, which amount
shall be used to prepay Revolving Advances ratably in accordance with each
Lender’s Revolving Percentage.  If, on any Business Day, the aggregate
outstanding principal amount of Revolving Advances denominated in Alternative
Currency plus the Letter of Credit Exposure denominated in Alternative Currency
exceeds the Alternative Currency Sublimit, the Borrowers shall on such day
prepay to the Agent an amount sufficient to eliminate such excess, which amount
shall be used to prepay Revolving Advances denominated in Alternative Currency
ratably in accordance with each Lender’s Revolving Percentage.  Subject to the
provisions of Section 1.9, if, on any Business Day, the aggregate outstanding
principal amount of Revolving Advances made to any Foreign Borrower plus the
Letter of Credit Exposure attributable to such Foreign Borrowers exceeds that
portion of the Foreign Borrower Sublimit attributable to such Borrower, the
Borrowers shall on such day prepay to the Agent an amount sufficient to
eliminate such excess, which amount shall be used to prepay Revolving Advances
to such Foreign Borrower ratably in accordance with each Lender’s Revolving
Percentage.
 
(c)           So long as any Revolving Advances are outstanding, the Borrowers
shall pay to the Agent any Net Proceeds received by a Loan Party promptly upon
receipt thereof and the Agent shall apply such Net Proceeds to the Obligations
outstanding at the time of such receipt in such order as the Agent may
determine; provided, however, that: (i) the Net Proceeds of any Scottish Assets
and any other Net Proceeds attributable or relating to the Scottish Borrower
shall not be applied to any Obligations other than the Obligations of the
Scottish Borrower described in clause (i) of Section 1.9, (ii) the Net Proceeds
of any Swedish Assets and any other Net Proceeds attributable or relating to the
Swedish Borrower shall not be applied to any Obligations other than the
Obligations of the Swedish Borrower described in clause (i) of Section 1.9,
(iii) no such payment to the Agent of any Net Proceeds from the disposition of
Specified Fixed Asset Collateral (other than Specified Fixed Asset Collateral
consisting of equity interests in any Subsidiaries or joint ventures or the
assets of any Foreign Subsidiaries other than the Foreign Borrowers pursuant to
this Section 2.7) shall be required so long as no Event of Default has occurred
and is continuing, (iv) no such payment to the Agent of any Net Proceeds from
the disposition of, or from a Material Recovery Event with respect to, Specified
Fixed Asset Collateral (other than Specified Fixed Asset Collateral consisting
of equity interests in any Subsidiaries or joint ventures or the assets of any
Foreign Subsidiaries other than the Foreign Borrowers pursuant to this
Section 2.7) shall be required so long as no Activation Notice has been
delivered to the Borrowing Agent, (v) nothing in this Section 2.7 or in the
definition of “Net Proceeds” shall constitute authorization not otherwise
permitted by this Agreement for any Loan Party to enter into any transaction
that would generate Net Proceeds, and (vi) no prepayment pursuant to this
Section 2.7 shall be required with respect to any Net Proceeds of Collateral
from a Material Recovery Event while such Net Proceeds are available for
reinvestment as permitted by Section 4.19.  For the avoidance of doubt, any cash
proceeds from a casualty loss, compulsory transfer or non-appealable judgment
not constituting Net Proceeds of Collateral from a Material Recovery Event by
reason of being in an amount less than One Million Dollars ($1,000,000) from any
individual event giving rise thereto, shall be applied by the Agent to principal
Revolving Advances then outstanding in accordance with Section 4.14(h) only in
the event that an Activation Notice has been delivered to the Borrowing
Agent.  In addition, to the extent any portion of the Net Proceeds remains after
the application of Net Proceeds to outstanding Revolving Advances as required
under this Section 2.7(c), such remaining Net Proceeds shall be released to the
Borrowing Agent.
 
(d)           Each prepayment applied to Revolving Advances pursuant to this
Section 2.7 shall not constitute a permanent reduction of the Maximum Revolving
Advance Amount and the amount of outstanding Revolving Advances so prepaid may
be reborrowed.  Any prepayment under this Section 2.7 shall be subject to
Section 3.10; provided, however, the Agent will use reasonable efforts to avoid
an application of Net Proceeds which causes early prepayment of a Borrowing of
Euro-Rate Loans prior to the expiration of the Interest Period applicable to
such Euro-Rate Loans.

 
45

--------------------------------------------------------------------------------

 
 
(e)           Upon three (3) Business Days’ prior written notice from the
Borrowing Agent to the Agent, the Borrowers may request that the Lenders
permanently reduce, in whole or in part, the aggregate Revolving Commitments,
whereupon the aggregate Revolving Commitments shall be so reduced.  Each
reduction in the aggregate Revolving Commitments hereunder shall be made among
the Lenders ratably in accordance with their Revolving Commitments.  Each
reduction shall be subject to the following:  (i) each such reduction shall be
in an aggregate principal amount of not less than Five Million Dollars
($5,000,000) or a multiple of One Million Dollars ($1,000,000) in excess thereof
and (ii) the Borrowers shall not be permitted to reduce the aggregate Revolving
Commitments unless, concurrently with any reduction, one or more of the
Borrowers shall make principal payments, ratable among the Lenders, on each
Lender’s then outstanding Revolving Advances to the Borrowers in an amount
which, when aggregated with such ratable payment to the Lenders by the other
Borrowers, will result in the aggregate Revolving Credit Advances of the Lenders
to the Borrowers outstanding after such payments, when taken together with the
aggregate Letter of Credit Exposure then outstanding, not exceeding the
aggregate Revolving Commitments.  On the date of each such reduction, the
Borrowers shall pay to the Agent for the account of the Lenders (A) the facility
fees referenced in Section 3.5 and interest referenced in Section 3.1, in each
case accrued through the date of such reduction in respect of the aggregate
Revolving Commitment of the Lenders so reduced and (B) any amounts required
pursuant to the provisions of Section 3.10.  Each reduction in the Revolving
Commitments hereunder, if any, shall be a permanent reduction and no amount in
excess of such reduced commitment may be borrowed or reborrowed.
 
 
2.8
Statement of Account.

 
The Agent shall maintain, in accordance with its customary procedures, a loan
account (“Loan Account”) in the name of the Borrowers in which shall be
recorded, among other things, the date and amount of each Advance made by the
Lenders, each Letter of Credit issued by the Issuer and the date and amount of
each payment in respect thereof; provided, however, the failure by the Agent to
record the date and amount of any Advance or Letter of Credit shall not
adversely affect the Agent or any Lender.  Each calendar month, the Agent shall
send to the Borrowing Agent a statement showing the accounting for the Advances
made and Letters of Credit issued, payments made or credited in respect thereof,
and other transactions between the Agent and the Borrowers, during such month,
and the Agent shall provide the Borrowing Agent with access to Agent’s global
GIR and StuckyNet System as relating to the Borrowers.  The monthly statements
shall be deemed correct and binding upon the Borrowers in the absence of
manifest error and shall constitute an account stated between the Lenders and
the Borrowers unless the Agent receives a written statement from the Borrowing
Agent of the Borrowers’ specific exceptions thereto within thirty (30) days
after such statement is received by the Borrowing Agent.  The records of the
Agent with respect to the Loan Account shall be presumed correct evidence absent
manifest error of the amounts of Advances, Letters of Credit and other charges
thereto and of payments applicable thereto.
 
Any sums expended by the Agent or any Lender due to the Borrowers’ failure to
perform or comply with its obligations under this Agreement or any Other Loan
Document including payments made in connection with the Borrowers’ obligations
under Sections 2.5, 3.13, 4.2, 4.4, 4.12, 4.13, 6.1 and 15.12 may be charged to
the Loan Account as a Revolving Advance to the Borrowers and shall thereafter be
Obligations hereunder.

 
46

--------------------------------------------------------------------------------

 
 

 
2.9
Letters of Credit.

 
(a)           Subject to the terms and conditions hereof, the Issuer shall issue
or cause the issuance of certain Letters of Credit on behalf of any Borrower
denominated and payable in Dollars or an Alternative Currency in such form as
may be approved by the Issuer and the Agent; provided, however, that the Issuer
will not be required to issue or cause to be issued any Letters of Credit to the
extent that the face amount of such Letters of Credit would cause the then
outstanding Revolving Advances to exceed the lesser of (A) the Maximum Revolving
Advance Amount minus the sum of the Letter of Credit Exposure or (B) the Formula
Amount.  The Letter of Credit Exposure shall not exceed Ten Million Dollars
($10,000,000)) at any time.  All disbursements or payments related to Letters of
Credit shall be deemed to be Alternate Base Rate Loans consisting of Revolving
Advances and shall bear interest at the Alternate Base Rate, unless and until
converted to Euro-Rate Loans hereunder in accordance with Section 2.3. Letters
of Credit that have not been drawn upon shall not bear interest.
 
(b)           Schedule 2.9 contains a description of all Existing Letters of
Credit.  All such Existing Letters of Credit shall constitute a “Letter of
Credit” hereunder for all purposes hereof and shall be deemed to have been
issued, for purposes of Section 3.4 hereof, as of the Closing Date.  From and
after the Closing Date, the terms of this Agreement shall apply to such Existing
Letters of Credit, superseding any other agreement otherwise applicable to them
to the extent inconsistent with the terms hereof.
 
(c)           The Borrowing Agent, on behalf of any Borrower, may request the
Issuer to issue or cause the issuance of a Letter of Credit by delivering to the
Issuer at the Payment Office, the Issuer’s form of letter of credit application
(a “Letter of Credit Application”) completed to the satisfaction of the Issuer,
and such other certificates, documents and other papers and information as the
Issuer may reasonably request no later than 12:00 noon at least two (2) Business
Days’ prior to the date of such proposed issuance.  The Agent shall notify the
Lenders of the request by the Borrowing Agent for a Letter of Credit hereunder
within a reasonable time after receiving such request.  Notwithstanding any
other provision hereof, no Issuer shall be required to issue any Letter of
Credit, if any Lender is at such time a Defaulting Lender hereunder, unless such
Issuer has entered into satisfactory arrangements with the Borrowers or such
Defaulting Lender to eliminate the Issuer’s risk with respect to such Defaulting
Lender (it being understood that the Issuer would consider the Borrowers or the
Defaulting Lender providing cash collateral to the Agent, for the benefit of the
Issuer, to secure the Defaulting Lender’s ratable share of the Letter of Credit,
a satisfactory arrangement).
 
(d)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other forms of written demand for payment, or
acceptances of, issued drafts when presented for honor thereunder in accordance
with the terms thereof and when accompanied by the documents described therein
and (ii) have an expiry date not later than the earlier of one (1) year from the
date of issuance or the Facility Termination Date.  Each trade Letter of Credit
shall be subject to the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to by the Issuer (the “UCP”).  Each
standby Letter of Credit shall be subject to the International Standby Practices
(1998), International Chamber of Commerce Publication 590 and any amendments or
revisions thereof adhered to by the Issuer (the “ISP”) or the UCP, as determined
by the Issuer.  Each Letter of Credit shall be governed, to the extent not
inconsistent with the UCP or the ISP, as applicable, by the laws of the State of
Ohio.
 

 
47

--------------------------------------------------------------------------------

 

(e)           Effective as of the date of its issuance of a Letter of Credit,
the Issuer grants to each Lender, and each Lender acquires, an undivided
participation in such Letter of Credit equal to such Lender’s Revolving
Percentage of such Letter of Credit’s face amount.  Each Lender acknowledges and
agrees that its obligation to pay for such acquisition pursuant to this
Section 2.9(e) is absolute and unconditional and shall not be affected by any
event or circumstance whatsoever, including the occurrence of any Default or
Event of Default hereunder or the failure of any condition precedent in this
Agreement to be satisfied and each payment in satisfaction thereof shall be made
without any offset, abatement, withholding or reduction whatsoever; provided,
however, that the Issuer shall not be excused from liability to any Lender for
any direct damages caused by the Issuer’s gross negligence or willful
misconduct.
 
(f)           Whenever there is a drawing on a Letter of Credit, the Borrowers
agree to pay the Agent on the date of such drawing for the account of the Issuer
an amount equal to the amount of such drawing, with such payment to be made in
Dollars (and in the amount which is the Dollar equivalent of any such payment or
disbursement made or denominated in an Alternative Currency).  Should the
Borrowers fail to reimburse the Issuer for the amount of such drawing, the
Borrowers shall be deemed to have requested a Revolving Borrowing consisting of
Alternate Base Rate Loans to be made by the Lenders to the Borrowers pursuant to
Section 2.2 in an aggregate amount equal to the amount of such drawing (with the
Agent’s having determined in the case of any payment by the Issuer made in an
Alternative Currency the equivalent thereof in Dollars), without regard to any
minimums and multiples for lending amounts specified hereunder.  Each Lender
agrees that its obligation to make any such Revolving Advance is absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including the occurrence and continuance of a Default or Event of Default
hereunder (except for an Event of Default arising under Section 10.7 or Section
10.8), and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  The Agent shall disburse the proceeds of
such disbursement directly to the Issuer and such disbursement shall satisfy the
Borrowers’ reimbursement obligation.
 
(g)           In the event that the Revolving Advances requested pursuant to
Section 2.2(a) cannot be made because of the occurrence and continuance of an
Event of Default under Section 10.7 or Section 10.8, each Lender shall be
obligated to consummate the purchase, on the date its Revolving Advance would
have been made pursuant to this Section 2.9(g), of its undivided participating
interest in each outstanding unpaid reimbursement obligation (the “Unpaid
Reimbursement Obligation”) owing to the Issuer.  On the purchase date, each such
Lender shall pay to the Agent, for the benefit of the Issuer, the purchase price
for its participating interest in an amount equal to its Revolving Percentage of
such Unpaid Reimbursement Obligation.  Each Lender shall comply with its
obligation under this Section 2.9(g) by wire transfer of immediately available
funds, in the same manner as provided in Section 2.10 with respect to Revolving
Advances made by such Lender (and Section 2.10 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Agent shall promptly pay to the
Issuer the amounts so received by it from the Lenders.  To the extent any
Defaulting Lender fails to purchase its Revolving Percentage of any such Unpaid
Reimbursement Obligation, the Borrowers shall be deemed to have incurred from
the Issuer a borrowing (each, a “Letter of Credit Advance”) in the amount of
such Defaulting Lender’s Revolving Percentage of such Unpaid Reimbursement
Obligation.  After the date of such purchase or such Letter of Credit Advance,
the outstanding Unpaid Reimbursement Obligation and Letter of Credit Advance
shall bear interest for the account of the Lenders for each day from and
including the date of the drawing giving rise to the Unpaid Reimbursement
Obligation or Letter of Credit Advance until the earlier of: (i) the date of
reimbursement by the Borrowers and (ii) the date on which such drawing is
reimbursed by Revolving Advances as provided in this Section 2.9(g), in each
case, at the rate per annum that would apply to Alternate Base Rate
Loans.  After the date of such purchase or Letter of Credit Advance, any payment
by the Borrowers to the Agent with respect to the Unpaid Reimbursement
Obligation or Letter of Credit Advances, together with interest thereon, shall
be promptly distributed by the Agent (y) first, to the Issuer until each such
Letter of Credit Advance, together with any interest thereon, is paid in full
and (z) second, to each Lender based on its Revolving Percentage.
 

 
48

--------------------------------------------------------------------------------

 
 
(h)           In connection with the issuance of any Letter of Credit, the
Borrowers shall indemnify, save and hold the Agent, each Lender and each Issuer
harmless from any loss, cost, expense or liability, including payments made by
the Agent, any Lender or any Issuer and expenses and reasonable attorneys’ fees
incurred by the Agent, any Lender or Issuer arising out of, or in connection
with, any Letter of Credit to be issued or created for any Borrower, except for
any loss, cost, expense or liability resulting from gross negligence or willful
misconduct of the Agent, the Issuer or any correspondent of the Issuer; provided
that the provisions of Section 1.9 shall apply in all events with respect to the
Foreign Borrowers.  The Borrowers shall be bound by the Agent’s or any Issuer’s
regulations and good faith interpretations of any Letter of Credit issued or
created for the Loan Account, although this interpretation may be different from
its own; and, neither the Agent, nor any Lender, nor any Issuer nor any of their
correspondents shall be liable for any error, negligence, or mistakes, whether
of omission or commission, in following the Borrowing Agent’s or any Borrower’s
instructions or those contained in any Letter of Credit or of any modifications,
amendments or supplements thereto or in issuing or paying any Letter of Credit,
except for the Agent’s, any Lender’s, any Issuer’s or such correspondents’ gross
negligence or willful misconduct.
 
(i)            The Borrowing Agent shall authorize and direct the Issuer to name
the applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit whether the issuance is for the benefit of such Borrower or any
Subsidiary of such Borrower.  The Borrowing Agent shall authorize and direct the
Issuer to deliver to the Agent all instruments, documents, and other writings
and property received by the Issuer pursuant to the Letter of Credit and to
accept and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit and the Letter of Credit
Application.
 
(j)            In connection with all Letters of Credit issued by the Issuer
under this Agreement, each Borrower hereby appoints the Issuer, or its designee,
as its attorney, with full power and authority upon the occurrence and during
the continuance of an Event of Default: (i) to sign or endorse such Borrower’s
name upon any warehouse or other receipts, letter of credit applications and
acceptances; (ii) to sign such Borrower’s name on bills of lading; (iii) to
clear Inventory through the United States Customs Department (“Customs”) in the
name of such Borrower or Issuer or Issuer’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in the name of such Borrower or Issuer or Issuer’s
designee, any order, sale or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof.  Neither Issuer nor its
attorneys will be liable for any acts or omissions or for any errors of judgment
or mistakes of fact or law, except for Issuer’s or its attorney’s willful
misconduct or gross negligence.  This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
 

 
2.10
Funding of Advances by Lenders; Sharing of Payments; Settlement.

 
(a)           Each Revolving Borrowing shall be advanced according to the
applicable Revolving Percentage of the Lenders.
 

 
49

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything to the contrary contained in Section
2.5(b) hereof, commencing with the first Business Day following the Closing Date
or the Closing Date (Foreign), as applicable, Revolving Advances shall be
advanced by the Agent and each payment by the Borrowers on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by the
Agent and then to Letter of Credit Advances owing to an Issuer.  On or before
1:00 p.m. on each Settlement Date commencing with the first Settlement Date
following the Closing Date, the Agent and the Lenders shall make certain
payments as follows: (i) if the aggregate amount of new Revolving Advances made
by the Agent during the preceding Settlement Week (if any) exceeds the aggregate
amount of repayments applied to outstanding Revolving Advances during such
preceding Settlement Week, then each Lender shall provide the Agent with funds
in an amount equal to its applicable Revolving Percentage of the difference
between (x) such Revolving Advances and (y) such repayments and (ii) if the
aggregate amount of repayments applied to outstanding Revolving Advances during
such Settlement Week exceeds the aggregate amount of new Revolving Advances made
during such Settlement Week, then the Agent shall provide each Lender with funds
in an amount equal to its applicable Revolving Percentage of the difference
between (x) such repayments and (y) such Revolving Advances.  Each Lender shall
be entitled to earn interest applicable under this Agreement on outstanding
Advances which it has funded.  On each Settlement Date, the Agent shall submit
to each Lender a settlement statement of the amount of outstanding Revolving
Advances at the end of the Settlement Week immediately preceding such Settlement
Date which shall disclose the net amount due to or due from such Lender on such
Settlement Date.   Such settlement statement of the Agent shall be presumed
correct in the absence of manifest error.
 
(c)           If any Lender shall at any time receive any payment of all or part
of its Advances, or interest thereon, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily or by set-off) in a greater
proportion than any such payment to and Collateral received by any other Lender,
if any, in respect of such other Lender’s Advances, or interest thereon (a
“benefited Lender”), and such greater proportionate payment or receipt of
Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each benefited Lender so purchasing a portion
of another Lender’s Advances may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion.
 
(d)           Unless the Agent shall have been notified by telephone, confirmed
in writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Percentage of the Advances available to the Agent, the
Agent may (but shall not be obligated to) assume that such Lender shall make
such amount available to the Agent on the next Settlement Date and, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  If such amount is not made available to the Agent by such Lender by the
next Settlement Date, such Lender shall pay to the Agent on demand (i) such
unpaid amount plus (ii) interest calculated at the daily average Federal Funds
Open Rate (computed on the basis of a year of three hundred and sixty (360)
days) during the period from such Settlement Date to the date on which such
amount does become available to the Agent from the Lender in immediately
available funds.  If such amount is not made available to the Agent by such
Lender within three (3) Business Days after such Settlement Date, the Agent
shall also be entitled on demand to repayment of such an amount from the
Borrowers with interest thereon at the rate per annum equal to the rate then
applicable to Revolving Advances hereunder; provided, however, that the Agent’s
right to such recovery shall not prejudice or otherwise adversely affect any
rights the Borrowers’ may have against such Lender.
 

 
50

--------------------------------------------------------------------------------

 
 

 
2.11
Defaulting Lender.

 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender (i) has failed (y) to make available any or all of its portion
of any Advance or participation purchase price obligation within two Business
Days of the date such portion of Advances or participation purchase price
obligation were required to be funded hereunder unless such Lender notifies the
Agent and the Borrowing Agent in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (z) to pay
to the Agent, any Issuer or any other Lender any other amount required to be
paid by it hereunder (including, without limitation, amounts owing pursuant to
Section  2.9 or Section 2.10(c) with respect to purchasing participations from
the other Lenders, whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its ratable share of such payments due
and payable to all of the Lenders) within two Business Days of the date when
due, (ii) has notified the Borrowing Agent, the Agent or any Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund its portion of any Advances
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Agent or the Borrowing Agent, to confirm in
writing to the Agent and the Borrowing Agent that it will comply with its
prospective funding obligations hereunder (provided, however, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt
of such written confirmation by the Agent and the Borrowing Agent), or (iv) has,
or has a direct or indirect parent company that has, (y) become the subject of a
proceeding under any Debtor Relief Law, or (z) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
however, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Body so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Body) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender (in each case with respect to clauses (i)
through (iv) above, a “Lender Default”, all rights and obligation s hereunder of
such Lender (a “Defaulting Lender”) shall be modified to the extent provided by
this Section 2.11 while such Lender Default remains in effect.  Any
determination by the Agent that a Lender is a Defaulting Lender under clauses
(i) through (iv) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to
subsection (d) below) upon delivery of written notice of such determination to
the Borrowing Agent, each Issuer and each Lender.
 
(b)           The Agent shall not be obligated to transfer to such Defaulting
Lender any payments made by the Borrowers for the benefit of such Defaulting
Lender until such Defaulting Lender has cured its failure; provided, however, a
Defaulting Lender under clause (iv) of Section 2.11(a) above shall be deemed a
Defaulting Lender until the termination of all of the Commitments.  Until the
earlier of such Defaulting Lender’s cure of its failure to fund or the
termination of all of the Commitments, or, in the case of a Defaulting Lender
under clause (v) of Section 2.11(a) above, until the termination of all of the
Commitments, all amounts repaid to the Agent by the Borrowers which would
otherwise be required to be applied to such Defaulting Lender’s Advances or
participation purchase price obligation, as the case may be, shall be advanced
to the Borrowers by the Agent on behalf of such Defaulting Lender to cure, in
full or in part, the failure by such Defaulting Lender to fund, but shall
nevertheless be deemed to have been paid to such Defaulting Lender in
satisfaction of, the Obligations to which such payment would otherwise have been
applied.
 
(c)           A Defaulting Lender shall not be entitled to give instructions to
the Agent or to approve, disapprove, consent to or vote on any matters relating
to this Agreement and the Other Loan Documents.  All amendments, waivers and
other modifications of this Agreement and the Other Loan Documents may be made
without regard to a Defaulting Lender and, for purposes of the definition of
“Required Lenders”, a Defaulting Lender shall be deemed not to be a Lender and
not to have Advances (or participation purchase price obligations) outstanding.
 

 
51

--------------------------------------------------------------------------------

 
 
(d)           If the Agent and each Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Advances of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Advances,
including the Unpaid Reimbursement Obligations or outstanding Letter of Credit
Advances to be held pro rata by the Lenders in accordance with the Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(e)           Other than as expressly set forth in this Section 2.11, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
the Agent) and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.11 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Loan Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, the Agent or any
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.  In the event a Defaulting Lender retroactively
cures to the satisfaction of the Agent the breach which caused a Lender to
become a Defaulting Lender, such Defaulting Lender shall no longer be a
Defaulting Lender and shall be treated as a Lender under this Agreement.
 
 
2.12
Funding by Lending Installations.

 
All or any part of the Advances or Letters of Credit that any Lender or the
Issuer (the “Obligated Lender”) may be obligated to fund pursuant to this
Agreement: (i) may be funded by such Obligated Lender on behalf of such
Obligated Lender’s Lending Installation or (ii) may be funded on such Obligated
Lender’s behalf by such Lender by and through any such Lending Installation;
provided, however, that, (a) if any Lending Installation fails to fund all or
any part of any such Advance  or Letter of Credit, the Obligated Lender shall be
obligated to fund such Advance or Letter of Credit pursuant to the terms hereof,
(b) in no event shall any such funding by or through any Lending Installation
increase the costs or expenses for which the Borrowers are liable under this
Agreement and (c) in no event shall any such funding on behalf of or through any
such Lending Installation subject any Borrower to any Taxes without such
Obligated Lender’s being subject to the exercise by such Borrower of its rights
under Section 3.13.  The funding of an Advance or Letter of Credit by a Lending
Installation hereunder shall utilize the applicable commitment of the Obligated
Lender to the same extent, and as if, such Advance or Letter of Credit were
funded by such Obligated Lender, and for purposes of this Agreement, such
Advance or Letter of Credit shall be deemed to have been made directly by such
Obligated Lender.
 
 
2.13
Use of Proceeds.

 
The Borrowers shall apply the proceeds of the Revolving Advances (i) to pay fees
and expenses relating to the transaction contemplated by this Agreement, (ii) to
pay all amounts owing under or with respect to the Current Credit Agreement,
(iii) to fund any Permitted Acquisitions and (iv) for general corporate
purposes.
 

 
52

--------------------------------------------------------------------------------

 
 
III.
INTEREST; FEES; YIELD PROTECTION.

 
 
3.1
Interest.

 
(a)           Interest Rate Options.  The Borrowers shall pay interest on the
unpaid principal amount of each Advance from the date such Advance is made until
the principal amount thereof shall have been paid in full at the rates set forth
below as applicable, it being understood that, subject to the provisions of this
Agreement, the Borrowers may select different interest rates and different
Interest Periods to apply simultaneously to the Advances comprising different
Borrowings and may convert to or renew one or more interest rate options with
respect to all or any portion of the Advances comprising any Borrowing as set
forth in this Agreement.  Interest charges shall be computed on the actual
principal amount of Advances outstanding during the calendar month.  Interest on
the principal amount of each Loan made in an Alternative Currency shall be paid
by the Borrowers in such Alternative Currency.
 
(i)            Alternate Base Rate Loans.  So long as no Event of Default has
occurred which is continuing, Alternate Base Rate Loans shall bear interest for
each day at a rate per annum equal to the Alternate Base Rate plus the
Applicable Base Rate Margin which is then in effect for Revolving Borrowings
comprised of Alternate Base Rate Loans.  Interest on Alternate Base Rate Loans
shall be payable in arrears on the first (1st) day of each calendar month, on
the date such Revolving Advances comprising any such Revolving Borrowing shall
be paid in full (whether at maturity, by reason of acceleration or otherwise)
and, after maturity, on demand.
 
(ii)           Euro-Rate Loans.  So long as no Event of Default has occurred
which is continuing, Euro-Rate Loans shall bear interest during each applicable
Interest Period at a rate per annum equal to the Euro-Rate Rate plus the
Applicable Euro-Rate Rate Margin which is then in effect and applicable to the
Borrowings comprised of such Euro-Rate Loans.  Interest on Euro-Rate Loans shall
be payable at the last day of each Interest Period (but for Euro-Rate Loans with
an Interest Period in excess of three (3) months, on the ninetieth (90th) day
after the commencement of such Euro-Rate Rate Loan, and after each ninety (90)
day interval thereafter), on the date such Revolving Advances comprising any
such Revolving Borrowing shall be paid in full (whether at maturity, by reason
of acceleration or otherwise) and, after maturity, on demand.
 
(b)           Interest Rate Quotations.  The Borrowers may call the Agent on or
before the date on which a Revolving Advance Request or an Interest Election
Request is to be delivered to receive an indication of the rates then in effect,
but it is acknowledged that such projection shall not be binding on the Agent or
the Lenders nor affect the rate of interest which thereafter is actually in
effect when the election is made.
 
(c)           Interest Periods.  Interest Periods.  At any time when the
Borrowers shall select, convert to or renew a Euro-Rate Borrowing, the Borrowers
shall notify the Agent thereof at least four (4) Business Days prior to the
effective date of such Euro-Rate Interest Rate, with respect to a Loan in an
Alternative Currency, and, in all other cases, three (3) Business Days prior to
the effective date of such Euro-Rate Borrowing by delivering a Loan
Request.  The notice shall specify an Interest Period during which such Interest
Rate shall apply.  Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Interest Rate:
 
(d)           Renewals..  In the case of the renewal of a Euro-Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.
 

 
53

--------------------------------------------------------------------------------

 
 
 
3.2
Applicable Margins.

 
At the end of each fiscal quarter, the Agent shall determine the Undrawn
Availability for such fiscal quarter based upon the average daily Undrawn
Availability for each day of such fiscal quarter.  From each Incentive Pricing
Effective Date until the next Incentive Pricing Effective Date, the Applicable
Base Rate Margin, the Applicable Euro-Rate Rate Margin, the Applicable Facility
Fee Percentage and the Applicable Letter of Credit Fee Percentage shall be
determined by reference to the applicable Undrawn Availability on the grid
below; provided, however, that Tier III pricing shall apply through and
including December 31, 2011.
 
Tier
 
Undrawn 
Availability 
 
Applicable Euro-
Rate Rate Margin
   
Applicable 
Base Rate
Margin
   
Applicable 
Letter of
Credit Fee
Percentage
   
Applicable 
Facility Fee 
Percentage
 
I
 
< $25,000,000
    1.85 %     0.85 %     1.85 %     0.40 %
II
 
> $25,000,000 but
< $50,000,000
    1.60 %     0.60 %     1.60 %     0.40 %
III
 
> $50,000,000 but
< $70,000,000
    1.40 %     0.40 %     1.40 %     0.35 %
IV
 
> $70,000,000
    1.20 %     0.20 %     1.20 %     0.30 %

 
If any financial statement or certificate delivered pursuant to Article IX is
shown to be inaccurate (regardless of whether this Agreement is in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Base Rate Margin, Applicable
Euro-Rate Rate Margin, Applicable Facility Fee Percentage or Applicable Letter
of Credit Fee Percentage for any period (such period, the “Applicable Period”),
than the Applicable Base Rate Margin, Applicable Euro-Rate Rate Margin,
Applicable Facility Fee Percentage or Applicable Letter of Credit Fee
Percentage, as applicable, actually applied to such Applicable Period, then,
upon the written request of the Agent, such margin or percentage shall be
determined in accordance with the correct financial information for such
Applicable Period and the Borrowers shall immediately pay to the Agent any
accrued additional interest and fees owing as a result of such increased margin
or percentage for such Applicable Period, which payment shall be applied
promptly by the Agent to the Lenders in accordance with the terms of this
Agreement.  This paragraph shall not limit the rights of the Agent or the
Lenders with respect to Article XI or to charge the Default Rate pursuant to
Section 3.3.
 
 
3.3
Default Rate.

 
Upon the occurrence of an Event of Default which is continuing, upon the
election of the Agent, or upon the request of the Required Lenders, the
Obligations (including with respect to all Letter of Credit Fees) shall bear
interest at a rate per annum equal at all times to two percent (2%) in excess of
the otherwise applicable interest rate payable pursuant to the terms of this
Agreement (the “Default Rate”).
 

 
54

--------------------------------------------------------------------------------

 
 
 
3.4
Letter of Credit Fees.

 
The Borrowers shall pay (x) to the Agent, for the ratable benefit of the
Lenders, fees for each Letter of Credit for the period commencing with the date
of issuance of such Letter of Credit and ending on the date of expiration or
termination thereof, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Letter of Credit Fee Percentage,
such fees to be calculated on the basis of a 360-day year for the actual number
of days elapsed and to be payable monthly in arrears on the first day of each
calendar month and on the Facility Termination Date, and (y) to the Issuer, for
its own account, any and all fees and expenses as agreed upon by the Issuer and
the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder (all of the foregoing fees, the “Letter
of Credit Fees”).  All such charges shall be deemed earned in full on the date
when the same are due and payable hereunder and shall not be subject to rebate
or proration upon the termination of this Agreement for any reason.  Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction.
 
 
3.5
Facility Fees.

 
The Borrowers shall pay to the Agent for the ratable benefit of the Lenders a
fee at a rate per annum equal to (x) the Applicable Facility Fee Percentage
multiplied by (y) the Maximum Revolving Advance Amount.  Such fee shall be
payable to the Agent in arrears on the first (1st) day of each calendar month
after the date hereof until the Facility Termination Date and on the Facility
Termination Date; provided, however, that any such fee accrued with respect to
the Revolving Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no such fee shall
accrue with respect to the Revolving Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender.
 
 
3.6
Computation of Interest and Fees.

 
Interest and fees hereunder shall be computed on the basis of a year of three
hundred and sixty-five (365) days and for the actual number of days elapsed.  If
any payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the rate otherwise
applicable under this Agreement during such extension.
 
 
3.7
Maximum Charges.

 
In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under law.  In the event interest and other charges
as computed hereunder would otherwise exceed the highest rate permitted under
law, such excess amount shall be first applied to any unpaid principal balance
owed by the Borrowers, and if the then remaining excess amount is greater than
the previously unpaid principal balance, the Lenders shall promptly refund such
excess amount to the Borrowers and the provisions hereof shall be deemed amended
to provide for such permissible rate.
 
 
3.8
Increased Costs.

 
In the event that the Agent or any Lender (for purposes of this Section 3.8, the
terms “Agent” and “Lender” shall include any corporation or bank controlling the
Agent or such Lender and the office or branch where the Agent or such Lender
makes or maintains any Euro-Rate Loans)shall determine that any Change in Law
shall:
 
(a)           subject the Agent or such Lender to any Taxes of any kind
whatsoever with respect to this Agreement or any Other Loan Document or change
the basis of taxation of payments to the Agent or such Lender of principal,
fees, interest or any other amount payable hereunder or under any Other Loan
Documents (except for changes in the rate of tax on the overall net income of
the Agent or such Lender by the jurisdiction in which it maintains its principal
office);
 

 
55

--------------------------------------------------------------------------------

 
 
(b)           impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by any office of
the Agent or such Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
(c)           impose on the Agent or such Lender or the London interbank offered
rate market any other condition with respect to this Agreement or any Other Loan
Document;
 
and the result of any of the foregoing is to increase the cost to the Agent or
such Lender of making, renewing or maintaining its Revolving Advances hereunder
by an amount that the Agent or such Lender deems to be material or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of any of the Revolving Advances by an amount that the Agent or such Lender
deems to be material, then, in any case, the Borrowers shall promptly pay the
Agent or such Lender, upon its demand, such additional amount as will compensate
the Agent or such Lender for such additional cost or such reduction, as the case
may be; provided, however, the foregoing shall not apply to increased costs
which are reflected in the Euro-Rate Reserve Percentage.  The Agent or such
Lender, upon determining in good faith that any such additional amounts will be
payable pursuant to this Section 3.8, will give prompt written notice thereof to
the Borrowing Agent, which notice shall set forth, in reasonable detail, the
basis of the calculation of such additional amounts, which basis must be
reasonable and which calculation shall be presumed correct absent manifest
error, although the failure to give any such notice shall not release or
diminish any of the Borrowers’ obligations to pay additional amounts pursuant to
this Section 3.8 upon the subsequent receipt of such notice.
 
 
3.9
Non-Ascertainable Euro-Rate Rate; Unavailable Deposits.

 
In the event that the Agent shall have determined that:
 
(a)           reasonable means do not exist for ascertaining the Euro-Rate Rate
applicable for any Interest Period; or
 
(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank offered rate market, with
respect to an outstanding Euro-Rate Rate Loan, a proposed Euro-Rate Rate Loan,
or a proposed conversion of an Alternate Base Rate Loan into a Euro-Rate Rate
Loan,
 
then the Agent shall give the Borrowing Agent prompt written, telephonic or
telegraphic notice of such determination.  If such notice is given, (i) any such
requested Euro-Rate Rate Loan shall be made as an Alternate Base Rate Loan,
unless the Borrowing Agent shall notify the Agent, no later than 10:00 a.m. two
(2) Business Days prior to the date of such proposed Borrowing, that its request
for such Borrowing shall be cancelled or made as an unaffected type of Euro-Rate
Rate Loan, (ii) any Alternate Base Rate Loan or Euro-Rate Rate Loan which was to
have been converted to an affected type of Euro-Rate Rate Loan shall be
continued as or converted into an Alternate Base Rate Loan, or, if the Borrowing
Agent shall notify the Agent, no later than 10:00 a.m. two (2) Business Days
prior to the proposed conversion, shall be maintained as an unaffected type of
Euro-Rate Rate Loan, and (iii) any outstanding affected Euro-Rate Loans shall be
converted into an Alternate Base Rate Loan, or, if the Borrowing Agent shall
notify the Agent, no later than 10:00 a.m. two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Euro-Rate Rate Loan, shall be converted into an unaffected type of
Euro-Rate Rate Loan, on the last Business Day of the then current Interest
Period for such affected Euro-Rate Loans.  Until such notice has been withdrawn,
the Lenders shall have no obligation to make an affected type of Euro-Rate Rate
Loan or maintain outstanding affected Euro-Rate Loans and the Borrowers shall
not have the right to convert an Alternate Base Rate Loan or an unaffected type
of Euro-Rate Rate Loan into an affected type of Euro-Rate Rate Loan.
 

 
56

--------------------------------------------------------------------------------

 
 
 
3.10
Euro-Rate Rate Loan Losses.

 
The Borrowers shall indemnify the Agent and the Lenders and hold the Agent and
the Lenders harmless from and against any and all losses or expenses that the
Agent and the Lenders may sustain or incur as a consequence of any prepayment,
conversion of, or any default by the Borrowers in the payment of the principal
of or interest on any Euro-Rate Rate Loan or failure by the Borrowers to
complete a Borrowing of, a prepayment of or conversion of or to a Euro-Rate Rate
Loan after notice thereof has been given, including any interest payable by the
Agent or the Lenders to lenders of funds obtained by it in order to make or
maintain its Euro-Rate Loans hereunder.  The Agent or such Lender, upon
determining in good faith that any such additional amounts will be payable
pursuant to this Section 3.10, will give prompt written notice thereof to the
Borrowing Agent, which notice shall set forth, in reasonable detail, the basis
of the calculation of such additional amounts, which basis must be reasonable
and which calculation shall be presumed correct absent manifest error, although
the failure to give any such notice shall not release or diminish any of the
Borrowers’ obligations to pay additional amounts pursuant to this Section 3.10
upon the subsequent receipt of such notice.
 
 
3.11
Capital Adequacy.

 
In the event that the Agent or any Lender (for purposes of this Section 3.11,
the terms “Agent” and “Lender” shall include any corporation or bank controlling
the Agent or any Lender and the office or branch where any such Lender makes or
maintains any Euro-Rate Loans) shall have determined that any Change in Law has
or would have the effect of reducing the rate of return on the Agent or any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which the Agent or such Lender could have achieved but for such Change in
Law (taking into consideration the Agent’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by the Agent or any Lender to
be material, then, from time to time, the Borrowers shall pay upon demand to the
Agent or such Lender such additional amount or amounts as will compensate the
Agent or such Lender for such reduction.  In determining such amount or amounts,
the Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.11 shall be available to the Agent
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the applicable law, regulation or
condition.  The Agent or such Lender, upon determining in good faith that any
such additional amounts will be payable pursuant to this Section 3.11, will give
prompt written notice thereof to the Borrowing Agent, which notice shall set
forth, in reasonable detail, the basis of the calculation of such additional
amounts, which basis must be reasonable and which calculation shall be presumed
correct absent manifest error, although the failure to give any such notice
shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.11 upon the subsequent receipt of
such notice.
 

 
57

--------------------------------------------------------------------------------

 
 
 
3.12
Illegality.

 
Notwithstanding any other provision hereof, if any applicable law, treaty,
regulation or directive adopted after the effective date of this Agreement, or
any change therein or in the interpretation or application thereof after the
effective date of this Agreement, shall make it unlawful for the Agent or any
Lender (for purposes of this Section 3.12, the terms “Agent” and “Lender” shall
include any corporation or bank controlling the Agent or such Lender or the
office or branch where any such Lender or makes or maintains any Euro-Rate
Loans) to make or maintain its Euro-Rate Loans, the obligation of the Lenders to
make Euro-Rate Loans hereunder shall forthwith be cancelled and the Borrowers
shall, if any affected Euro-Rate Loans are then outstanding, promptly upon
request from the Agent, either pay all such affected Euro-Rate Loans or convert
such affected Euro-Rate Loans into loans of another Type.  If any such payment
or conversion of any Euro-Rate Rate Loan is made on a day that is not the last
day of the Interest Period applicable to such Euro-Rate Rate Loan, the Borrowers
shall pay the Agent, upon the Agent’s request, such amount or amounts as may be
necessary to compensate the Lenders for any loss or expense sustained or
incurred by the Lenders in respect of such Euro-Rate Rate Loan as a result of
such payment or conversion, including any interest or other amounts payable by
the Lenders to lenders of funds obtained by the Lenders in order to make or
maintain such Euro-Rate Rate Loan.  The Agent or such Lender, upon determining
in good faith that any such additional amounts will be payable pursuant to this
Section 3.12, will give prompt written notice thereof to the Borrowing Agent,
which notice shall set forth, in reasonable detail, the basis of the calculation
of such additional amounts, which basis must be reasonable and which calculation
shall be presumed correct absent manifest error, although the failure to give
any such notice shall not release or diminish any of the Borrowers’ obligations
to pay additional amounts pursuant to this Section 3.12 upon the subsequent
receipt of such notice.
 
 
3.13
Taxes; Withholding; Tax Indemnification.

 
(a)           All payments made by the Loan Parties under this Agreement and the
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future Indemnified Taxes or Other Taxes.
 
(b)           If any Indemnified Taxes or Other Taxes are required by law to be
withheld from any amounts payable to the Lenders or any Issuer hereunder or
under the Notes, the amounts so payable to such Person shall be increased to the
extent necessary to yield to such Person a net amount equal to interest or any
such other amounts that would have been paid without such withholdings, at the
rates or in the amounts specified in this Agreement and the Notes.  Whenever any
Indemnified Taxes or Other Taxes are payable by the Loan Parties, the Borrowing
Agent shall send to the Agent a certified copy of any original official receipt
received by any Loan Party showing payment thereof or, if such receipts are not
obtainable, other evidence of such payments by such Loan Party reasonably
satisfactory to the Lenders, any Issuer or the Agent, as applicable.  The Loan
Parties shall indemnify the Agent, the Lenders and the Issuer, within ten (10)
Business Days after demand therefor, for the full amount of Indemnified Taxes
and Other Taxes that are paid by such indemnified Person (including penalties,
interest and expenses arising with respect thereto) whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by any Governmental Body.  A certificate as to the amount of such payment or
liability, setting forth in reasonable detail the basis for and computation of
such payment or liability, delivered to the Borrowing Agent by a Lender or the
Issuer, (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or the Issuer, shall be conclusive absent manifest
error.  Without limiting the provisions of clause (a) above or this clause (b),
the Borrowing Agent shall timely pay any Other Taxes to the relevant
Governmental Body in accordance with applicable Law.
 

 
58

--------------------------------------------------------------------------------

 

(c)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which each
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any Other Loan Document
shall deliver to the Borrowers (with a copy to the Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrowers or the
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  Notwithstanding the submission of a such
documentation claiming a reduced rate of or exemption from U.S. withholding tax,
the Agent shall be entitled to withhold United States federal income taxes at
the full 30% withholding rate if in its reasonable judgment it is required to do
so under the due diligence requirements imposed upon a withholding agent under §
1.1441-7(b) of the United States Income Tax Regulations.  Further, the Agent is
indemnified under §1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code.  In addition, any Lender, if requested by
the Borrowers or the Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Agent as will
enable the Borrowers or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
 
If the Agent, any Lender or any Issuer determines, in good faith and in its sole
discretion, that it has received a refund of any taxes in respect of or
calculated with reference to Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.13, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.13 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent, such Lender or such Issuer (including any
Taxes imposed with respect to such refund) as is determined by the Agent, such
Lender or such Issuer in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Body with
respect to such refund); provided that such Loan Party, upon the request of the
Agent, such Lender or such Issuer, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Body) to the
Agent, such Lender or such Issuer in the event the Agent, such Lender or such
Issuer is required to repay such refund to such Governmental Body.  This Section
shall not be construed to require the  Agent, any Lender or any Issuer to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Loan Parties or any other Person.
 
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrowing Agent and the  Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowing Agent or the Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
(i)            two (2) duly completed valid originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           two (2) duly completed valid originals of  IRS Form W-8ECI,
 
(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two (2) duly completed valid originals of IRS Form W-8BEN,
 

 
59

--------------------------------------------------------------------------------

 
 
(iv)         any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or
 
(v)          to the extent that any Lender is not a Foreign Lender, such Lender
shall submit to the Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by applicable Law demonstrating that such Lender is not a Foreign
Lender.
 
The Borrowing Agent shall deliver to the Agent, within thirty (30) days of the
Closing Date, evidence, in form and substance reasonably satisfactory to the
Agent, that the Scottish Borrower has completed and filed a form DTTP2 with the
proper Governmental Body in the United Kingdom.  In the event that the Scottish
Borrower has failed to so file a form DTTP2, any Indemnified Taxes or Other
Taxes resulting from such failure to file shall be subject to Section 3.13(b).
 
If a payment made to a Lender under this Agreement would not be subject (in
whole or in part) to U.S. federal withholding tax imposed by FATCA if such
Lender were to comply with the applicable reporting or disclosure requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company and Agent, at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrowing Agent or Agent, such documentation or certifications prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation or certifications reasonably requested by the
Company or Agent as may be necessary for the Borrowing Agent or Agent to comply
with its obligations to withhold or report under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA, or to determine
the amount (if any) to deduct and withhold from such payment.
 
(d)           Each Lender shall indemnify the Agent for (i) any Indemnified or
Other Taxes attributable to such Lender (but only to the extent the Borrowers
have failed to so indemnify the Agent), (ii) any Taxes attributable to such
Lender’s failure to maintain a Register pursuant to Section 15.5(d) for any
participation interests sold by such Lender, or (iii) any Excluded Taxes
attributable to such Lender.
 
(e)           Promptly upon request by the Agent, at the Borrowers’ expense,
each of the Lenders agrees to cooperate in completing any procedural formalities
necessary for any Loan Party to obtain authorization to make any payments under
this Agreement without any deduction or withholding for or on account of taxes
from a payment under this Agreement or any Other  Loan Document.
 
(f)           Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreement and liabilities of the Borrowers contained in
this Section 3.13 shall survive the payment in full of the Obligations.
 

 
3.14
Interbank Market Presumption.

 
For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any  Euro-Rate Loan or any Alternative Currency, each Lender and
Agent shall be presumed to have obtained rates, funding, currencies, deposits,
and the like in the Relevant Interbank Market regardless of whether it did so or
not; and, each Lender’s and Agent’s determination of amounts payable under, and
actions required or authorized by, Section 3.8, Section 3.10, Section 3.11,
Section 3.13 and Section 15.7 shall be calculated, at each Lender’s and Agent’s
option, as though each Lender and Agent funded each Borrowing comprised of
Euro-Rate Loans through the purchase of deposits of the types and maturities
corresponding to the deposits used as a reference in accordance with the terms
hereof in determining the Euro-Rate applicable to such Euro-Rate Loans, whether
in fact that is the case.
 

 
60

--------------------------------------------------------------------------------

 
 
IV.
COLLATERAL: GENERAL TERMS.

 
 
4.1
Security Interest in the Collateral.

 
To secure the prompt payment and performance of the Obligations, each Domestic
Obligor hereby grants to the Agent, for its benefit and the ratable benefit of
each Lender and the Issuer (and, in each case, their Subsidiaries and Affiliates
to which Obligations are owed) (the “Secured Creditors”, and each individually,
a “Secured Creditor”), a continuing security interest in and a pledge of all of
the Collateral.  In addition, each Domestic Obligor shall promptly provide the
Agent with written notice of all Commercial Tort Claims, such notice to contain
the case title together with the applicable court and a brief description of the
claim(s).  Upon delivery of each such notice, such Domestic Obligor shall be
deemed to hereby grant to the Agent a security interest and lien in and to such
Commercial Tort Claims and all proceeds thereof.
 
To further secure such prompt payment and performance of the Obligations, each
Domestic Obligor shall also assign, pledge and grant to the Agent, for the
ratable benefit of the Secured Creditors, a mortgage on each parcel of owned
Real Property in substantially the same form as the corresponding mortgages used
to secure the 2010 Note Collateral Agent for the benefit of the 2010
Noteholders; provided, however, no Borrower shall be required to deliver a
mortgage with respect to the Sarasota Property.
 

 
4.2
Perfection of Security Interest.

 
Each Domestic Obligor shall take all action that may be necessary or desirable,
or that the Agent may request, so as at all times to maintain the validity,
perfection, enforceability and priority of the Agent’s security interest in the
Collateral or to enable the Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including (i) immediately discharging all Liens
other than Permitted Encumbrances, (ii) using commercially reasonable efforts to
obtain applicable Waivers, as the Agent may request, (iii) delivering to the
Agent, endorsed or accompanied by such instruments of assignment as the Agent
may specify, and stamping or marking, in such manner as the Agent may specify,
any and all Chattel Paper, Instruments, Letters of Credit and advices thereof
and Documents evidencing or forming a part of the Collateral, (iv) entering into
lockbox, warehousing and other custodial arrangements satisfactory to the Agent
as and to the extent required hereunder, and (v) executing and delivering
control agreements, instruments of pledge, mortgages, notices, assignments and
lockbox arrangements, in each case in form and substance satisfactory to the
Agent, relating to the creation, validity, perfection, maintenance or
continuation of the Agent’s security interest in Collateral under the Uniform
Commercial Code or other applicable law.  By its signature hereto, each Domestic
Obligor hereby authorizes the Agent to file against such Domestic Obligor one or
more financing, continuation, or amendment statements pursuant to the Uniform
Commercial Code to perfect Liens in the Collateral securing Obligations arising
hereunder in form and substance satisfactory to the Agent (which may describe
the Collateral with such words as “all assets” or other words of similar effect
so long as the Specified Fixed Asset Collateral is stated to be specifically
excluded).  All charges, expenses and fees the Agent may incur in doing any of
the foregoing, and any local taxes relating thereto, shall be charged to the
Loan Account as a Revolving Advance of an Alternate Base Rate Loan and added to
the Obligations, or, at the Agent’s option, shall be paid to the Agent for the
ratable benefit of the Secured Creditors immediately upon demand.  Each Domestic
Obligor shall mark its respective books and records as may be necessary or
appropriate to evidence, protect and perfect the Agent’s security interest and
shall cause its financial statements to reflect such security interest.
 

 
61

--------------------------------------------------------------------------------

 
 
 
4.3
Disposition of Collateral.

 
Each Domestic Obligor will safeguard and protect all Collateral and shall make
no disposition thereof whether by sale, lease or except as may be otherwise
permitted under this Agreement.
 
 
4.4
Preservation of Collateral.

 
Following the occurrence and during the continuation of an Event of Default, in
addition to the rights and remedies set forth in Section 11.1, the Agent may at
any time take such steps as the Agent deems necessary to protect the Agent’s
interest in and to preserve the Collateral, including: (a) the hiring of such
security guards or the placing of other security protection measures as the
Agent may deem appropriate and the employing and maintaining at any Domestic
Obligor’s premises a custodian who shall have full authority to do all acts
necessary to protect the Agent’s interests in the Collateral, (b) leasing
warehouse facilities to which the Agent may move all or part of the Collateral,
and (c) using any of each Domestic Obligor’s owned or leased lifts, hoists,
trucks and other facilities or equipment for handling or removing the
Collateral.  The Agent shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of each Domestic Obligor’s owned or leased property.  Each Domestic
Obligor shall cooperate fully with all of the Agent’s efforts to preserve the
Collateral as permitted in the foregoing sentence and will take such actions to
preserve the Collateral as the Agent may direct.  All of the Agent’s expenses of
preserving the Collateral in accordance with the foregoing, including any
expenses relating to the bonding of a custodian, shall be charged to the Loan
Account as a Revolving Advance of an Alternate Base Rate Loan and added to the
Obligations.
 
 
4.5
Ownership of Collateral.

 
With respect to the Collateral, at the time the Collateral becomes subject to
the Agent’s security interest: (a) each Domestic Obligor shall be the sole owner
of and fully authorized and able to sell, transfer, pledge or grant a perfected
security interest in each and every item of its respective Collateral to the
Agent; and, except for Permitted Encumbrances, the Collateral shall be free and
clear of all Liens and encumbrances whatsoever; (b) each document and agreement
executed by each Domestic Obligor or delivered to the Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (c) all signatures and endorsements of each Domestic Obligor that
appear on such documents and agreements shall be genuine and such Domestic
Obligor shall have full capacity to execute same; and (d) each Domestic
Obligor’s Inventory shall be located as set forth on Schedule 5.23 and shall not
be removed from such location(s) without the prior written consent of the Agent,
except (i) with respect to the sale of Inventory in the ordinary course of
business, (ii) with respect to Inventory in transit from one location identified
on Schedule 5.23 to another location identified on Schedule 5.23 and (iii) such
other location appearing on any subsequent amendments to Schedule 5.23 as
consented to by the Agent pursuant to Section 15.3.
 

 
62

--------------------------------------------------------------------------------

 
 
 
4.6
Defense of Agent’s and Lenders’ Interests.

 
Each Domestic Obligor shall defend the Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time during the continuance of
an Event of Default, the Agent shall have the right to take possession of the
indicia of the Collateral and the Collateral in whatever physical form
contained, including: labels, stationery, documents, instruments and advertising
materials.  If the Agent exercises such right to take possession of the
Collateral, the Domestic Obligors shall, upon demand, assemble it in the best
manner possible and make it available to the Agent at a place reasonably
convenient to the Agent.  In addition, with respect to all Collateral, the
Agent, the Issuer and the Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other applicable law.  At any time during the continuance of an Event of
Default, each Domestic Obligor shall and the Agent may, at its option, instruct
all suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, Documents or Instruments in which the Agent holds a
security interest to deliver same to the Agent or subject to the Agent’s order
and if they shall come into any Domestic Obligor’s possession, they, and each of
them, shall be held by such Domestic Obligor in trust as the Agent’s trustee,
and such Domestic Obligor will immediately deliver them to the Agent in their
original form together with any necessary endorsement.
 
 
4.7
Books and Records.

 
Each  Domestic Obligor shall (a) keep proper books of record and account in
which true and correct entries will be made of all dealings or transactions of
or in relation to its business and affairs, (b) set up on its books accruals
with respect to all taxes, assessments and other Charges, levies and claims, and
(c) on a reasonably current basis set up on its books, from its earnings,
allowances against doubtful Receivables, advances and investments and all other
proper accruals (including accruals for premiums, if any, due on required
payments and accruals for depreciation, obsolescence, or amortization of
properties) which should be set aside from such earnings in connection with its
business.  All determinations pursuant to this Section 4.7 shall be made in all
material respects in accordance with, or as required by, GAAP consistently
applied in the opinion of such independent public accountant as shall then be
regularly engaged by the Domestic Obligors.
 
 
4.8
Financial Disclosure.

 
Each Domestic Obligor irrevocably authorizes and directs: (i) all accountants
and auditors employed by such Domestic Obligor at any time and promptly after
the request of the Agent to exhibit and deliver to the Agent copies of such
Domestic Obligor’s or any Subsidiary’s financial statements (if any exist at or
prior to the date of such request), trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to the
Agent any information such accountants may have concerning such Domestic
Obligor’s or such Subsidiary’s financial status and business operations and (ii)
to the extent permitted by applicable law, all federal, state and municipal
authorities to furnish to the Agent copies of reports or examinations relating
to such Domestic Obligor or such Subsidiary, whether made by such Domestic
Obligor or such Subsidiary or otherwise; provided, however, prior to the
occurrence of an Event of Default which is continuing, (y) the Agent may only
obtain such information or materials from such accountants or such authorities
if such Domestic Obligor or such Subsidiary, as applicable, fails to furnish
such information or materials to the Agent within fifteen (15) Business Days
after the Agent has requested such information and material from such Domestic
Obligor, and (z) the Agent shall endeavor to provide notice to the Parent of
Agent’s receipt of any such information under clauses (i) and (ii) of this
Section 4.8.
 
 
4.9
Compliance with Laws.

 
Each Domestic Obligor shall be in compliance with all laws, acts, rules,
regulations and orders of any Governmental Body with jurisdiction over it or the
Collateral or any part thereof or the operation of such Domestic Obligor’s
business, except to the extent any noncompliance, when taken singly or in the
aggregate with all other similar instances of noncompliance, has not resulted or
could not reasonably be expected to result in a Material Adverse Effect.  Each
Domestic Obligor may, however, contest or dispute any acts, rules, regulations,
orders and directions of those Governmental Bodies or officials in any
reasonable manner; provided, however, that any related Lien is otherwise a
Permitted Encumbrance.  The Collateral at all times shall be maintained in
accordance with the material requirements of all insurance carriers which
provide insurance with respect to the Collateral so that such insurance shall
remain in full force and effect.
 

 
63

--------------------------------------------------------------------------------

 
 
 
4.10
Inspection of Premises.

 
At all reasonable times as the Agent deems necessary, the Agent shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from each Domestic Obligor’s books, records, audits, correspondence and all
other papers relating to the Collateral and the operation of such Domestic
Obligor’s business.  The Agent and its agents may enter upon any Domestic
Obligor’s premises at any time during business hours and at any other reasonable
time, and from time to time as the Agent deems necessary or desirable, for the
purpose of auditing, inspecting and appraising the Collateral and any and all
records pertaining thereto and the operation of such Domestic Obligor’s
business.  Each Lender shall have the right to request that such Lender be
permitted to accompany the Agent with respect to any such visit or inspection,
and shall have the option to so accompany the Agent, all at such Lender’s
expense.  The Agent shall have the right to conduct such audits, appraisals and
field examinations at such times as the Agent deems necessary and such audits,
appraisals and field examinations shall be at the Borrowers’ expense; provided,
however, such audits, appraisals and field examinations shall be at the
Borrowers’ expense only to the extent that (i) such audit, appraisal and field
examination of the Collateral is the first conducted by Agent during the then
current fiscal year, (ii) such audit, appraisal and field examination of the
Collateral is the second conducted by Agent during the then current fiscal year
and the average daily amount of the aggregate outstanding Revolving Credit
Advances and Letter of Credit Exposure exceeds Fifty Million Dollars
($50,000,000) for any sixty (60) consecutive day period during such then current
fiscal year, (iii) such audit, appraisal and field examination of the Collateral
is conducted by Agent at any time at which the Undrawn Availability is less than
Twenty-Five Million Dollars ($25,000,000),or (iv) such audit, appraisal and
field examination of the Collateral is conducted by Agent at any time an Event
of Default has occurred and is continuing.
 
 
4.11
Insurance.

 
(a)           Each Domestic Obligor shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral and the other assets of such
Domestic Obligor.  At each Domestic Obligor’s own cost and expense, such
Domestic Obligor shall, with financially sound and reputable insurance carriers
having a “Financial Strength Rating” of at least A- as provided by A.M. Best
Company, Inc., (i) keep all its properties and assets insured against the
hazards of fire, business interruption, those hazards covered by extended
coverage insurance and such other hazards as is customary in the case of
companies engaged in businesses similar to such Domestic Obligor’s, (ii)
maintain public and product liability insurance, as is customary in the case of
companies engaged in businesses similar to such Domestic Obligor’s against
claims for personal injury, death or property damage suffered by others and
employee theft, embezzlement and other criminal activities, and (iii) maintain
all such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Domestic Obligor is engaged in
business.  All such insurance shall be in amounts, cover such assets and be
under policies acceptable to the Agent in its Permitted Discretion, but, in any
case, no less than is customary for companies engaged in businesses similar to
such Domestic Obligor’s.  In the event any Collateral or other properties or
assets of any Domestic Obligor is located in any area that has been designated
by the Federal Emergency Management Agency as a “Special Flood Hazard Area”, the
applicable Domestic Obligor shall purchase and maintain flood insurance on such
Collateral, properties or assets (including any personal property which is
located on any Real Property leased by an Domestic Obligor within a “Special
Flood Hazard Area”).  The amount of all insurance required by this Section 4.11
shall at a minimum comply with applicable law, including the Flood Disaster
Protection Act of 1973.
 

 
64

--------------------------------------------------------------------------------

 
 
(b)           The Domestic Obligors shall furnish the Agent with (i) a status
report with respect to the renewal of all such insurance no later than ten (10)
days before the expiration date thereof, (ii) evidence of the maintenance of all
such insurance by the renewal thereof no later than the expiration date thereof,
and (iii) with respect to the Collateral, appropriate loss payable endorsements
in form and substance satisfactory to the Agent, naming the Agent as a
additional insured and lender loss payee, as its interests may appear and
providing (A) that all proceeds thereunder covering a loss of or damage to
Collateral shall be payable to the Agent, (B) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (C) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days’ prior written
notice is given to the Agent.  The Domestic Obligors shall provide copies of all
such insurance policies (including the appropriate lender loss payee and
additional insured endorsements) within thirty (30) days after the Agent’s
request, however, only certificates of such insurance shall be required on the
Closing Date.
 
(c)           The carriers named in any insurance policies covering Collateral
shall be directed in such policies that in the event of any loss to make payment
for such loss to the Agent and not to the applicable Domestic Obligors and the
Agent jointly.  The Agent may endorse any Domestic Obligor’s name on any
insurance losses with respect to Collateral paid by check, draft or other
instrument payable to any Domestic Obligor and the Agent jointly and do such
other things as the Agent may deem advisable to reduce the same to cash.  At any
time during the continuance of an Event of Default, the Agent is hereby
authorized to adjust and compromise claims under insurance coverage with respect
to Collateral, and, so long as any Revolving Advances are outstanding, with
respect to any other assets or properties.  All loss recoveries upon any
insurance with respect to a Material Recovery Event received by the Agent or the
applicable Domestic Obligor shall be applied in accordance with Section 4.19 and
Section 2.7(c).  In the event that an Event of Default has occurred and is
continuing and any Revolving Advances are outstanding, any loss recoveries
attributable to Specified Fixed Asset Collateral (other than Specified Fixed
Asset Collateral consisting of equity interests in any Subsidiaries or joint
ventures) not relating to a Material Recovery Event shall be payable directly to
the Agent to be applied to the Obligations as required by the terms of
Section 4.14(h) and Section 2.7(c).  In the event that an Activation Notice has
been delivered to the Borrowing Agent, any loss recoveries attributable to
assets other than Specified Fixed Asset Collateral and not relating to a
Material Recovery Event shall be payable directly to the Agent to be applied to
the Obligations as required by the terms of Section 4.14(h) and Section 2.7(c).
 
(d)           Each Domestic Obligor shall give the Agent prior written notice of
any change in insurance carriers and any new insurance policy shall comply with
the provisions of this Section 4.11 and otherwise be acceptable to the Agent in
its Permitted Discretion.  Without in any way limiting the foregoing, in no
event shall any Domestic Obligor change any insurance carrier with respect to
the Collateral without first obtaining a loss payable endorsement in form and
substance satisfactory to the Agent.
 
 
4.12
Failure to Pay Insurance.

 
If any Domestic Obligor fails to obtain insurance as hereinabove provided, or to
keep the same in force, the Agent, if the Agent so elects, may obtain such
insurance and pay the premium therefor on behalf of such Domestic Obligor, and
charge the Loan Account therefor as a Revolving Advance of an Alternate Base
Rate Loan to the Borrowers and such expenses so paid shall be part of the
Obligations.
 

 
65

--------------------------------------------------------------------------------

 
 
 
4.13
Payment of Leasehold Obligations.

 
Each Domestic Obligor shall at all times pay, when and as due (in accordance
with all applicable grace periods, if any), its rental obligations under all
leases under which it is a tenant, and shall otherwise comply, in all material
respects, with all other terms of such leases and keep them in full force and
effect, and, at the Agent’s reasonable request, will provide evidence of having
done so.
 
 
4.14
Receivables; Investments, Cash Management.

 
(a)           Nature of Receivables.  Each of the Receivables shall be a bona
fide and valid Receivable representing a bona fide obligation incurred by the
Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto (provided immaterial or unintentional invoice errors shall not
be deemed to be a breach hereof) with respect to an absolute sale or lease and
delivery of goods upon stated terms of an Domestic Obligor, or work, labor or
services theretofore rendered by an Domestic Obligor as of the date each
Receivable is created.  Each Receivable shall be due and owing without dispute,
setoff or counterclaim at the time of its inclusion as an Eligible Receivable on
the Borrowing Base Certificate and shall be excluded from being an Eligible
Receivable on each Borrowing Base Certificate delivered by the Borrowing Agent
to the Agent after assertion of any such dispute, setoff or counterclaim against
such Receivable that would cause such Receivable not to be an Eligible
Receivable.
 
(b)          Solvency of Account Debtors.  Each Account Debtor with respect to
Receivables, to the applicable Domestic Obligor’s knowledge, as of the date each
Receivable is created, is and will be solvent and able to pay all Receivables on
which the Account Debtor is obligated in full when due (other than with respect
to any debtor-in-possession Account Debtor whose insolvency is disclosed to the
Agent in writing and whose insolvency is deemed acceptable to the Agent, in its
Permitted Discretion,) or with respect to such Account Debtors of any Domestic
Obligor who are not solvent such Borrower has or will promptly set up on its
books and in its financial records bad debt reserves in accordance with GAAP.
 
(c)          Chief Executive Offices.  Each Domestic Obligor’s chief executive
office is located at the addresses set forth on Schedule 4.14(c) hereto.  Until
written notice is given to the Agent by the Borrowing Agent of any other office
at which any Domestic Obligor keeps its records pertaining to Receivables, all
such records shall be kept at such disclosed chief executive office.
 
(d)          Notification of Assignment of Receivables.  At any time an Event of
Default has occurred and is continuing, the Agent shall have the right to send
notice of the assignment of, and the Agent’s security interest in, the
Receivables to any and all Account Debtors or any third party holding or
otherwise concerned with any of the Collateral.  During the continuance of any
Event of Default, the Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both.  The Agent’s actual
reasonable collection expenses, including stationery and postage, telephone and
telecopier, secretarial and clerical expenses and the salaries of any collection
personnel used for collection (including reasonable attorneys’ fees), may be
charged to the Loan Account as a Revolving Advance of an Alternate Base Rate
Loan to the Borrowers and such expenses so paid shall be part of the
Obligations.
 

 
66

--------------------------------------------------------------------------------

 

(e)           Power of Attorney to Act for Domestic Obligors.  The Agent shall
have the right, upon the occurrence of an Event of Default which is continuing,
to receive, endorse, assign and deliver in the name of the Agent or any Domestic
Obligor any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Domestic Obligor hereby waives
notice of presentment, protest and non-payment of any instrument so
endorsed.  Each Domestic Obligor hereby constitutes the Agent or the Agent’s
designee as such Domestic Obligor’s attorney with power at any time upon the
occurrence of an Event of Default which is continuing: (i) to endorse such
Domestic Obligor’s name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment of Collateral, (ii) to sign such Domestic
Obligor’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Account Debtors, assignments and verifications of
Receivables, (iii) to send verifications of Receivables to any Account Debtor,
(iv) to demand payment of the Receivables, (v) to enforce payment of the
Receivables by legal proceedings or otherwise, (vi) to exercise all of such
Domestic Obligor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (vii) to settle, adjust, compromise,
extend or renew the Receivables, (viii) to settle, adjust or compromise any
legal proceedings brought to collect Receivables, (ix) to prepare, file and sign
such Domestic Obligor’s name on a proof of claim in bankruptcy or similar
document against any Account Debtor, (x) to prepare, file and sign such Domestic
Obligor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, and (xi) to do all other
lawful acts and things necessary to collect the Receivables.  All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done with gross
negligence or willful misconduct; this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.  The Agent shall have
the right at any time an Event of Default has occurred and is continuing, to
change the address for delivery of mail addressed to any Domestic Obligor to
such address as the Agent may designate and to receive and open all mail
addressed to any Domestic Obligor.
 
(f)           No Liability.  None of the Agent, the Issuer or any Lender shall,
under any circumstances or in any event whatsoever, have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Receivables or any instrument received in payment
thereof, or for any resulting damage unless such liability arises from the
Agent’s, the Issuer’s or any Lender’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction.  Upon the occurrence of
an Event of Default which is continuing, the Agent may, without notice or
consent from any Domestic Obligor, sue upon or otherwise collect, extend the
time of payment of, compromise or settle for cash, credit or upon any terms any
of the Receivables or any other securities, instruments or insurance applicable
thereto or release any Domestic Obligor thereof.  The Agent is authorized and
empowered to accept, upon the occurrence of an Event of Default which is
continuing, the return of the goods represented by any of the Receivables,
without notice to or consent by any Domestic Obligor, all without discharging or
in any way affecting any Domestic Obligor’s liability hereunder.
 
(g)          Establishment of Lockboxes and Collection Accounts.  The Domestic
Obligors have established and shall maintain one or more Lockboxes with PNC Bank
and with each other Lockbox Bank.  The Domestic Obligors have established and
will maintain a deposit account (each a “Collection Account”) with each Lockbox
Bank in the name of the Borrowing Agent or such other Domestic Obligors as are
acceptable to the Agent, in its sole discretion.  In the case of PNC Bank, after
the Borrowing Agent has received an Activation Notice, each Cash Concentration
Account maintained at PNC Bank shall function as a Collection Account maintained
at PNC Bank for all purposes of this Section 4.14(g) and 4.14(h).  Each Lockbox
Bank and the Borrowing Agent (or other applicable Domestic Obligor) have entered
into agreements establishing the Lockboxes maintained by such Lockbox Bank (each
a “Lockbox Agreement”) and agreements with respect to the Collection Account
maintained at such Lockbox Bank (each a “Deposit Account Agreement”), each such
Lockbox Agreement and Deposit Account Agreement to be in form and substance
satisfactory to the Agent.  The Borrowing Agent (or other applicable Domestic
Obligor), the Agent and the applicable Lockbox Bank at which the each Collection
Account is located shall have entered into a blocked account agreement (each a
“Blocked Account Agreement”) relating to rights of the Agent with respect to the
Lockboxes and the Collection Accounts maintained at such Lockbox Bank.  The
Collection Accounts shall not be subject to any deduction, set-off, banker’s
lien or any other right in favor of any Person, except for the fees of the
related Lockbox Bank and with respect to returned items.  All funds deposited
into the Collection Accounts shall be subject to the sole and exclusive control
of the Agent on behalf of the Lenders and shall be subject only to such signing
authority designated from time to time by the Agent, in accordance with the
terms of the applicable Blocked Account Agreement; provided, however, that,
prior to the delivery to the Borrowing Agent of an Activation Notice, the
Domestic Obligors shall have the authority to direct the withdrawal,
application, investment or handling of the funds in the Collection Accounts.  No
Domestic Obligor shall have control over such funds except as described in the
immediately preceding sentence.  Agent shall only be permitted to deliver an
Activation Notice to the Borrowing Agent in the event that either (i) an Event
of Default has occurred and is continuing or (ii) the Undrawn Availability is
less than Twenty-Five Million Dollars ($25,000,000).
 

 
67

--------------------------------------------------------------------------------

 
 
Schedule 4.14(g) hereto lists the following information with respect to each
Domestic Obligor: (i) all present Lockboxes, all Collection Accounts and all
Cash Concentration Accounts, (ii) the name and address of each Lockbox,
(iii) the account number of each Collection Account and each Cash Concentration
Account, (iv) a contact Person at each Lockbox Bank, and (v) a list describing
all Blocked Account Agreements.  Other than: (a) such Lockboxes, Collection
Accounts and Cash Concentration Accounts, (b) Securities Accounts, and (c) those
other operating accounts (whether checking or Deposit Accounts) disclosed on the
Schedule 4.14(g) (which such Domestic Obligor shall use solely for the purpose
of disbursing monies of such Domestic Obligor (or as otherwise described on
Schedule 4.14(g)) and not for collecting or depositing collections or
remittances of proceeds of other Collateral) which have been consented to by the
Agent from time to time in the Agent’s sole discretion, no Domestic Obligor
shall maintain nor permit any other Person to maintain a post office box,
Deposit Account or checking account receiving any such Collections or
remittances of Proceeds of other Collateral or otherwise holding monies of such
Domestic Obligor.
 
(h)           Processing Collections and Proceeds; Cash Concentration Accounts.
Each Domestic Obligor shall notify all of its Account Debtors and any other
remitter of the proceeds of other Collateral to forward all collections and
remittances of every kind due such Domestic Obligor to either a Lockbox or to a
Collection Account (such notices to be in such form and substance as the Agent
may reasonably require from time to time).  In accordance with the terms of the
applicable Blocked Account Agreement, each Lockbox Bank shall be instructed to
deposit on a daily basis all collections from customers or other remittances of
Proceeds of any Domestic Obligor sent to the Lockbox maintained by such Lockbox
Bank directly into the applicable Collection Account in the identical form in
which such collections were made (except for any necessary endorsements) whether
by cash or check.  In accordance with the terms of the applicable Blocked
Account Agreement, such Lockbox Bank shall be instructed that, upon its receipt
of any Activation Notice, it shall deposit on a daily basis all funds from
collections deposited into such Collection Account to one of the Cash
Concentration Accounts.  None of the Cash Concentration Accounts shall be
subject to any deduction, set off, banker’s lien or any other right in favor of
any Person.  Subject to this paragraph, all funds deposited into any of the Cash
Concentration Accounts shall be the exclusive property of the Agent on behalf of
the Lenders, shall be subject to the sole and exclusive control of the Agent and
only to such signing authority designated from time to time by the Agent, and
the Agent shall apply such funds deposited in any of the Cash Concentration
Accounts to the repayment of the Obligations in accordance with Section 2.7(c),
if no Event of Default has occurred and is continuing, in accordance with
Section 11.7, if an Event of Default has occurred and is continuing, or as
otherwise agreed by the Agent and the Borrowing Agent; provided however, after
payment in full has been made of the amounts described in Section 2.7(c) or
Section 11.7, as applicable, unless the Borrowing Agent’s has provided other
instructions with respect thereto, any additional funds then held in any of the
Cash Concentration Accounts shall be released to the Borrowing Agent.  Prior to
the delivery of an Activation Notice by the Agent, all funds received into a
Collection Account and not applied to the Obligations shall be released to the
Borrowing Agent.
 

 
68

--------------------------------------------------------------------------------

 
 
Each Domestic Obligor hereby agrees to deposit immediately collections of
Accounts and all other Proceeds of Collateral in the identical form in which
such collections or Proceeds were received (except for any necessary
endorsements), whether by cash or check, into a Collection Account.  Any
collections or Proceeds received by the Domestic Obligors shall be deemed held
by the Domestic Obligors in trust and as fiduciary for the Lenders until deposit
is made into the applicable Collection Account or, after an Activation Notice
has been received by the Borrowing Agent, into the applicable Cash Concentration
Account.  Each Domestic Obligor hereby agrees to deposit immediately such
directly received collections and all other Proceeds of Collateral into any
Collection Account maintained by or on behalf of such Domestic Obligor, or,
after an Activation Notice has been received by the Borrowing Agent, into any
Cash Concentration Account.  In the event that any terms or provisions of any
Cash Concentration Accounts Agreement and this Agreement conflict, the terms and
provisions of this Agreement shall govern.
 
Each Domestic Obligor agrees not to commingle any such collections or Proceeds
with any of such Domestic Obligor’s other funds or property, but to hold such
funds separate and apart in trust and as fiduciary for the Lenders until deposit
is made into the applicable Collection Account in the identical form in which
such collections were made (except for any necessary endorsements) whether by
cash or check.  In accordance with the terms of the applicable Blocked Account
Agreement, each Lockbox Bank shall be instructed, prior to the delivery of an
Activation Notice to the Borrowing Agent, to deposit on a daily basis all funds
from collections and Proceeds deposited into a Lockbox into the Collection
Account, and, after an Activation Notice has been delivered to the Borrowing
Agent, each Lockbox Bank shall be instructed to deposit on a daily basis all
funds received into the Collection Account into the applicable Cash
Concentration Account.
 
(i)           Adjustments.  No Domestic Obligor shall, nor shall such Domestic
Obligor permit any other Person to, without the Agent’s consent, compromise or
adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon, except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore (A) customary in the business or industry
of such Domestic Obligor or (B) done in the ordinary course of such Domestic
Obligor’s business
 
(j)           Securities Accounts.  Within sixty (60) days after the Closing
Date, all Investment Property of the Domestic Obligors constituting Collateral
which is held by a Securities Intermediary shall be held in a Securities Account
which is subject to a Securities Account Control Agreement.  The Securities
Accounts shall not be subject to any deduction, set-off, broker’s lien or any
other right in favor of any Person, except for the fees of the Securities
Intermediary.  All funds deposited into the Securities Accounts shall be subject
to the sole and exclusive control of the Agent on behalf of the Lenders and
shall be subject only to such signing authority designated from time to time by
the Agent, in accordance with the terms of the applicable Securities Account
Control Account Agreement; provided, however, that, prior to the delivery to the
Borrowing Agent of an Activation Notice, the Domestic Obligors shall have the
authority to direct the withdrawal, application, investment or handling of the
funds in the Securities Accounts.  No Domestic Obligor shall have control over
such funds except as described in the immediately preceding sentence.  Agent
shall only be permitted to deliver an Activation Notice to the Borrowing Agent
in the event that either (i) an Event of Default has occurred and is continuing
or (ii) the Undrawn Availability is less than Twenty-Five Million Dollars
($25,000,000).
 

 
69

--------------------------------------------------------------------------------

 
 
Schedule 4.14(j) hereto lists the following information with respect to each
Domestic Obligor: (i) all present Securities Accounts (ii) the account number of
each Securities Account and (iii) within sixty (60) days after the Closing Date,
a list describing all Securities Account Control Agreements.
 
 
4.15
Maintenance of Equipment.

 
Each Domestic Obligor shall maintain, and shall cause each Subsidiary thereof to
maintain, its Equipment in good operating condition and repair in accordance in
all material respects with industry standards (reasonable wear and tear
excepted) and shall make or cause to be made all necessary replacements of and
repairs thereto as are deemed necessary by the Domestic Obligor, in its
good-faith reasonable business judgment,.  No Domestic Obligor shall, nor shall
such Domestic Obligor permit any Subsidiary or other Person to, use or operate
the Equipment in violation of any law, statute, ordinance, code, rule or
regulation except to the extent that any violation, when taken singly or in the
aggregate with all other noncompliance has not resulted or could not reasonably
be expected to result in a Material Adverse Effect.
 
 
4.16
Exculpation of Liability.

 
Nothing herein contained shall be construed to constitute the Agent, the Issuer
or any Lender as any Domestic Obligor’s agent for any purpose whatsoever, nor
shall the Agent, the Issuer or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, except for
the Agent’s or any Lender’s gross negligence or willful misconduct.  None of the
Agent, the Issuer or any Lender, whether by anything herein or in any assignment
or otherwise, shall assume any of each Domestic Obligor’s obligations under any
contract or agreement assigned to the Agent, the Issuer or such Lender, and
neither the Agent, the Issuer nor any Lender shall be responsible in any way for
the performance by any Domestic Obligor of any of the terms and conditions
thereof.
 
 
4.17
Environmental Matters.

 
(a)           Domestic Obligor Compliance.  Each Domestic Obligor: (i) shall use
and operate its business, facilities, leaseholds, assets and properties, and
cause each of its Subsidiaries to use and operate its respective facilities and
properties, in compliance with Environmental Laws, (ii) shall remain in
compliance with, and shall cause each of its Subsidiaries to remain in
compliance with, all necessary Environmental Permits, and (iii) shall handle all
Hazardous Substances in compliance with all applicable Environmental Laws except
to the extent, as to all of the foregoing, that any noncompliance, when taken
singly or in the aggregate with all other such noncompliance, has not resulted
or could not reasonably be expected to result in a Material Adverse Effect or in
aggregate liabilities in excess of Five Million Dollars ($5,000,000).  No
Domestic Obligor shall suffer to exist, nor permit any of its Subsidiaries to
suffer to exist, a environmental condition with respect to any of the Real
Property or leasehold which, when taken singly or in the aggregate with all
other environmental conditions, has resulted or could reasonably be expected to
result in a Material Adverse Effect or in aggregate liabilities in excess of
Five Million Dollars ($5,000,000).
 
(b)           Notification.  Each Domestic Obligor shall furnish to the Agent
promptly after receipt a copy of any notice such Domestic Obligor or any
Subsidiary thereof may receive from any Governmental Body or any other Person
that any litigation, investigation or proceeding pertaining to any environmental
matter had been instituted or is threatened against such Domestic Obligor or
such Subsidiary, any of the Real Property or any past or present operation of
such Domestic Obligor or such Subsidiary.
 

 
70

--------------------------------------------------------------------------------

 
 
(c)           Remedial Actions.  If any Domestic Obligor shall fail to comply
with the requirements of Section 4.17(a), the Agent may, but shall not be
obligated to, to the extent the Agent, in the exercise of its Permitted
Discretion, determines such action is necessary to protect the Agent’s interest
in the Collateral: (A) give such notices or (B) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as the Agent (or such third parties as directed by the Agent) reasonably deems
necessary or advisable, to clean up, remove, mitigate or otherwise deal with any
resulting environmental condition or non-compliance.  All reasonable costs and
expenses incurred by the Agent (or such third parties) in the exercise of any
such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Alternate Base
Rate Loans constituting Revolving Advances shall be paid upon demand by the
Domestic Obligors, and until paid shall be deemed to be Obligations.
 
(d)           Environmental Assessments.  If any Domestic Obligor shall fail to
comply with the requirements of Section 4.17(a), the Agent may, but shall not be
obligated to, to the extent the Agent, in the exercise of its Permitted
Discretion, determines such action is necessary to protect the Agent’s interest
in the Collateral, require the Domestic Obligors to promptly provide the Agent,
at the Domestic Obligors’ expense, with an environmental assessment or
environmental audit report prepared by an environmental engineering firm
acceptable in the reasonable opinion of the Agent, to assess the existence of
any discharge of Hazardous Substance or the potential costs in connection with
abatement, cleanup and removal of any Hazardous Substances on or at the Real
Property.  At such times as no Event of Default has occurred and is continuing,
if the Agent determines, in the exercise of its Permitted Discretion, that any
discharge of Hazardous Substances has occurred on or at the Real Property, and
that such event or condition has resulted or could reasonably be expected to
result in a Material Adverse Effect or in aggregate liabilities in excess of
Five Million Dollars ($5,000,000), then, upon the written request of the Agent,
the Domestic Obligors shall promptly provide the Agent, at the Domestic
Obligors’ expense, with an environmental assessment or environmental audit
report prepared by an environmental engineering firm acceptable in the
reasonable opinion of the Agent, to assess the existence of any such event or
condition or the potential costs in connection with abatement, cleanup and
removal of any Hazardous Substances on or at the Real Property. Any report or
investigation of such discharge of Hazardous Substances proposed or acceptable
to the Governmental Body charged to oversee the cleanup of such discharges shall
be acceptable to the Agent.
 
(e)           Environmental Indemnities.  The Domestic Obligors shall defend and
indemnify the Agent, the Issuer and their respective employees, agents,
directors and officers, and hold each such Person harmless from and against all
losses, liabilities, damages, expenses, claims, costs, fines and penalties,
including attorney’s fees, suffered or incurred by any such Person in connection
with the transactions contemplated by this Agreement, the execution, delivery or
recording of any Other Loan Document, the administration of the facilities
pursuant to this Agreement or enforcement of the rights and remedies of the
Agent and Lenders and Issuer under this Agreement or any Other Loan Document
under or on account of any Environmental Law, the discharge of any Hazardous
Substances from the Real Property, or the presence of any Hazardous Substances
affecting the Real Property, whether or not the same originates or emerges from
the Real Property as a result of the foregoing, unless, in each case, such
losses, liabilities, damages, expenses, claims fines or penalties are the result
of the gross negligence or willful misconduct of such Person.
 
 
4.18
Financing Statements.

 
Except for the financing statements filed by the Agent and those financing
statements filed in connection with Liens permitted by Section 7.2, no financing
statement (or analogous filing or registration under the laws of any other
jurisdiction) covering any of the Collateral or any Proceeds thereof is on file
in any public office or registry.
 

 
71

--------------------------------------------------------------------------------

 
 
 
4.19
Material Recovery Event.

 
Within 10 days after the occurrence of any Material Recovery Event, the
Borrowing Agent shall furnish to the Agent written notice thereof.  If any
Material Recovery Event results in Net Proceeds, a portion or all of which is
required to be applied as a mandatory prepayment of the Advances pursuant to
Section 2.7(c), the applicable Domestic Obligor will pay over such Net Proceeds
to the Agent; provided, however, if: (i) no Default or Event of Default has
occurred which is continuing and (ii) the Borrowing Agent notifies the Agent in
writing prior to the Material Recovery Prepayment Date that the applicable
Domestic Obligor intends to rebuild or restore the affected property, that such
rebuilding or restoration can be accomplished within twelve (12) months out of
such Net Proceeds and any other cash (other than cash obtained from Advances
hereunder) and such written notice includes an estimate of the amount of Net
Proceeds required for such investment, then no such Section 2.7(c) prepayment of
the Advances shall be required, and (Z) until the Material Recovery Prepayment
Date, the Agent may in its Permitted Discretion reserve against the Revolving
Advances an amount equal to such Net Proceeds.  Any Net Proceeds of a Material
Recovery Event not so applied by the Material Recovery Prepayment Date to the
costs of rebuilding or restoration shall be applied to the prepayment of the
Obligations in accordance with and to the extent required by
Section 2.7(c).  Application of any Net Proceeds to the Revolving Advances
pursuant to Section 2.7(c) pending reinvestment thereof by such Domestic
Obligor, or otherwise, shall not result in a permanent reduction of the Maximum
Revolving Advance Amount.
 
 
4.20
Partial Release of Liens.

 
Each Lender hereby irrevocably authorizes the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral which: (i) constitutes property being sold or disposed of and the
applicable Domestic Obligor certifies to the Agent that the sale or disposition
is made in compliance with the provisions of this Agreement (and the Agent may
rely in good faith conclusively on any such certificate, without further
inquiry), (ii) constitutes property covered by Permitted Encumbrances with lien
priority superior to those Liens in favor of the Agent hereunder, (iii)
constitutes property in addition to that addressed by clauses (i) and (ii)
above, with an aggregate fair market value of less than One Million Dollars
($1,000,000), or (iv) to the extent not restricted by Section 15.3(v),
constitutes property in addition to that addressed by clauses (i) through (iii)
above, as to which the Required Lenders have otherwise consented in writing to
the sale or other disposition thereof.
 
 
72

--------------------------------------------------------------------------------

 
 
V.
REPRESENTATIONS AND WARRANTIES.

 
Each Loan Party represents and warrants as follows:
 
 
5.1
Authority.

 
Each Loan Party has the full power, authority and legal right to enter into this
Agreement and the Other Loan Documents to which it is a party and to perform all
of its respective obligations thereunder.  This Agreement and the Other Loan
Documents to which each Loan Party is a party constitute the legal, valid and
binding obligations of such Loan Party, enforceable against it in accordance
with their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.  The execution,
delivery and performance of this Agreement and of the Other Loan Documents by
each Loan Party, as applicable, (a) are within such Loan Party’s corporate,
limited partnership or limited liability company powers, as the case may be,
have been duly authorized, are not in contravention of any applicable law or the
terms of such Loan Party’s charter document, by-laws, operating agreement,
articles of incorporation, articles of organization or other applicable
documents relating to such Loan Party’s formation or organization, as the case
may be, or to the conduct of such Loan Party’s business or of any material
agreement, instrument or undertaking to which such Loan Party is a party or by
which such Loan Party is bound (including the Material Business Agreements) and
(b) will not conflict with nor result in any breach in any of the provisions of
or constitute a default under or will not result in the creation of any Lien
(other than in favor of the Agent) upon any asset of such Loan Party under the
provisions of any applicable law, any such charter document, by-laws, operating
agreement, articles of incorporation, articles of organization or other
applicable documents, or any such material agreement, instrument or undertaking,
to which such Loan Party is a party or by which it or its property may be bound,
including the Material Business Agreements.
 
 
5.2
Formation and Qualification/Subsidiaries.

 
Each Loan Party and each Subsidiary thereof is duly incorporated or organized,
as the case may be, and in existence or good standing under the laws of the
jurisdictions listed on Schedule 5.2 and is qualified to do business and is in
good standing in the jurisdictions listed on Schedule 5.2 which constitute all
jurisdictions in which qualification and good standing are necessary for such
Loan Party or such Subsidiary to conduct its business and own its property and
where the failure to so qualify or be in good standing could reasonably be
expected to have a Material Adverse Effect.  Each Loan Party has delivered to
the Agent true and complete copies of its articles of incorporation and by-laws,
articles of organization and operating agreement or other organizational
documents, as the case may be, and will notify the Agent of any amendment or
changes thereto promptly, or in any event, within three Business Days of such
amendment or changes.  The only Subsidiaries of each Loan Party are listed on
Schedule 5.2.  Schedule 5.2 contains for each Loan Party, such Loan Party’s
corporation identification number or other applicable organizational
identification number issued by such Loan Party’s jurisdiction of organization.
 
 
5.3
Officers, Directors, Shareholders, Capitalization.

 
The names and titles of all executive officers and directors, managers or
general partners, as applicable, of each Loan Party, as of the Closing Date, are
set forth on Schedule 5.3.  Schedule 5.3 also sets forth for each Loan Party
other than the Parent, as of the Closing Date, the names of such Loan Party’s
shareholders, members, or partners, as applicable, and a description of such
Person’s equity interest in such Loan Party (including, if applicable, a listing
of the share certificates and the number of shares of capital stock held by such
Person). There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any equity
interests in any Loan Party (other than the Parent) or any Subsidiary thereof.
 
 
5.4
Survival of Representations and Warranties.

 
All representations and warranties of each Loan Party contained in this
Agreement and the Other Loan Documents, as the case may be, shall be true at the
time of such Loan Party’s execution of this Agreement and the Other Loan
Documents, as the case may be. All such representations and warranties of each
such Loan Party shall survive the execution, delivery and acceptance thereof by
the parties thereto and the closing of the transactions described therein or
related thereto.
 

 
73

--------------------------------------------------------------------------------

 




 
5.5
FEINs/Tax Returns.

 
The federal tax identification number of each Loan Party and each Subsidiary
thereof is set forth on Schedule 5.5.  Each Loan Party and each Subsidiary
thereof has filed all federal, state and local tax returns and other reports
such Loan Party or such Subsidiary is required by law to file.  Except as set
forth on Schedule 5.5, each Loan Party and each Subsidiary thereof has paid all
taxes, assessments, fees and other governmental charges that are due and
payable.  Except as set forth on Schedule 5.5, all applicable income tax returns
of each Loan Party and each Subsidiary thereof have been examined and reported
upon by the appropriate taxing authority or closed by applicable statute and
satisfied for all fiscal years prior to and including the fiscal year ending
December 31, 2005.  The provision for taxes on the books of each Loan Party and
each Subsidiary thereof is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and none of such Loan Parties or such
Subsidiaries has any knowledge of any deficiency or additional assessment in
connection therewith not provided for on its books.  Except as set forth on
Schedule 5.5., there is no action, suit, investigation, audit, claim, assessment
or, to the best of each Loan Party’s knowledge, asserted deficiency pending or
proposed or threatened with respect to taxes of any Loan Party or any
Subsidiary, and to the knowledge of such Loan Parties or such Subsidiaries, no
basis exists therefor.
 
 
5.6
Financial Statements.

 
(a)           The four-quarter cash flow projections of Parent and its
consolidated Subsidiaries for the fiscal year ending on December 31, 2011 and
for the two fiscal years ending on December 31, 2013, and their projected
balance sheets as of December 31, 2011, copies of which are annexed hereto as
Exhibit H (the “Projections”) were prepared by or under the supervision of the
chief financial officer of Parent, are based on underlying assumptions and
estimates which Parent reasonably believes in good faith provide a reasonable
basis for the projections contained therein and, with respect to the
four-quarter cash flow projections for the fiscal year ending on December 31,
2011, reflect such Loan Party’s judgment based on present circumstances of the
most likely set of conditions and course of action for the projected period.
 
(b)           The consolidated balance sheets of Parent and its consolidated
Subsidiaries as of December 31, 2010, and the related consolidated statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to the Agent, have been prepared in accordance with
GAAP, consistently applied, and present fairly in all material respects the
financial condition of Parent and its consolidated Subsidiaries at such date and
the results of their operations for such period. Since December 31, 2010, there
has been no change in the financial condition of Parent and its consolidated
Subsidiaries taken as a whole as shown on the consolidated balance sheet as of
such date and no change in the aggregate value of machinery, Equipment and Real
Property owned by the Loan Parties and their Subsidiaries, except changes in the
ordinary course of business, which individually or in the aggregate has had, or
reasonably could be expected to cause in the future, a Material Adverse Effect.
 
 
5.7
Corporate Names.

 
Except as set forth on Schedule 5.7, during the previous five (5) years, no Loan
Party nor any Domestic Subsidiary thereof: (i) has been known by any other legal
name, (ii) has done business or sold Inventory under or been known by any other
name, (iii) has been the surviving entity of a merger or consolidation or (iv)
has acquired all or substantially all of the assets of any Person.
 
 
74

--------------------------------------------------------------------------------

 
 
 
5.8
O.S.H.A. and Environmental Compliance.

 
(a)           Except as set forth on Schedule 5.8, and subject to the next
sentence, each Loan Party and each Subsidiary thereof has duly complied with,
and each Loan Party and each such Subsidiary’s facilities, business, assets and
property, and to such Loan Party’s knowledge, each Loan Party’s and each such
Subsidiary’s leaseholds, are in compliance with the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA (or
the equivalent laws and/or statutes of any other jurisdiction, to the extent
applicable) and all other Environmental Laws.  To the extent any Loan Party or
Subsidiary thereof has not complied or is not in compliance with the provisions
of the Federal Occupational Safety and Health Act, the Environmental Protection
Act, RCRA (or the equivalent laws and/or statutes of any other jurisdiction, to
the extent applicable) and all other Environmental Laws, such noncompliance,
whether taken singly or in the aggregate with all other noncompliance and with
all liabilities resulting from subsection (d) below and all failures under
subsection (b) below, has not resulted and can not reasonably be expected to
result in a Material Adverse Effect or in aggregate liabilities in excess of
Five Million Dollars ($5,000,000).  Except as set forth on Schedule 5.8, there
are no outstanding citations, notices or orders of non-compliance issued to any
Loan Party or any Subsidiary thereof or relating to its business, assets,
property, or leaseholds under any such laws, rules or regulations.
 
(b)           Each Loan Party and each Subsidiary thereof has been issued all
required federal, state and local licenses, certificates or permits relating to
all applicable Environmental Laws and the Federal Occupational Safety and Health
Act (or the equivalent laws and/or statutes of any other jurisdiction, to the
extent applicable), except to the extent that failure .to have such licenses,
certificates or permits, whether taken singly or in the aggregate with all other
such failures, has not resulted in and is not reasonably expected to result in
(i) any Loan Party’s being unable to conduct its business in the manner
otherwise currently conducted and (ii) aggregate liabilities in excess of Five
Million Dollars ($5,000,000), whether taken singly or in the aggregate with all
other such failures, and when combined with all liabilities resulting from
subsection (d) below and all noncompliance under subsection (a) above, in excess
of Five Million Dollars ($5,000,000).
 
(c)           To the best of each Loan Party’s knowledge, after due inquiry,
there are no underground storage tanks or polychlorinated biphenyls on the Real
Property.
 
(d)           There have been no releases, spills, discharges, leaks or
disposals of Hazardous Substances at, upon, under or within any Real Property;
the Real Property has not ever been used as a treatment, storage or disposal
facility of Hazardous Substances; and no Hazardous Substances are present on the
Real Property, in each case, to the extent such releases, spills, discharges,
leaks or disposals, use or presence has resulted or could reasonably be expected
to result in a Material Adverse Effect or in aggregate liabilities, when
combined with all liabilities resulting from all noncompliance under
subsection (a) above or all failures under subsection (b) above, in excess of
Five Million Dollars ($5,000,000).
 
 
5.9
Solvency; No Litigation, Violation of Laws.

 
(a)           After giving effect to the transactions contemplated by this
Agreement, each Loan Party and each Material Subsidiary will be solvent, will be
able to pay its respective debts as they mature, will have capital sufficient to
carry on its respective business and all businesses in which it is about to
engage, and (i) as of the Closing Date, the fair present saleable value of its
respective assets, calculated on a going concern basis, is in excess of the
amount of its respective liabilities and (ii) at all times subsequent to the
Closing Date, the fair saleable value of its respective assets (calculated on a
going concern basis) will be in excess of the amount of its respective
liabilities.
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Schedule 5.9(b), no Loan Party nor any
Subsidiary thereof has any pending or, to the best of its knowledge, threatened
litigation, arbitration, actions or proceedings, that could reasonably be
expected to result in a Material Adverse Effect.
 
(c)           No Loan Party or any Subsidiary thereof is in violation of any
applicable statute, regulation or ordinance, or any order of any court,
Governmental Body or arbitration board or tribunal, in any respect which could
reasonably be expected to result in a Material Adverse Effect.
 
 
5.10
ERISA Compliance.

 
No Loan Party, nor any Subsidiary thereof or any member of the Controlled Group
maintains or contributes to any Plan other than those listed on Schedule 5.10
hereto.  Except as set forth in Schedule 5.10, (i) no Plan has incurred any
“accumulated funding deficiency,” as defined in Section 302(a) (2) of ERISA and
Section 412(a) of the Code, whether or not waived, and each Loan Party, each
such Subsidiary and each member of the Controlled Group has met all applicable
minimum funding requirements under Section 302 of ERISA in respect of each Plan,
(ii) each Plan which is intended to be a qualified plan under Section 401(a) of
the Code as currently in effect has been determined by the Internal Revenue
Service to be qualified under Section 401(a) of the Code and the trust related
thereto is exempt from federal income tax under Section 501(a) of the Code, or
the prototype plan that has been adopted, as appropriate, has a favorable
determination letter from the Internal Revenue Service, (iii) no Loan Party, nor
any Subsidiary thereof or any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid, (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan, (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and no Loan Party, nor any such Subsidiary or any
member of the Controlled Group knows of any facts or circumstances which would
materially change the value of such assets and accrued benefits and other
liabilities, (vi) no Loan Party, nor any such Subsidiary or any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan, (vii) no Loan Party, nor any
such Subsidiary or any member of the Controlled Group has incurred any liability
for any excise tax arising under Section 4972 or 4980B of the Code, and no fact
exists which could give rise to any such liability, (viii) no Loan Party, nor
any such Subsidiary or any member of the Controlled Group nor any fiduciary of,
nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA, (ix) each Loan Party, each of its
Subsidiaries and each member of the Controlled Group has made all contributions
due and payable with respect to each Plan, (x) there exists no event described
in Section 4043(b) of ERISA, for which the thirty (30) day notice period
contained in 29 CFR Section 2615.3 has not been waived, (xi) no Loan Party, nor
any such Subsidiary or any member of the Controlled Group has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than employees or former employees of any Loan Party, any such
Subsidiary or any member of the Controlled Group, and (xii) no Loan Party, nor
any such Subsidiary or any member of the Controlled Group has withdrawn,
completely or partially, from any Multiemployer Plan so as to incur liability
under the Multiemployer Pension Plan Amendments Act of 1980.  Except as
disclosed on Schedule 5.10, no Loan Party, nor any Subsidiary thereof or any
member of the Controlled Group, maintains an employee welfare benefit plan
(within the meaning of Section 3(1) of ERISA) that provides postretirement
medical or life insurance benefits to former employees, other than as required
under Part 6 of Title I of ERISA.  Except as set forth on Schedule 5.10, no Loan
Party or any Subsidiary thereof has received , in relation to the UK Pension
Scheme, a financial support direction or contribution notice from the UK
Pensions Regulator (or any written communication of the UK Pensions Regulator
indicating an intention to issue any such notice or direction) and no period of
assessment by the UK Pensions Regulator has commenced.
 
 
76

--------------------------------------------------------------------------------

 
 
 
5.11
Patents, Trademarks, Copyrights and Licenses.

 
All patents, patent applications, trademarks, trademark applications, service
marks, service mark applications, copyrights, copyright applications, design
rights, tradenames, assumed names and licenses of any of the foregoing owned or
utilized by any Loan Party (“IP Rights”) are set forth on Schedule 5.11.  Any
such IP Rights material to and necessary for the operation of the Loan Parties’
businesses (“Material IP Rights”) are valid and have been duly registered or
filed (if applicable) with all appropriate Governmental Bodies and constitute
all of the IP Rights which are material to and necessary for the operation of
the Loan Parties’ businesses.  To the best knowledge of each of the Loan
Parties, there is no objection to or pending challenge to the validity of any
Material IP Rights and no Loan Party is aware of any grounds for any challenge,
except as set forth in Schedule 5.11 hereto.  Each of the Material IP Rights was
lawfully created, acquired or licensed by such Loan Party from the proper and
lawful owner thereof.  Each of the Material IP Rights has been maintained so as
to preserve the utility thereof in the Loan Parties’ businesses.  There is no
customized software licensed by any Loan Party which is necessary for the
continued operation in any material respect of such Loan Party.
 



 
5.12
Licenses and Permits.

 
Each Loan Party and each Subsidiary thereof is in compliance with and has
procured and is now in possession of, all material licenses or permits required
by any applicable federal, state or local law or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to comply with or procure such licenses
or permits could reasonably be expected to have a Material Adverse Effect.
 



 
5.13
No Burdensome Restrictions.

 
No Loan Party or any Subsidiary thereof is party to any contract or agreement,
the performance of which could reasonably be expected to have a Material Adverse
Effect.  No Loan Party nor any Subsidiary thereof has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.
 



 
5.14
No Default Under 2010 Note Indenture.

 
No “event of default” or similar term (as defined in the 2010 Note Indenture or
any other 2010 Note Document) or “default” (as defined in the 2010 Note
Indenture or any other 2010 Note Document) exists, nor will any such event of
default or default exist under the 2010 Note Indenture or any other 2010 Note
Document immediately after the making of any Advance or other extension of
credit hereunder.
 



 
5.15
No Labor Disputes.

 
No Loan Party nor any Subsidiary thereof is involved in any material labor
dispute or any labor dispute involving any bargaining unit or other group of
employees generally; there are no strikes or walkouts or, to the best of each
Loan Party’s knowledge, after due inquiry, union organization activity of any of
such Loan Party’s or such Subsidiary’s employees in existence or threatened,
which, in the case of any of the foregoing, has had, or is reasonably expected
to have a Material Adverse Effect.  Except as set forth on Schedule 5.15 hereof,
no Loan Party has any labor contract that is scheduled to expire prior to the
Facility Termination Date.
 
 
77

--------------------------------------------------------------------------------

 
 



 
5.16
Margin Regulations.

 
No Loan Party nor any Subsidiary thereof is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 



 
5.17
Investment Company Act.

 
No Loan Party or any Subsidiary thereof is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
nor is it controlled by such a company.
 



 
5.18
Disclosure.

 
No representation or warranty made by any Loan Party in this Agreement or in any
financial statement, report, certificate or any other document furnished in
connection herewith contains any untrue statement of material fact or omits to
state any material fact necessary to make the statements herein or therein made
not misleading in light of the circumstances in which such representation or
warranty was made.  There is no fact known to any Loan Party (other than facts
regarding general economic, political or demographic matters and facts regarding
the automotive or automotive parts industries generally, to the extent addressed
and disclosed in the firm’s annual report for the fiscal year ending
December 31, 2006 filed with the Securities and Exchange Commission or in any
periodic report filed by the Borrowing Agent with the Securities and Exchange
Commission after the Closing Date) which could reasonably be expected to have a
Material Adverse Effect, which such Loan Party has not disclosed to the Agent
herein or otherwise in writing in Other Loan Documents, certificates and
statements furnished to the Agent for use in connection with the transaction
contemplated by this Agreement.
 



 
5.19
Hedging Contracts.

 
No Loan Party nor any Subsidiary thereof is a party to, nor will it be a party
to, any Hedging Contract unless same provides that the settlement amounts upon
termination are payable without regard to default on the part of either party
(i.e. on a “Second Method” basis if the Hedging Contract is under the 1992 ISDA
Master Agreement or an equivalent basis if otherwise documented).
 



 
5.20
Conflicting Agreements.

 
No provision of any mortgage, indenture, contract or agreement, judgment, decree
or order binding on any Loan Party or any Subsidiary thereof or affecting the
Collateral or any other property of any Loan Party conflicts with, or requires
any Consent which has not already been obtained by such Loan Party or such
Subsidiary where such conflict or a failure to obtain such Consent would in any
way prevent the execution, delivery or performance by the Loan Parties of the
terms of this Agreement or the Other Loan Documents or the rights of any of the
Agent, Lenders or Issuer thereunder.
 
 
78

--------------------------------------------------------------------------------

 
 



 
5.21
Application of Certain Laws and Regulations; Bulk Sales.

 
No Loan Party, nor any Subsidiary thereof or any Affiliate of such Loan Party or
such Subsidiary is subject to any statute, rule or regulation which regulates
the incurrence of any Indebtedness, including statutes or regulations relative
to common or interstate carriers or to the sale of electricity, gas, steam,
water, telephone, telegraph or other public utility services.  All of the Loan
Parties’ Inventory has been acquired or manufactured by the Loan Parties in the
ordinary course of the Loan Parties’ business and such acquired Inventory has
been acquired by the Loan Parties from Persons in the business of selling
Inventory of that kind and do not require compliance by the Loan Parties or any
other Person with any bulk transfer laws or regulations of any Governmental
Body.
 



 
5.22
Business and Property.

 
No Loan Party nor any Subsidiary thereof is engaged in any business other than
as set forth on Schedule 5.22 hereto and activities necessary to conduct such
business or incidental thereto.  On the Closing Date, each Loan Party and each
Subsidiary thereof will own, lease or license all the property and possess all
of the rights and Consents necessary for the conduct of its business.
 



 
5.23
Locations.

 
Schedule 5.23 lists each Real Property and whether such Real Property is owned
or leased.  Schedule 5.23 further indicates each location where any Loan Party
or any Domestic Subsidiary thereof has any assets whether or not such location
is a Real Property.  To the extent that any such location is leased, the name
and address of the applicable landlord, a good faith estimate of the market
value of the Collateral held at such location and a summary of the primary lease
terms are also contained on Schedule 5.23.  Other than as disclosed on Schedule
5.23, no Loan Party nor any direct Subsidiary of any Loan Party owns real
property which is subject to a mortgage.  Except as disclosed on Schedule 5.23,
none of the Collateral is in the possession of any bailee, warehouseman,
processor or consignee.  To the extent that any of the Collateral is in the
possession of any bailee, warehouseman, processor or consignee, Schedule 5.23
also contains a good faith estimate of the market value of the Collateral held
by each such Person at each location.
 



 
5.24
[Reserved.]

 



 
5.25
Disclosure of Material Business Agreements.

 
Schedule 5.25 lists each Material Business Agreement to which any Loan Party or
any Subsidiary thereof is a party.
 



 
5.26
Anti-Terrorism Laws.

 
(a)           No Loan Party, any Subsidiary of any Loan Party, any Affiliate of
any Loan Party or any of their agents acting or benefiting in any capacity in
connection with the Advances, the Letters of Credit, or other transactions
hereunder is in violation in any material respect of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           No Loan Party, any Subsidiary of any Loan Party, any Affiliate of
any Loan Party or any of their agents acting or benefiting in any capacity in
connection with the Advances, the Letters of Credit, or other transactions
hereunder, is any of the following (each a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)          a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(iii)         a Person with which any Lender or the Issuer is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)         a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;
 
(v)          a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(vi)         a Person who is affiliated or associated with a Person listed
above.
 
No Loan Party, any Subsidiary of any Loan Party, any Affiliate of any Loan Party
or any of their agents acting or benefiting in any capacity in connection with
the Advances, the Letters of Credit, or other transactions hereunder: (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
VI.
AFFIRMATIVE COVENANTS.

 
Each Loan Party shall until payment in full of the Obligations and termination
of this Agreement:
 



 
6.1
Taxes.

 
Pay, and cause each Subsidiary thereof to pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Loan Party or any of the
assets or property of any Loan Party including real and personal property taxes,
assessments and other Charges and all franchise, income, employment, social
security, withholding, and sales taxes; provided, however, that no such tax,
assessment, Charge or levy need be paid so long as and to the extent that: (i)
it is contested in good faith and by timely and appropriate proceedings
effective, during the pendency of such proceedings, to stay the enforcement of
such taxes, assessments, Charges and levies, (ii)(x) such stay prevents the
creation of any Lien (other than inchoate Liens for property taxes) or (y) a
bond has been provided which prevents the creation of any Lien (other than
inchoate Liens for property taxes) and (iii) appropriate reserves, as required
by GAAP, are established on the books of such Loan Party or its Subsidiaries, as
applicable, which are sufficient reserves to the reasonable satisfaction of the
Agent to protect the Agent’s security interest in or Lien on the
Collateral.  Each Loan Party hereby indemnifies and holds the Agent, the Issuer
and each Lender harmless in respect of any and all such Charges.  If any tax,
assessment or other Charge by any Governmental Body creates a Lien on the
Collateral which the Agent, in the exercise of its Permitted Discretion,
determines is currently enforceable and neither inchoate nor stayed, the Agent
may without notice to the Loan Parties pay such tax, assessments or other
Charge.  Agent shall promptly provide the Borrowing Agent with written notice of
any such tax payment subsequent to the payment thereof.
 
 
80

--------------------------------------------------------------------------------

 
 



 
6.2
Conduct of Business and Maintenance of Existence and Assets.

 
(a) Maintain all of its properties necessary in its business in good working
order and condition (reasonable wear and tear excepted and except as may be
disposed of in accordance with the terms of this Agreement), including all
Material IP Rights; (b) take all actions necessary to enforce and protect the
validity of its Material IP Rights, unless the relevant Loan Party or Subsidiary
determines in its reasonable business judgment that taking any such actions is
not in its best interest; (c) keep in full force and effect its existence and
comply in all respects with the laws and regulations governing the conduct of
its business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (d) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain the rights, licenses, leases, powers and
franchises necessary to its business under the laws of any jurisdiction to which
it or its assets are subject.
 



 
6.3
Violations.

 
Notify the Agent in writing promptly, and in any event within three Business
Days of obtaining knowledge of any violation of any law, statute, regulation or
ordinance of any Governmental Body, or of any agency thereof, applicable to any
Loan Party or any Subsidiary thereof or the assets or property of any Loan Party
which could reasonably be expected to have a Material Adverse Effect.
 



 
6.4
Fixed Charge Coverage Ratio.

 
At any time at which the Undrawn Availability is less than Twenty Million
Dollars ($20,000,000), maintain a Fixed Charge Coverage Ratio of not less than
1.10 to 1.00.  The Fixed Charge Coverage Ratio shall be calculated as of the
last day of each fiscal quarter for the period equal to the four consecutive
fiscal quarters then ending.
 



 
6.5
Execution of Supplemental Instruments.

 
Execute and deliver to the Agent from time to time, upon demand, such
supplemental agreements, statements, assignments and transfers, or instructions
or documents relating to the Collateral, and such other instruments as the Agent
may reasonably request, in order for the full intent of this Agreement to be
carried into effect.
 



 
6.6
Standards of Financial Statements.

 
Cause all financial statements referred to in Sections 9.7, 9.8, 9.10 or 9.11,
in each case, as to which GAAP is applicable, to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
notes and normal year-end audit adjustments) and to be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein (except as concurred in by such reporting accountants or
officer, as the case may be, and disclosed therein).
 



 
6.7
UK Pensions Regulator.

 
Except as disclosed in Schedule 6.7, immediately notify the Agent of any
investigation or proposed investigation by the UK Pensions Regulator which may
lead to the issue of a Financial Support Director or a Contribution Notice or if
it receives a Financial Support Direction or Contribution Notice from the UK
Pensions Regulator
 
 
81

--------------------------------------------------------------------------------

 
 



 
6.8
Pledge of Equity Interests..

 
If the Borrowers or Subsidiaries of any of the Borrowers are required to deliver
to the 2010 Note Collateral Agent a pledge agreement with respect to a portion
of the shares acquired in the PST Acquisition, the Borrowers or the Subsidiaries
shall, within ten Business days after such delivery, deliver to the Agent a
pledge agreement with respect to such portion of the shares acquired in the PST
Acquisition, substantially the same in form and substance as the pledge
agreement delivered to the 2010 Note Collateral Agent; provided, however, in no
event will the aggregate number of shares of PST pledged to the Agent exceed 65%
of the aggregate issued and outstanding shares of PST.
 
VII.
NEGATIVE COVENANTS.

 
Until satisfaction in full of the Obligations and termination of this Agreement,
no Loan Party shall, nor shall it permit any of its Subsidiaries to:
 



 
7.1
Merger, Consolidation, Acquisition and Sale of Assets.

 
Wind up, liquidate or dissolve its affairs; enter into any transaction of
merger, consolidation or other reorganization with or into any other Person or
permit any other Person to consolidate with or merge with it; acquire all or a
substantial portion of the assets or stock of any Person; sell, pledge, lease
transfer or otherwise dispose of any of its property or assets other than
Inventory in the ordinary course of business; except that the following shall be
permitted:
 
(a)           If no Default or Event of Default has occurred and is continuing
or would result therefrom,
 
(i)           the merger, consolidation or amalgamation of any Domestic
Subsidiary with or into the Parent or into another Domestic Subsidiary which is
both a Borrower and a Wholly-Owned Subsidiary, so long as in any merger,
consolidation or amalgamation involving the Parent, the Parent is the surviving
or continuing or resulting corporation;
 
(ii)          the merger, consolidation or amalgamation of any Foreign
Subsidiary with or into another Subsidiary which is both a Foreign Subsidiary
and a Wholly-Owned Subsidiary, so long as in any merger, consolidation or
amalgamation involving a Foreign Borrower, such Foreign Borrower is the
surviving or continuing or resulting corporation;
 
(iii)         the liquidation, winding up or dissolution of any Foreign
Subsidiary of the Parent so long as any proceeds of any such liquidation,
winding up or dissolution are treated as “Net Proceeds” for purposes of
Section 2.7(c) hereof;
 
(iv)        other than as permitted under Section 7.1(c) hereof or as described
on Schedule 7.1, the sale, pledge, lease, transfer or disposition of Equipment,
Fixtures or any Real Property of any Loan Party or any Subsidiary of any Loan
Party; provided that:
 
(A)        the aggregate consideration for such transaction represents fair
value (as determined in good faith by management of the Parent),
 
(B)         the aggregate consideration for all such transactions effected on a
cumulative basis on or after the Closing Date does not exceed Fifty Million
Dollars ($50,000,000), and
 
 
82

--------------------------------------------------------------------------------

 
 
(C)         any assets or proceeds thereof in excess of the aggregate amount of
Capital Expenditures of all of the Loan Parties and all of their Subsidiaries in
such fiscal year on a cumulative basis shall be treated as “Net Proceeds” for
purposes of Section 2.7(c) hereof;
 
(v)          the transfer or other disposition of any property by the Parent to
any Domestic Subsidiary which is both an Obligor and a Wholly-Owned Subsidiary,
or by any Domestic Subsidiary to the Parent or to any other Domestic Subsidiary
which is both an Obligor and a Wholly-Owned Subsidiary of the Parent;
 
(vi)         the transfer or other disposition of part or all of any Loan
Party’s or any Subsidiary’s interest in any joint venture and
 
(vii)        the transfer, lease, sale or other disposition of any property by a
Foreign Subsidiary to the Parent or to any Loan Party, or by any Foreign
Subsidiary other than a Foreign Borrower to any Foreign Subsidiary which is a
Wholly-Owned Subsidiary for cash or an intercompany note, including, without
limitation, any transfer, lease, sale or other disposition for cash or an
intercompany note of (A) any equity interest in a Foreign Subsidiary, or(B) any
rights in respect of intercompany indebtedness of a Foreign Subsidiary (whether
evidenced by a promissory note or otherwise).
 
(viii)       the merger, consolidation or amalgamation of any Foreign Subsidiary
that is a direct, Wholly-Owned Subsidiary of a Domestic Obligor (a “First Tier
Foreign Subsidiary”) with or into a Foreign Subsidiary which is not a
Wholly-Owned Subsidiary (a “Second Tier Foreign Subsidiary”) of a Domestic
Obligor, if (A) such First Tier Foreign Subsidiary’s only asset immediately
prior to such merger, consolidation or amalgamation is an equity interest in
such Second Tier Foreign Subsidiary, and (B) such Domestic Obligor’s aggregate
percentage equity interest (direct and indirect) in the resulting or surviving
entity is not less than such Domestic Obligor’s aggregate percentage equity
interest (direct and indirect) in the Second Tier Foreign Subsidiary immediately
prior to such merger, consolidation or amalgamation.
 
(b)           If no Default or Event of Default has occurred and is continuing
or would result therefrom, any Obligor may acquire all or substantially all of
the assets or capital stock of any Person (in each case, a “Proposed
Acquisition”), subject to the satisfaction of each of the following conditions
(in each case, a “Permitted Acquisition”):
 
(i)           the Agent shall receive at least ten (10) Business Days’ prior
written notice of such Proposed Acquisition, which notice shall include a
detailed description of such Proposed Acquisition;
 
(ii)          such Proposed Acquisition shall only involve assets comprising a
business, or those assets of a business, of the type engaged in by the Loan
Parties as of the Closing Date, and which business would not subject the Agent
or any Lender to regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any Other Loan
Document;
 
 
83

--------------------------------------------------------------------------------

 
 
(iii)         such Proposed Acquisition shall be consensual and shall have been
approved by the board of directors of such Person (and if such Proposed
Acquisition is a sale of stock, the board of directors of the seller) and, if
required by applicable law, the shareholders of such Person;
 
(iv)         no Indebtedness, contingent obligations or other liabilities shall
be incurred or assumed in connection with such Proposed Acquisition, except (A)
Advances made hereunder, (B) ordinary course trade payables, accrued expenses
and unsecured Indebtedness of such Person assumed in connection therewith, and
(C) Indebtedness incurred to finance such Proposed Acquisition so long as such
Indebtedness (1) is fully subordinated to the Obligations on terms acceptable to
the Agent in its sole discretion, (2) does not allow for any amortization of
principal prior to six months following payment in full of the Obligations, (3)
is not secured by any Lien on assets of a Loan Party or any Subsidiary thereof,
(4) does not exceed more than twenty-five percent (25%) of the aggregate
purchase price of the Proposed Acquisition, and (5) is subject to such other
terms acceptable to the Agent in its sole discretion (together, “Permitted
Acquisition Assumed Indebtedness”);
 
(v)          the sum of all amounts payable in connection with all Permitted
Acquisitions (including all transaction costs and, without duplication, all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith, including therein the maximum amount of any earn-out or
deferred purchase price payable) during any fiscal year of the Loan Parties,
shall not exceed (A) so long as the Undrawn Availability is equal to or less
than Thirty Million Dollars ($30,000,000) on a pro forma basis (as further
described in subsection 7.1(b)(ix)(A) below) immediately prior to and
immediately following the consummation of such Permitted Acquisition, Zero
Dollars and (B) so long as the Undrawn Availability is in excess of Thirty
Million Dollars ($30,000,000) on a pro forma basis (as further described in
subsection 7.1(b)(ix)(A) below) immediately prior to and immediately following
the consummation of such Permitted Acquisition, an unlimited amount;
 
(vi)         if the Proposed Acquisition is a stock purchase or merger, such
Person shall have positive earnings before interest, income taxes, depreciation
and amortization for the trailing four-quarter period preceding the anticipated
closing date of the Proposed Acquisition, as determined based upon the financial
statements of such Person for its most recently completed fiscal year and its
most recent interim financial period completed within sixty (60) days prior to
the date of consummation of such Proposed Acquisition;
 
(vii)        at or prior to the closing of any Permitted Acquisition with
respect to a Person or the assets of a Person organized under the laws of or
located in the United States, any state thereof or the District of Columbia, the
Agent shall have a first priority perfected Lien (subject to Permitted
Encumbrances) in all Receivables, Inventory and other assets acquired pursuant
thereto, or in the assets of such Person, as applicable, other than Excluded
Property and Specified Fixed Asset Collateral, and the Agent shall have received
such documents as may be required in connection therewith;
 
(viii)       with respect to the closing of any Permitted Acquisition described
in subsection 7.1(b)(vii) above, the Agent shall have conducted a field
examination of and a collateral audit of all assets acquired pursuant thereto,
or in the assets of such Person, as applicable, prior to any such acquired
assets being included in the calculation of the Formula Amount;
 
 
84

--------------------------------------------------------------------------------

 
 
(ix)         the Borrowing Agent shall have delivered to the Agent, in form and
substance satisfactory to the Agent:
 
(A)         within fifteen days of the consummation of such Proposed
Acquisition, a pro forma consolidated balance sheet of the Parent and its
consolidated Subsidiaries (the “Acquisition Pro Forma”), based on recent
financial data, which shall be accurate and complete in all material respects
and shall fairly present the assets, liabilities and financial condition of the
Parent and its consolidated Subsidiaries in accordance with GAAP consistently
applied, but taking into account such Proposed Acquisition and the funding of
all Advances in connection therewith, and (x) such Acquisition Pro Forma shall
reflect that average daily Undrawn Availability for the thirty (30) day period
preceding the consummation of such Proposed Acquisition would have exceeded
Thirty Million Dollars ($30,000,000) pursuant to subsection (v) above on a pro
forma basis (giving effect to such Proposed Acquisition and all Advances made
and Letters of Credit issued in connection therewith as if made or issued on the
first day of such period), (y) the Acquisition Projections (as hereinafter
defined) shall reflect that such Undrawn Availability of Thirty Million Dollars
($30,000,000) pursuant to subsection (v) above, shall continue for at least
thirty (30) days after the consummation of such Proposed Acquisition, and (z) on
a pro forma basis (giving effect to such Proposed Acquisition and all Advances
made and Letters of Credit issued in connection therewith as if made on the
first day of such period), the Loan Parties would have been in compliance with
the financial covenant set forth in Section 6.4, for a period of four fiscal
quarters ended with the most recent fiscal quarter for which financial
statements have been provided (or are required to have been provided) pursuant
to Sections 9.7 and 9.8, respectively, as if such financial covenant were
applicable notwithstanding the fact that Undrawn Availability may be in excess
of Twenty Million Dollars ($20,000,000);
 
(B)         within fifteen days of the consummation of such Proposed
Acquisition, updated versions of the most recently delivered projections under
Section 9.11 covering a period of four fiscal quarters, commencing with the
fiscal quarter in which the Proposed Acquisition is to be consummated and
otherwise prepared in accordance with the projections required to be delivered
under Section 9.11 (the “Acquisition Projections”) and based upon the financial
statements (I) of the Parent and its consolidated Subsidiaries for Parent’s most
recently completed fiscal year and each fiscal quarter during the current fiscal
year for which financial statements have been provided (or are required to have
been provided) pursuant to Sections 9.7 and 9.8, respectively, in relation to
the date of such required delivery of the Proposed Acquisition, taking into
account such Proposed Acquisition and (II) of such Person being acquired for a
period similar to the period described in clause (I) above;
 
 
85

--------------------------------------------------------------------------------

 
 
(x)          on the date of the consummation of such Proposed Acquisition, the
Borrowing Agent shall have delivered to the Agent, in form and substance
satisfactory to the Agent, a certificate of the chief financial officer of the
Borrowing Agent to the effect that:  (w) the Loan Parties will be solvent upon
the consummation of the Proposed Acquisition, (x) the Acquisition Pro Forma
fairly presents the financial condition of the Parent and its consolidated
Subsidiaries as of the date thereof after giving effect to the Proposed
Acquisition, (y) the Acquisition Projections are reasonable estimates of the
future financial performance of the Loan Parties subsequent to the date thereof
based upon the historical performance of the Loan Parties, and (z) the Borrowing
Agent has completed its due diligence investigation with respect to the Proposed
Acquisition, which investigation was conducted in a manner similar to that which
would have been conducted by a prudent purchaser of a comparable business or
assets, as applicable, and the results of which investigation were delivered to
the Agent and Lenders;
 
(xi)         the form and substance of the Proposed Acquisition shall be
reasonably acceptable to the Agent; and
 
(xii)        any necessary Joinder Amendment and Borrower Joinder Agreements
shall have been fully executed and delivered and all conditions precedent to the
effectiveness thereto shall have been fully completed or satisfied or shall be
so satisfied upon the consummation of the Proposed Acquisition.
 
(c)           Parent or any of its Subsidiaries may sell, pledge, lease,
transfer or otherwise dispose of any Equipment that, in the reasonable business
judgment of the management of Parent or any such Subsidiary, is obsolete, worn
out, unnecessary or no longer useful in Parent’s or such Subsidiary’s business.
 
(d)           Parent and its Subsidiaries shall be permitted to make any Capital
Expenditures permitted pursuant to Section 7.6.
 
(e)           The Parent and its Subsidiaries shall be permitted to make the
investments permitted pursuant to Section 7.4.
 
(f)           The Parent and its Subsidiaries shall be permitted to make the
distributions and pay the dividends permitted pursuant to Section 7.7.
 
(g)           If no Default or Event of Default has occurred and is continuing
or would result therefrom, any Domestic Obligor or any Wholly-Owned Subsidiary
of a Domestic Obligor may consummate the PST Acquisition, subject to the
satisfaction of each of the following conditions:
 
(i)           the sum of all amounts payable in connection with the PST
Acquisition shall not exceed Sixty-Five Million Dollars ($65,000,000) (including
all transaction costs and, without duplication, all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection therewith,
including therein the maximum amount of any earn-out or deferred purchase price
payable, but not including any existing Indebtedness of PST that will not be
paid off in connection with the PST Acquisition and that will not be directly
assumed by any Loan Party);
 
(ii)          the Borrowing Agent shall have delivered to the Agent, in form and
substance satisfactory to the Agent:
 
 
86

--------------------------------------------------------------------------------

 
 
(A)        at least three Business Days prior to the PST Acquisition Date, a
detailed description of the terms of the PST Acquisition, in form and substance
satisfactory to the Agent and describing all relevant terms thereof, including,
without limitation, the purchase price amount for the PST Acquisition, the
effective date of the PST Acquisition, the timing, breakdown and method (whether
by assumption of debt, payment of cash, stock, or other consideration,
assumption of debt, etc.) of payment of the purchase price of the PST
Acquisition;
 
(B)         at least three Business Days prior to the PST Acquisition Date, a
pro forma consolidated balance sheet of the Parent and its consolidated
Subsidiaries (the “PST Acquisition Pro Forma”), based on recent financial data,
which shall be accurate and complete in all material respects and shall fairly
present the assets, liabilities and financial condition of the Parent and its
consolidated Subsidiaries in accordance with GAAP consistently applied, but
taking into account the PST Acquisition and the funding of all Advances in
connection therewith, and (y) the PST Acquisition Pro Forma shall reflect that
Undrawn Availability as of any day after the PST Acquisition Date would be equal
to or greater than Thirty Million Dollars ($30,000,000) on a pro forma basis
(giving effect to the PST Acquisition and all Advances made and Letters of
Credit issued in connection therewith as if made or issued on the PST
Acquisition Date), and (z) on a pro forma basis (giving effect to the PST
Acquisition and all Advances made and Letters of Credit issued in connection
therewith as if made on or before December 31, 2010), the Loan Parties would be
in compliance with the financial covenant regarding Fixed Charge Coverage Ratio
set forth in Section 6.4, as if such financial covenant would be applicable
notwithstanding the fact that Undrawn Availability may be in excess of Twenty
Million Dollars ($20,000,000), for a period of four trailing fiscal quarters
ending with each of the following fiscal quarters: the fiscal quarter ending
December 31, 2010, the fiscal quarter ending December 31, 2011, and the fiscal
quarter ending December 31, 2012;
 
(C)         at least three Business Days prior to the PST Acquisition Date,
updated versions of the most recently delivered projections under Section 9.11
covering a period of four fiscal quarters, commencing with the fiscal quarter in
which the PST Acquisition Date will occur and otherwise prepared in accordance
with the projections required to be delivered under Section 9.11 (the “PST
Acquisition Projections”) and based upon the financial statements (I) of the
Parent and its consolidated Subsidiaries for Parent’s most recently completed
fiscal year and each fiscal quarter during the current fiscal year for which
financial statements have been provided (or are required to have been provided)
pursuant to Sections 9.7 and 9.8, respectively, in relation to the date of such
required delivery of the PST Acquisition Projections, taking into account the
PST Acquisition and (II) of PST for a period similar to the period described in
clause (I) above, with such projections being based on underlying assumptions
and estimates which Parent reasonably believes in good faith based on present
circumstances of the most likely set of conditions and course of action for such
projected period; and
 
(D)         on the PST Acquisition Date, a certificate of the chief financial
officer of the Borrowing Agent to the effect that:  (x) the Loan Parties will be
solvent upon the PST Acquisition Date, (y) the PST Acquisition Pro Forma fairly
presents the financial condition of the Parent and its consolidated Subsidiaries
as of the PST Acquisition Date thereof after giving effect to the PST
Acquisition and the projected repayment of a portion of the Obligations as of
the PST Acquisition Date, and (z) the PST Acquisition Projections are based on
underlying assumptions and estimates which Parent reasonable believes in good
faith based on present circumstances of the most likely set of conditions and
course of action for such projected period.
 
 
87

--------------------------------------------------------------------------------

 
 



 
7.2
Creation of Liens.

 
Create, assign, transfer or suffer to exist any Lien upon or against any part of
the Collateral or any assets or property of any Loan Party, except Permitted
Encumbrances.
 



 
7.3
Guarantees.

 
Become liable upon the obligations of any Person by assumption, endorsement or
guaranty thereof or otherwise (other than to the Lenders or the Issuer) except
(a) guarantees existing on the Closing Date and set forth on Schedule 7.3, (b)
the endorsement of checks in the ordinary course of business, (c) guarantees
made by a Loan Party or any Subsidiary thereof with respect to the Indebtedness
of any Obligor that is otherwise permitted pursuant to Section 7.8, (d)
guarantees made by an Obligor with respect to the Indebtedness of any Foreign
Subsidiary so long as the aggregate amount of all such Indebtedness guaranteed
under this clause (d), together with any extensions of credit from any Loan
Party to a Foreign Subsidiary permitted under Section 7.5(d) and investments of
any Loan Party in a Foreign Subsidiary, joint venture or partnership permitted
under Section 7.4(d), does not exceed Twenty-Five Million Dollars ($25,000,000)
in the aggregate, (e) at any time during a Permitted Period, additional
guarantees made by an Obligor with respect to the Indebtedness of any Foreign
Subsidiary other than the Obligations, and (f) the Parent Guaranty so long as
the maximum amount of all obligations guaranteed thereby does not exceed Ten
Million Dollars ($10,000,000) in the aggregate, whether such obligations
constitute principal, interest, fees or other Indebtedness.
 



 
7.4
Investments.

 
Purchase or acquire obligations or stock of, or any other interest in, any
Person, except (a) investments existing on the Closing Date and set forth on
Schedule 7.4, (b) investments made in New Bolton to consummate the New Bolton
Acquisition in accordance with the New Bolton Acquisition Documents,
(c) Permitted Acquisitions and any related Permitted Acquisition Assumed
Indebtedness in connection therewith, (d) investments in any Foreign Subsidiary
or in any joint venture or partnership so long as the aggregate amount of all
such investments under this clause (d), together with any guarantees by a Loan
Party of any Foreign Subsidiary permitted under Section 7.3(d) and any
extensions of credit from any Loan Party to a Foreign Subsidiary  permitted
under Section 7.5(d), does not exceed Thirty Million Dollars ($30,000,000) in
the aggregate, (e) at any time during a Permitted Period, additional investments
in any Foreign Subsidiary or in any joint venture or partnership,
(f) investments in any Loan Party other than a Foreign Borrower, (g) purchases
by any Foreign Subsidiary of, or acquisitions by any Foreign Subsidiary of
obligations or stock of, or any other interest in, any other Foreign Subsidiary
which is a Wholly-Owned Subsidiary, including any purchases, acquisitions or
investments contemplated pursuant to Section 7.1(a)(vii), (h)investments
permitted under Section 7.1(g) , and (i) cash and Cash Equivalents; provided,
however, the Borrowers and any of their Subsidiaries may invest in cash and Cash
Equivalents as follows:  (A) during any time that Revolving Advances are
outstanding to the Borrowers and an Activation Notice has not been delivered by
the Agent pursuant to Section 4.14(g), the aggregate amount of all cash and Cash
Equivalents held by the Borrowers or any of their Domestic Subsidiaries
permitted by this subsection (h) shall not exceed Forty-Six Million Dollars
($46,000,000) for any period of three consecutive Business Days; (B) the
aggregate amount of all cash and Cash Equivalents held by Foreign Subsidiaries
of the Loan Parties shall not be restricted, and (C) during any time that
Revolving Advances are outstanding to any Borrowers and an Activation Notice has
been delivered by the Agent pursuant to Section  4.14(g), the aggregate amount
of all such investments held by the Borrowers or any of their Domestic
Subsidiaries permitted by subsection (h) of this Section 7.4 shall not exceed
One Million Dollars ($1,000,000) for any period of three consecutive Business
Days.
 
 
88

--------------------------------------------------------------------------------

 
 



 
7.5
Extensions of Credit.

 
Make advances, loans or extensions of credit to any Person except (a) advances
loans or extensions of credit (i) to any Obligor other than a Foreign Borrower,
or (ii) from any Foreign Subsidiary to any Foreign Subsidiary which is a
Wholly-Owned Subsidiary, (b) extensions of commercial trade credit in connection
with the sale of Inventory in the ordinary course of its business, (c) advances,
loans or extensions of credit existing on the Closing Date as set forth on
Schedule 7.5 and additional subsequent advances, loans or extension of credit
replacing the foregoing in amounts not to exceed the amounts set forth on
Schedule 7.5, (d) advances, loans or extensions of credit to any Foreign
Subsidiary so long as the aggregate amount of all such advances, loans or
extensions of credit permitted under this clause (d), together with any
guarantees by a Loan Party of any Foreign Subsidiary of Indebtedness permitted
under Section 7.3(d) and investments by a Loan Party in any Foreign Subsidiary,
joint venture or partnership permitted under Section 7.4(d), does not exceed
Twenty-Five Million Dollars ($25,000,000) in the aggregate, and (e) at any time
during a Permitted Period, additional advances, loans or extensions of credit to
any Foreign Subsidiary other than a Foreign Borrower.
 



 
7.6
Capital Expenditures.

 
Make or incur any Capital Expenditure or commitments for Capital Expenditures
(including capitalized leases) unless such Capital Expenditures do not exceed
Forty-Five Million Dollars ($45,000,000) in the aggregate on a consolidated
basis for the Loan Parties and their Subsidiaries in any calendar year;
provided, however, in the event that the PST Acquisition is consummated, such
limit with respect to Capital Expenditures shall be increased to
Fifty-Five  Million Dollars ($55,000,000).
 



 
7.7
Dividends and Distributions; Grants.

 
Declare, pay or make any dividends on any shares of the common stock or
preferred stock or other equity interest, as the case may be, of any Loan Party
or any Subsidiary thereof (other than dividends or distributions payable in
stock or other equity interest, as the case may be, or split-ups, or
reclassifications of its stock), or apply or otherwise distribute any of its
funds, property or assets to the purchase, redemption or other retirement of any
common or preferred stock or other equity interest, as the case may be, or of
any options to purchase or acquire any such shares of common or preferred stock
or other equity interest, as the case may be, or enter into or issue, as
applicable, any subscriptions, options, warrants, calls, rights or other
agreements or commitments of any nature relating to any equity interests of such
Loan Party or such Subsidiary; except that (i) any wholly-owned Subsidiary of
any Obligor may declare and pay cash dividends to its shareholders or members,
(ii) any Foreign Subsidiary may declare and pay dividends to its shareholders or
members in cash or other property or assets, and (iii) the Parent or any
Subsidiary may pay cash dividends to its shareholders or members at any time
during a Permitted Period.
 



 
7.8
Indebtedness.

 
Create, incur, assume or suffer to exist any Indebtedness except in respect of:
 
(a)           Indebtedness existing on the Closing Date and set forth on
Schedule 7.8 (including any extensions, renewals or refinancings thereof);
provided that the principal amount of such Indebtedness shall not be increased
without the prior written consent of the Required Lenders;
 
 
89

--------------------------------------------------------------------------------

 
 
(b)          Indebtedness to the Lenders and the Issuer under or pursuant to
this Agreement or the Other Loan Documents;
 
(c)           Indebtedness in respect of the 2010 Notes, in an aggregate
principal amount not to exceed One Hundred Seventy-Five Million Dollars
($175,000,000);
 
(d)          Indebtedness incurred for Capital Expenditures permitted under
Section 7.6;
 
(e)           Indebtedness as permitted under Section 7.5;
 
(f)           Indebtedness consisting of the guarantees permitted under
Section 7.3;
 
(g)          Permitted Acquisition Assumed Indebtedness in an aggregate amount
not to exceed Thirty Million Dollars ($30,000,000);
 
(h)          Hedging Obligations arising under Hedging Contracts complying with
the requirements set forth in Section 5.19 and entered into in the ordinary
course of business and not with a speculative purpose;
 
(i)           Indebtedness owing from a Foreign Subsidiary to any party other
than a Loan Party which does not exceed Seventy-Five Million Dollars
($75,000,000) in the aggregate; and
 
(j)           without duplication with the foregoing clauses, unsecured
Indebtedness (other than Indebtedness incurred for Capital Expenditures), in an
aggregate amount not to exceed Five Million Dollars ($5,000,000) at any time.
 



 
7.9
Nature of Business.

 
Substantially change the nature of the business in which it is currently
engaged.
 



 
7.10
Transactions with Affiliates.

 
Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise deal with, any Affiliate, except
(a) transactions in the ordinary course of business, on an arm’s length basis on
terms no less favorable than terms which would have been obtainable from a
Person other than an Affiliate, and (b) transactions otherwise permitted
pursuant to Sections 7.1(a)(vii), 7.3, 7.4 and 7.5.
 



 
7.11
Leases.

 
Enter as lessee into any lease arrangement for real or personal property (unless
capitalized and permitted under Section 7.6) if, after giving effect thereto,
rental payments for all leased property would exceed Fifteen Million Dollars
($15,000,000) in the aggregate on a consolidated basis in any calendar year.
 
 
90

--------------------------------------------------------------------------------

 
 



 
7.12
Subsidiaries.

 
Form any Domestic Subsidiary unless, at the sole discretion of the Agent, (i)
(A) such Subsidiary expressly becomes a Borrower and becomes jointly and
severally liable for the obligations of the Borrowers hereunder, under the Notes
and under any other agreement between the Borrowers and the Lenders in
accordance with the provisions of Sections 1.7 and 1.8; provided, however, none
of such Subsidiary’s assets shall be included in the Formula Amount in
accordance with the terms of this Agreement until such time as the Agent makes
such determination in its Permitted Discretion, or (B) such Subsidiary expressly
becomes a Guarantor for the Obligations by delivering an executed Guarantor
Joinder Agreement to the Agent, (ii) the Agent shall have received all
documents, including appropriate security agreements, pledge agreements,
mortgages, Waivers, Consents, organizational documents, corporate resolutions
and legal opinions it may reasonably require in connection therewith, and (iii)
the Agent shall have obtained, for the benefit of the Secured Creditors, a first
priority perfected Lien in all assets (other than Excluded Property and
Specified Fixed Asset Collateral) of such Subsidiary.
 



 
7.13
Fiscal Year and Accounting Changes.

 
Change its fiscal year from a calendar year or make any material change (i) in
accounting treatment and reporting practices except as required or permitted by
GAAP or (ii) in tax reporting treatment except as required or permitted by law.
 



 
7.14
Pledge of Credit.

 
Now or hereafter pledge the Agent’s or any Lender’s credit on any purchase or
for any purpose whatsoever.
 



 
7.15
Amendment of Organizational Documents.

 
Amend, modify or waive any material term or provision of its articles of
incorporation, by-laws, certificate of formation, operating agreement or other
organizational documents, as applicable, unless required by law or in connection
with the PST Conversion.
 



 
7.16
Compliance with ERISA.

 
(i) Maintain, or permit any member of the Controlled Group to maintain
or  become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Plan, other than those Plans disclosed
on Schedule 5.10, (ii) engage, or, permit any member of the Controlled Group to
engage, in any non-exempt “prohibited transaction”, as that term is defined in
Section 406 of ERISA and Section 4975 of the Code, (iii) incur, or permit any
member of the Controlled Group to incur, any “accumulated funding deficiency”,
as that term is defined in Section 302 of ERISA or Section 412 of the Code, (iv)
terminate, or permit any member of the Controlled Group to terminate, any Plan
where such event could result in any liability of any Loan Party, any Subsidiary
thereof or any member of the Controlled Group or the imposition of a lien on the
property of any Loan Party, any Subsidiary thereof or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.10, (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail to notify immediately the Agent of the occurrence
of any Termination Event, (viii) fail to comply, or permit a member of the
Controlled Group to fail to comply, with the requirements of ERISA or the Code
or other applicable laws in respect of any Plan, or (ix) fail to meet, or permit
any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.
 
 
91

--------------------------------------------------------------------------------

 
 
 
7.17
Repayment or Prepayment of Indebtedness.

 
At any time, directly or indirectly, prepay any Indebtedness (other than the
Obligations to the extent permitted under the terms of this Agreement) or
repurchase, redeem, retire or otherwise acquire any Indebtedness of any Loan
Party or any Subsidiary thereof; provided, however, (i) the Parent may repay,
prepay, redeem or acquire for value any of its 2010 Notes (a) from available
cash and cash equivalents existing as of the Closing Date or arising after the
Closing Date so long as such cash and cash equivalents do not arise from the
proceeds of Revolving Advances, or (b) from the proceeds of Revolving Advances;
(ii) any Subsidiary may repay or prepay any Obligor with respect to any
Indebtedness; and (iii) at any time during a Permitted Period, any Obligor or
other Subsidiary may repay or prepay any other Subsidiary with respect to any
Indebtedness; provided, further, in the case of each of subclauses (a) and (b)
of clause (i) above, (x) no Event of Default then exists or would exist by
reason of such repayment or repurchase and (y) the Undrawn Availability after
such repayment or repurchase exceeds Thirty Million Dollars ($30,000,000).
 
 
7.18
Bailee Documents of Title.

 
At any time, permit any Inventory to be located (a) at any processor,
warehouseman or similar bailee which issues negotiable warehouse receipts or
other negotiable documents of title or (b) at any processor, warehouseman or
similar bailee which issues non-negotiable warehouse receipts or other
non-negotiable documents of title unless such non-negotiable documents of title
are issued to or for the account of the Agent and such documents of title are
delivered to the Agent.
 
 
7.19
Modification of Material Business Agreements.

 
Amend, supplement or replace, or waive any of the provisions of any Material
Business Agreement, except pursuant to a written agreement or instrument which
is delivered in advance to the Agent; provided, however, that no such prior
delivery shall be required for any amendment, supplement, replacement or waiver
that does not adversely affect the Lenders.
 
 
7.20
Modification of 2010 Note Indenture.

 
Enter into or permit any amendment to, or modification or change of, any 2010
Note Document as in effect on October 4, 2010, unless, prior to the
effectiveness thereof, such amendment, modification or change has been approved
in writing by the Agent, acting on instructions from the Required Lenders;
provided, however, that no such approval shall be required for an amendment,
modification or change that does not adversely affect the Lenders.
 
 
7.21
Anti-Terrorism Laws.

 
At any time, (i) directly or through its Affiliates and agents, conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) directly or through
its Affiliates and agents, deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224, (iii) directly or through its Affiliates and agents,
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law or (iv) fail to deliver to the Lenders or the
Issuer any certification or other evidence requested from time to time by any
Lender or the Issuer in its Permitted Discretion, confirming each Loan Party’s
compliance with this Section 7.21.
 
 
92

--------------------------------------------------------------------------------

 
 
VIII.
CONDITIONS PRECEDENT.

 
 
8.1
Conditions to Effectiveness of this Amended and Restated Credit Agreement and
Loans to Domestic Borrowers.

 
This Agreement shall become effective and the Domestic Borrowers shall be
permitted to request Advances or Letters of Credit herender upon satisfaction of
the following conditions precedent unless waived by the Agent pursuant to the
Post-Closing Waiver Letter:
 
 
(a)
Other Loan Documents.  The Agent shall have received an executed version of this
Agreement, the Notes, and, to the extent not otherwise specifically described
below, any Other Loan Documents to be delivered on the Closing Date, including
(i) the Post-Closing Waiver Letter and (ii) the other documents required to be
delivered pursuant to the Closing Agenda, in each case, in form, substance and
number satisfactory to the Agent;

 
 
(b)
Lien Searches.  The Agent shall have received accurate and complete copies of
all of the Lien, pending suit and other public records searches required by the
Agent (as more fully described on the Closing Agenda);

 
 
(c)
Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of the Agent, a perfected
security interest in or Lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested and all actions necessary or, in
the opinion of the Agent, desirable to perfect and protect the Lien of the Agent
granted hereunder shall have been taken;

 
 
(d)
Corporate Proceedings.  The Agent shall have received a copy of the resolutions
in form and substance reasonably satisfactory to the Agent, of the Board of
Directors (or if applicable, the general partner or board of managers) of each
Domestic Obligor (i) authorizing the execution, delivery and performance of this
Agreement, the Notes, and the Other Loan Documents to which such Domestic
Obligor is a party, and (ii) the granting by such Domestic Obligor of the
security interests in and Liens upon the Collateral, in each case certified by
the Secretary or Assistant Secretary of such Obligor as of the Closing Date and
such certificate shall state that the resolutions thereby certified are true,
accurate and complete and have note been amended, modified, revoked or rescinded
as of the date of such certificate;

 
 
(e)
Authorization Certificates.  The Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrowing Agent, dated the Closing
Date, as to the authority and incumbency of various specified employees of the
Borrowing Agent to utilize the StuckyNet System, deliver Borrowing Base
Certificates, Compliance Certificates, any other Collateral Reports and
otherwise communicate with the Agent;

 
 
(f)
Incumbency Certificates.  The Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Domestic Obligor, dated the Closing
Date, as to the incumbency and signature of the officers of such Domestic
Obligor executing this Agreement and the Other Loan Documents to which such
Domestic Obligor is a party together with evidence of the incumbency of such
Secretary or such Assistant Secretary;

 
 
93

--------------------------------------------------------------------------------

 
 
 
(g)
Charter Documents.  The Agent shall have received a copy of the Articles of
Incorporation or Certificate of Incorporation, as the case may be, of each
Domestic Obligor, together with all amendments thereto, certified by the
Secretary of State or other appropriate official of such Domestic Obligor’s
jurisdiction of incorporation, together with copies of the by-laws or code of
regulations, as the case may be, of such Domestic Obligor, in each case,
together with all amendments and supplements thereto, and all agreements of such
Domestic Obligor shareholders, certified as of the Closing Date as accurate and
complete by the Secretary or Assistant Secretary of such Domestic Obligor;

 
 
(h)
Good Standing.  The Agent shall have received copies of good standing
certificates, or similar certifications, as applicable, for each Domestic
Obligor dated not more than thirty (30) days prior to the Closing Date, issued
by the Secretary of State or other appropriate official of such Domestic
Obligor’s jurisdiction of incorporation, and each jurisdiction where the conduct
of such Domestic Obligor’s business activities or the ownership of its
properties necessitates qualification, except where the failure to be so
qualified could not reasonably be expected to cause a Material Adverse Effect;

 
 
(i)
Compliance with Law.  The Agent shall have received evidence that each Domestic
Obligor and each Subsidiary thereof which is a Domestic Obligor is in compliance
in all material respects with all pertinent federal, state and local regulations
including those with respect to the Environmental Laws, the Federal Occupational
Safety and Health Act and ERISA (or the equivalent laws and/or statutes of any
other jurisdiction, to the extent applicable);

 
 
(j)
Legal Opinion.  The Agent shall have received the executed legal opinion of
Baker & Hostetler LLP, Burns & Levinson LLP, França Ribeiro Advocacia, Enríquez,
González, Aguirre y Ochoa, S.C., and such other law firms reasonably
satisfactory to Agent, in form and substance satisfactory to the Agent, which
shall cover such matters incident to the transactions contemplated by this
Agreement and the Other Loan Documents, as the Agent may reasonably require, and
each Domestic Obligor hereby authorizes and directs such counsel to address such
opinion to the Agent, the Lenders and the Issuer, and in each case, their
respective successors and assigns;

 
 
(k)
No Litigation.  (i) No litigation, investigation or proceeding before or by any
arbitrator or Governmental Body shall be continuing or threatened against any
Loan Party or any Subsidiary thereof or against the officers, directors or
managers of such Loan Party or such Subsidiary (A) in connection with this
Agreement or the Other Loan Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of the Agent, is deemed material or
(B) which could, in the reasonable opinion of the Agent, have a Material Adverse
Effect; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to such Loan Party or such Subsidiary or the conduct
of its business or inconsistent with the due consummation of the transactions
contemplated by this Agreement shall have been issued by any Governmental Body;

 
 
(l)
Financial Condition Certificate.  The Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit F;

 
 
94

--------------------------------------------------------------------------------

 
 
 
(m)
Fees.  The Agent shall have received, or will receive as part of the funding on
the Closing Date, all fees payable to the Agent, the Lead Arranger, the Issuer
and the Lenders on or prior to the Closing Date pursuant to Article III hereto
or the Agent’s Fee Letter;

 
 
(n)
Insurance.  The Agent shall have received evidence satisfactory to the Agent
that each Loan Party has the personal and real property, liability, business
interruption and other insurance required by Section 4.11, with Agent’s loss
payable endorsements, in form and substance satisfactory to Agent, listing the
Agent as loss payee with respect to the Collateral and as additional insured, as
its interests may appear, and consistent with the terms and provisions of the
2010 Note Intercreditor Agreement;

 
 
(o)
Letters of Credit and Letter of Credit Application.  The Agent shall have
received from the Borrowing Agent (i) a completed Letter of Credit Application
for the Letters of Credit to be issued for the account of any of the Domestic
Obligors on the Closing Date and (ii) an accurate and complete copy of each
Letter of Credit set forth in Schedule 2.9 attached hereto;

 
 
(p)
Payment of Expenses.  The Agent shall have received any and all costs and
expenses owing to the Agent in accordance with Section 15.12 required to be paid
by the Domestic Obligors in connection with the Advances to any Domestic
Borrower or Letters of Credit issued on the account of any Domestic Obligor;

 
 
(q)
Consents.  The Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Loan Documents and, in each case, the Consents of such third parties
as might assert claims with respect to the Collateral, as the Agent and its
counsel shall deem necessary;

 
 
(r)
No Material Adverse Change.  (i) Since December 31, 2010, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to the Agent shall have been proven to be inaccurate or
misleading in any material respect;

 
 
(s)
Waivers.  The Agent shall have received an executed copy of each Waiver required
by the Closing Agenda to be delivered on the Closing Date;

 
 
(t)
Leasehold and Similar Agreements.  The Agent shall have received copies of all
leases, mortgages, warehouseman agreements, consignment agreements, processing
agreements or similar agreements in effect with respect to (i) all premises
leased by any Loan Party and (ii) all locations at which Inventory or Equipment
of any Domestic Obligor is located;

 
 
(u)
Contract Review.  The Agent shall have received Schedule 5.25 listing all of the
Material Business Agreements of each Loan Party;

 
 
(v)
Bring-Down Certificate.  The Agent shall have received a certificate signed by
the chief financial officer of each Loan Party, dated as of the Closing Date,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Loan Documents to which such Loan Party is a party are true and
correct in all material respects on and as of such date, (ii) such Loan Party,
as applicable, is on such date in compliance with all the terms and provisions
set forth in this Agreement and the Other Loan Documents, as the case may be,
(iii) on such date no Default or Event of Default has occurred or is continuing
and (iv) all of the deliveries to be made by or on behalf of such Loan Party as
specified in the Closing Agenda shall have been furnished to the Agent;
provided, however, the Loan Parties shall be permitted to update and revise the
Schedules to this Agreement in connection with the delivery of such certificate,
but only to the extent that such revised Schedules are in form and substance
satisfactory to the Agent, in the exercise of its Permitted Discretion.

 
 
95

--------------------------------------------------------------------------------

 
 
 
(w)
Title Searches.  The Agent shall have received title searches or updates with
respect to the Real Property of any Domestic Obligor, other than the Sarasota
Property, the results of which shall be in form and substance satisfactory to
the Agent and conducted by a title insurance company satisfactory to the Agent;

 
 
(x)
Upfront Fee.  The Borrowers shall have paid to the Agent for the ratable benefit
of the Lenders a fee equal to (x) one quarter of one percent (0.25%) multiplied
by (y) the Maximum Revolving Advance Amount;

 
 
(y)
Closing Agenda Conditions.  Each other condition precedent described on the
Closing Agenda with respect to the Closing Date shall have been fulfilled to the
satisfaction of the Agent; and

 
 
(z)
Other.  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Agent and its
counsel.

 
 
8.2
Conditions to  Loans to Foreign Borrowers.

 
Each of the Scottish Borrower or the Swedish Borrower shall be permitted to
request Advances or Letters of Credit hereunder upon satisfaction of the
following additional conditions precedent:
 
 
(a)
Borrower Joinder Agreement.  The agent shall have received (i) an executed
version of the Borrower Joinder Agreement, executed by the applicable Foreign
Borrower, and, to the extent not otherwise specifically described below, any
Other Loan Documents to be delivered on the applicable Closing Date (Foreign),
pursuant to the Borrower Joinder Agreement and (ii) the other documents required
to be delivered pursuant to the Closing Agenda, in each case, in form, substance
and number satisfactory to the Agent;

 
 
(b)
Corporate Proceedings.  The Agent shall have received a copy of the resolutions
in form and substance reasonably satisfactory to the Agent, of the Board of
Directors (or if applicable, the general partner or board of managers) of
each  Foreign Borrower authorizing the execution, delivery and performance of
this Agreement, the Notes, and the Other Loan Documents to which such Foreign
Borrower is a party, certified by the Secretary or Assistant Secretary of such
Foreign Borrower as of the applicable Closing Date (Foreign) and such
certificate shall state that the resolutions thereby certified are true,
accurate and complete and have note been amended, modified, revoked or rescinded
as of the date of such certificate;

 
 
96

--------------------------------------------------------------------------------

 
 
 
(c)
Incumbency Certificates.  The Agent shall have received a certificate of the
Secretary or an Assistant Secretary of such Foreign Borrower, dated the
applicable Closing Date (Foreign), as to the incumbency and signature of the
officers of such Foreign Borrower executing this Agreement and the Other Loan
Documents to which such Foreign Borrower is a party together with evidence of
the incumbency of such Secretary or such Assistant Secretary;

 
 
(d)
Charter Documents.  The Agent shall have received a copy of the Articles of
Incorporation or Certificate of Incorporation, or similar organizational or
charter document, as the case may be, of each Foreign Borrower, together with
all amendments thereto, certified by the Secretary of State or other appropriate
official of such Foreign Borrower’s jurisdiction of incorporation or
organization, together with copies of the by-laws or code of regulations, as the
case may be, of such Foreign Borrower, in each case, together with all
amendments and supplements thereto, and all agreements of such Foreign Borrower
shareholders, certified as of the applicable Closing Date (Foreign) as accurate
and complete by the Secretary or Assistant Secretary of such Foreign Borrower;

 
 
(e)
Good Standing.  The Agent shall have received copies of good standing
certificates, or similar certifications, as applicable, for such Foreign
Borrower dated not more than thirty (30) days prior to the applicable Closing
Date (Foreign), issued by the Secretary of State or other appropriate official
of such Foreign Borrower’s jurisdiction of incorporation, and each jurisdiction
where the conduct of such Foreign Borrower’s business activities or the
ownership of its properties necessitates qualification, except where the failure
to be so qualified could not reasonably be expected to cause a Material Adverse
Effect; provided that the requirements of this clause (e) shall not apply to the
Scottish Borrower;

 
 
(f)
Legal Opinion.  The Agent shall have received the executed legal opinion of
Scottish counsel or Swedish counsel, as applicable, and such other law firms
reasonably satisfactory to Agent, in form and substance satisfactory to the
Agent, which shall cover such matters incident to the transactions contemplated
by this Agreement and the Other Loan Documents, as the Agent may reasonably
require, and each Foreign Borrower hereby authorizes and directs such counsel to
address such opinion to the Agent, the Lenders and the Issuer, and in each case,
their respective successors and assigns;

 
 
(g)
No Litigation.  (i) No litigation, investigation or proceeding before or by any
arbitrator or Governmental Body shall be continuing or threatened against such
Foreign Borrower or any Subsidiary thereof or against the officers, directors or
managers of such Foreign Borrower or such Subsidiary (A) in connection with this
Agreement, the Borrower Joinder Agreement or the Other Loan Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
the Agent, is deemed material or (B) which could, in the reasonable opinion of
the Agent, have a Material Adverse Effect; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to such
Foreign Borrower or such Subsidiary or the conduct of its business or
inconsistent with the due consummation of the transactions contemplated by this
Agreement or the Borrower Joinder Agreement shall have been issued by any
Governmental Body;

 
 
(h)
Letters of Credit and Letter of Credit Application.  The Agent shall have
received from the Borrowing Agent a completed Letter of Credit Application for
the Letters of Credit to be issued for the account of such Foreign Borrower on
the applicable Closing Date (Foreign);

 
 
97

--------------------------------------------------------------------------------

 
 
 
(i)
Payment of Expenses.  The Agent shall have received any and all costs and
expenses owing to the Agent in accordance with Section 15.12 required to be paid
by such Foreign Borrower in connection with the Advances to such Foreign
Borrower or Letters of Credit issued on the account of such Foreign Borrower;

 
 
(j)
Consents.  The Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Loan Documents, as the Agent and its counsel shall deem necessary;

 
 
(k)
No Material Adverse Change.  (i) Since December 31, 2010, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to the Agent shall have been proven to be inaccurate or
misleading in any material respect;

 
 
(l)
Waivers.  The Agent shall have received an executed copy of each Waiver required
by the Closing Agenda to be delivered on the applicable Closing Date (Foreign);

 
 
(m)
Contract Review.  The Agent shall have received Schedule 5.25 listing all of the
Material Business Agreements of such Foreign Borrower;

 
 
(n)
Bring-Down Certificate.  The Agent shall have received a certificate signed by
the chief financial officer of such Foreign Borrower, dated as of the applicable
Closing Date (Foreign), stating that (i) all representations and warranties set
forth in this Agreement and the Other Loan Documents to which such Foreign
Borrower is a party are true and correct in all material respects on and as of
such date, (ii) such Foreign Borrower is on such date in compliance with all the
terms and provisions set forth in this Agreement and the Other Loan Documents,
as the case may be, (iii) on such date no Default or Event of Default has
occurred or is continuing and (iv) all of the deliveries to be made by or on
behalf of such Loan Party as specified in the Closing Agenda shall have been
furnished to the Agent; provided, however, the Loan Parties shall be permitted
to update and revise the Schedules to this Agreement in connection with the
delivery of such certificate, but only to the extent that such revised Schedules
are in form and substance satisfactory to the Agent, in the exercise of its
Permitted Discretion.

 
 
(o)
Closing Agenda Conditions.  Each other condition precedent described on the
Closing Agenda with respect to such Foreign Borrower as of the applicable
Closing Date (Foreign) shall have been fulfilled to the satisfaction of the
Agent; and

 
 
(p)
Other.  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Agent and its
counsel.

 
 
8.3
Conditions to Each Advance.

 
The agreement of the Lenders to make any Advance requested to be made by any
Borrower on the occasion of each Borrowing (including the initial Borrowing) and
the agreement of the Issuer to issue any Letter of Credit requested to be issued
on any date (including the initial Letters of Credit) is subject to the
satisfaction of the following conditions precedent as of the date the Advances
requested to be made as part of such Borrowing or such Letter of Credit is
issued.
 
 
98

--------------------------------------------------------------------------------

 
 
 
(a)
Representations and Warranties.  Each of the representations and warranties made
by any Loan Party in or pursuant to this Agreement and any Other Loan Documents
to which it is a party, as the case may be, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement or
any Other Loan Document shall be true and correct in all material respects on
and as of such date as if made on and as of such date except for representations
and warranties made as of or regarding a specified date.

 
 
(b)
No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made or Letters of Credit requested to be issued, on such date;
provided, however that, the Agent, in its sole discretion, may, pursuant to
Section 15.4 continue to make Advances and the Issuer, in its sole discretion,
may continue to issue Letters of Credit, in each case, notwithstanding the
existence of an Event of Default or Default and any Advances so made or Letters
of Credit so issued shall not be deemed a waiver of any such Event of Default or
Default.

 
 
(c)
Maximum Advances.  Subject to Section 15.4, in the case of any Advances
requested to be made or Letters of Credit requested to be issued, after giving
effect thereto, the aggregate Advances or Letters of Credit shall not exceed the
maximum amount of the applicable Advances permitted under Section 2.1 or the
maximum amount of Letters of Credit under Section 2.9.

 
 
(d)
Request for Advances.  Each request for an Advance or a Letter of Credit by the
Borrowing Agent hereunder shall constitute a representation and warranty by each
Loan Party as of the date of such Advance or Letter of Credit that the
conditions contained in this Section 8.3 shall have been satisfied.

 
IX.
NOTICE AND DISCLOSURE REQUIREMENTS.

 
Each Loan Party shall, on behalf of itself and its Subsidiaries, until
satisfaction in full of the Obligations and the termination of this Agreement:
 
 
9.1
Disclosure of Material Matters.

 
Promptly, and in any event with three Business Days upon learning thereof,
report to the Agent all matters materially affecting the value, enforceability
or collectibility of any portion of the Collateral, including such Loan Party’s
reclamation or repossession of, or the return to such Loan Party of, a material
amount of goods or material claims or material disputes asserted by any Account
Debtor or other obligor.
 
 
99

--------------------------------------------------------------------------------

 
 
 
9.2
Schedules; Collateral Reporting Information; Borrowing Base Certificate.

 
Deliver to the Agent on or before the twentieth (20th) day of each calendar
month as and for the prior calendar month (a) accounts payable agings and
accounts receivable agings of the Borrowers (reconciled to the general ledger
and the Borrowing Base Certificate), (b) Inventory reports of the Borrowers
(which shall include a lower of cost or market calculation) and (c) a Borrowing
Base Certificate (which shall be calculated as of the last day of the prior
calendar month and which shall not be binding upon the Agent or restrictive of
the Agent’s rights under this Agreement).  Such inventory reports shall include,
with respect to any inventory owned by the Borrowers and located in Mexico, a
perpetual inventory report listing the types of inventory per location
(including product number or SKU description), and the quantity on hand, per
unit cost and extended value of each such type of inventory per location.  In
addition, for any period during which Undrawn Availability does not exceed
Twenty Million Dollars ($20,000,000), unless otherwise agreed by the Agent, the
Borrowing Agent shall deliver to the Agent on a calendar weekly basis an interim
Borrowing Base Certificate and inventory report (i) reflecting all activity of
the Borrowers (sales, collections, credits, etc.) impacting the Receivables of
the Borrowers for all Business Days since the preparation of the immediately
prior week interim Borrowing Base Certificate, and (ii) reflecting all changes
in the types of inventory and quantity on hand, per unit cost and extended value
of such types of inventory per location in Mexico since the preparation of the
immediately prior week interim inventory report.  The amount excluded from
Eligible Receivables on such interim Borrowing Base Certificate shall be the
amount that is calculated and updated monthly pursuant to this Section 9.2 and
which is satisfactory to the Agent.  The amount of Eligible Inventory to be
included on such interim Borrowing Base Certificate shall be calculated and
updated monthly pursuant to this Section 9.2 and which is satisfactory to the
Agent.  Such interim Borrowing Base Certificate shall also include a
reconciliation of the Inventory reported thereon with the Inventory of the
Borrowers reported on the general ledger of the Borrowers.  In addition, with
respect to any period during which Undrawn Availability does not exceed Twenty
Million Dollars ($20,000,000), the Borrowing Agent will deliver to the Agent at
such intervals as the Agent may reasonably require: (i) confirmatory assignment
schedules, (ii) copies of Account Debtor’s invoices, (iii) evidence of shipment
or delivery, (iv) accounts payable schedules of the Borrowers (reconciled to the
general ledger) and (v) such further schedules, documents or information
regarding the Collateral as the Agent may require including trial balances and
test verifications.  The Agent shall have the right to confirm and verify all
Receivables by any manner and through any medium it considers advisable and do
whatever it may deem reasonably necessary to protect its interests
hereunder.  The items to be provided under this Section are to be in form
satisfactory to the Agent and executed by the applicable Loan Parties and
delivered to the Agent from time to time solely for the Agent’s convenience in
maintaining records of the Collateral, and any Person’s failure to deliver any
of such items to the Agent shall not affect, terminate, modify or otherwise
limit the Agent’s Lien with respect to the Collateral.  The items to be provided
under this Section 9.2 shall be delivered to the Agent by Approved Electronic
Communication (or, if requested by the Agent, only by posting to the Agent’s
StuckyNet system).
 
 
9.3
Environmental Reports.

 
Furnish the Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by an authorized
officer of each Loan Party stating that each Loan Party and each Subsidiary
thereof is in compliance with all federal, state and local laws relating to
environmental protection and control and occupational safety and health, except
to the extent noncompliance has not had or could not reasonably be expected to
have a Material Adverse Effect or has not resulted in or could not reasonably be
expected to result in aggregate liabilities in excess of Five Million Dollars
($5,000,000).  To the extent any Loan Party or any Subsidiary thereof is not so
in compliance, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action such Loan Party or such Subsidiary will
implement in order to achieve such compliance.
 
 
9.4
Litigation.

 
Promptly, and in any event within three Business Days, notify the Agent in
writing of any litigation, suit or administrative proceeding against any Loan
Party or any Subsidiary thereof, whether or not the claim is covered by
insurance, which could reasonably be expected to result in a Material Adverse
Effect.
 
 
100

--------------------------------------------------------------------------------

 
 
 
9.5
Material Occurrences.

 
Promptly, and in any event with three Business Days, notify the Agent in writing
upon the occurrence of (a) any Event of Default or Default, (b) any default or
event of default under any Material Business Agreement which has or could
reasonably be expected to have a Material Adverse Effect, (c) any event,
development or circumstance whereby any financial statements or other reports
furnished to the Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of Parent and its consolidated Subsidiaries on a consolidated basis as
of the date of such statements, (d) any accumulated retirement plan funding
deficiency which, if such deficiency continued for two (2) plan years and was
not corrected as provided in Section 4971 of the Code, could subject any Loan
Party or any Subsidiary thereof to a tax imposed by Section 4971 of the Code,
(e) each and every default by such Loan Party or such Subsidiary which could
reasonably be expected to result in the acceleration of the maturity of any
Indebtedness with an outstanding principal amount exceeding Two Million Five
Hundred Thousand Dollars ($2,500,000), including the names and addresses of the
holders of such Indebtedness with respect to which there is a default existing
or with respect to which the maturity has been or could be accelerated, and the
amount of such Indebtedness, and (f) any other development in the business or
affairs of such Loan Party or such Subsidiary which could reasonably be expected
to have a Material Adverse Effect; in each case, to the extent permitted by
applicable law, describing the nature thereof and the action such Loan Party or
such Subsidiary proposes to take with respect thereto.
 
 
9.6
Government Receivables.

 
Promptly, and in any event with three Business Days, notify the Agent if any of
its Receivables arise out of contracts between any Loan Party and the United
States or any state or any department, agency or instrumentality thereof.
 
 
9.7
Annual Financial Statements.

 
Within ninety (90) days after the end of each fiscal year of Parent and its
consolidated Subsidiaries, furnish the Agent with, or otherwise make available
to the Agent online (whether by filing with the Securities and Exchange
Commission or otherwise), audited financial statements of Parent and its
consolidated Subsidiaries on a consolidated basis including statements of income
or operations and shareholders’ equity and cash flow of Parent and its
consolidated Subsidiaries on a consolidated basis from the beginning of such
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices, and in reasonable detail and reported
upon without qualification by an independent certified public accounting firm
selected by the Loan Parties and their Subsidiaries and reasonably satisfactory
to the Agent.  In addition, the reports shall be accompanied by a Compliance
Certificate which shall state that, based on an examination sufficient to permit
such authorized officer to make an informed statement, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default, its nature, when it occurred, whether it is continuing and the steps
being taken by the Loan Parties and their Subsidiaries with respect to such
event, and such Compliance Certificate shall have appended thereto calculations
which set forth compliance, if applicable, with the requirements or restrictions
imposed by Sections 6.4, 7.6 and 7.11.
 
 
101

--------------------------------------------------------------------------------

 
 
 
9.8
Quarterly Financial Statements.

 
Within forty-five (45) days after the end of each of the first three fiscal
quarters of the fiscal year of the Parent and its consolidated Subsidiaries,
furnish the Agent with, or otherwise make available to the Agent online (whether
by filing with the Securities and Exchange Commission or otherwise), an
unaudited balance sheet of Parent and its consolidated Subsidiaries on a
consolidated basis and unaudited statements of income or operations and
shareholders’ equity and cash flow of Parent and its consolidated Subsidiaries
on a consolidated basis reflecting results of operations from the beginning of
the fiscal year to the end of such month and for such month, all prepared on a
basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to the business of the Loan Parties and
setting forth in each case in comparative form the figures from the projected
annual operation budget delivered pursuant to Section 9.11 covering the
current  fiscal year.  In addition, the reports shall be accompanied by a
Compliance Certificate, which shall state that, based on an examination
sufficient to permit such authorized officer of the Borrowing Agent to make an
informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by the applicable
Loan Parties and their Subsidiaries with respect to such event and, such
Compliance Certificate shall have appended thereto calculations which set forth
compliance, if applicable, with the requirements or restrictions imposed by
Sections 6.4, 7.6 and 7.11.
 
 
9.9
Securities Filings.

 
Furnish the Agent as soon as available, but in any event within ten (10) days
after the filing thereof, with copies of such financial statements, proxy
statements, registration statements, reports and returns as any Loan Party or
any Subsidiary thereof is required to file with the United States Securities and
Exchange Commission or any state securities commission.
 
 
9.10
Additional Information.

 
Furnish the Agent with such additional information as the Agent shall reasonably
request in order to enable the Agent to determine whether the terms, covenants,
provisions and conditions of this Agreement and the Notes have been complied
with by each Loan Party including, without the necessity of any request by the
Agent (a) promptly, and in any event with three Business Days upon Agent’s
request therefor, copies of any Material Business Agreement reasonably requested
by the Agent, (b) copies of all environmental audits and reviews not previously
provided, (c) at least thirty (30) days prior thereto, notice of any Loan
Party’s or any Subsidiary’s opening of any new place of business or any Loan
Party’s or any Subsidiary’s closing of any existing place of business, (d) at
least thirty (30) days prior thereto, notice of any Loan Party’s or any
Subsidiary’s change in its legal name, and (e) promptly, and in any event with
three Business Days upon any Loan Party’s learning thereof, notice of any
material labor dispute to which any Loan Party or any Subsidiary is reasonably
expected to become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which
such Loan Party or such Subsidiary is a party or by which such Loan Party or
such Subsidiary is bound.
 
 
9.11
Projected Operating Budget.

 
Furnish the Agent, no later than February 15 of each fiscal year of the Parent
and its consolidated Subsidiaries, commencing with fiscal year 2012 and each
fiscal year thereafter, quarter by quarter projected financial statements of the
Parent and its consolidated Subsidiaries on a consolidated basis for such fiscal
year (including statements of income or operations and shareholders’ equity and
cash flow for each fiscal quarter and a balance sheet as at the end of each
fiscal quarter), such projections to be accompanied by a certificate signed by
the chief financial officer of the Borrowing Agent to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reasonable basis to question the reasonableness of any material assumptions
on which such projections were prepared.
 
 
102

--------------------------------------------------------------------------------

 
 
 
9.12
Notice of Suits, Adverse Events.

 
Furnish the Agent promptly, and in any case within three Business Days, notice
of (i) any lapse or other termination of any Consent issued to any Loan Party or
any Material Subsidiary thereof by any Governmental Body or any other Person
that is material to the operation of such Loan Party’s or such Material
Subsidiary’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent, (iii) copies of any periodic or
special reports filed by such Loan Party or such Material Subsidiary with any
Governmental Body or Person, if such reports indicate any material adverse
change in the business, operations, affairs or condition of such Loan Party or
such Subsidiary, and (iv) copies of any material notices and other
communications from any Governmental Body which specifically relate to any
material adverse change or condition of such Loan Party or such Material
Subsidiary.
 
 
9.13
ERISA Notices and Requests.

 
Furnish the Agent with immediate written notice in the event that (i) any Loan
Party, any Subsidiary thereof or any member of the Controlled Group knows or has
reason to know that a Termination Event has occurred, together with a written
statement describing such Termination Event and the action, if any, which such
Loan Party, such Subsidiary or any member of the Controlled Group has taken, is
taking, or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, Department of Labor or PBGC
with respect thereto, (ii) such Loan Party, such Subsidiary or any member of the
Controlled Group knows or has reason to know that a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred together
with a written statement describing such transaction and the action which such
Loan Party, such Subsidiary or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by such Loan Party, such Subsidiary or any member of the Controlled
Group with respect to such request, (iv) any increase in the benefits of any
existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which such Loan Party, such Subsidiary or any
member of the Controlled Group was not previously contributing shall occur, (v)
such Loan Party, such Subsidiary or any member of the Controlled Group shall
receive from the PBGC a notice of intention to terminate a Plan or to have a
trustee appointed to administer a Plan, together with copies of each such
notice, (vi) such Loan Party, such Subsidiary or any member of the Controlled
Group shall receive any favorable or unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter, (vii) such
Loan Party, such Subsidiary or any member of the Controlled Group shall receive
a notice regarding the imposition of withdrawal liability, together with copies
of each such notice, (viii) such Loan Party, such Subsidiary or any member of
the Controlled Group shall fail to make a required installment or any other
required payment under Section 412 of the Code on or before the due date for
such installment or payment, or (ix) such Loan Party, such Subsidiary or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.
 
 
103

--------------------------------------------------------------------------------

 
 
 
9.14
Notices Regarding  2010 Note Documents.

 
Furnish the Agent with written notice promptly, and in any event with three
Business Days, of any notice provided to the 2010 Noteholders or the trustee
therefor under the 2010 Note Indenture, the 2010 Notes or any of the other 2010
Note Documents.
 
 
9.15
Certified Copies of the New Bolton Loan Documents.

 
Promptly, and in any event within Five Business Days of the execution and
delivery thereof, copies of all of the executed and delivered New Bolton Loan
Documents and the Parent Guaranty, each in form and substance satisfactory to
the Agent, certified as being true, correct and complete by an officer of the
Parent.
 
 
9.16
Certified Copies of the PST Charter Documents.

 
Prior to the consummation of the PST Acquisition, final drafts of the articles
of association of PST and a copy of all other charter documents of PST, each in
form and substance satisfactory to the Agent, and, promptly upon, and in any
event within ten Business Days after the PST Acquisition Date, copies of the
articles of association of PST, certified by the appropriate Governmental Body
of Brazil, and a copy of all other charter documents of PST, certified as being
true, correct and complete by an officer of the Parent.
 
 
9.17
Certified Copies of the PST Acquisition Documents.

 
Prior to the consummation of the PST Acquisition, copies of the unexecuted
copies of the final execution form of each of the PST Acquisition Documents in
form and substance satisfactory to the Agent, and, promptly upon, and in any
event within ten Business Days after the PST Acquisition Date, copies of all of
the executed and delivered PST Acquisition Documents, certified as being true,
correct and complete by an officer of the Parent.
 
 
9.18
Additional Documents.

 
Execute and deliver to the Agent, upon request, such documents and agreements as
the Agent may, from time to time, reasonably request to carry out the purposes,
terms or conditions of this Agreement.
 
X.
EVENTS OF DEFAULT.

 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
 
10.1
Payment of Obligations.

 
(a)           Failure by any Borrower to pay any principal with respect to the
Obligations when due, whether at maturity, by reason of acceleration pursuant to
the terms of this Agreement, or by required prepayment;
 
(b)           Failure by any Borrower to pay any interest with respect to the
Obligations when due, or failure by any Loan Party to pay any other liabilities
or make any other payment, fee or charge provided for under this Agreement or
any Other Loan Document herein when due, if any such failure shall continue for
five or more days;
 
 
104

--------------------------------------------------------------------------------

 
 
 
10.2
Misrepresentations.

 
Any representation or warranty made or deemed made by any Loan Party thereof in
this Agreement, any Other Loan Document or in any certificate, document or
financial or other statement furnished at any time in connection herewith or
therewith, as the case may be, shall prove to have been misleading in any
material respect on the date when made or deemed to have been made;
 
 
10.3
Failure to Furnish Information.

 
Failure by any Loan Party to (a) furnish financial information required to be
provided hereunder when due, (b) furnish any additional financial information
reasonably requested by the Agent within fifteen (15) Business Days after such
information is requested, or (c) permit the inspection of its or any of its
Subsidiaries’ books or records to the extent such inspection is provided for
hereunder;
 
 
10.4
Liens Against Assets.

 
Issuance of a notice of Lien, levy, assessment, injunction or attachment against
a material portion of any Loan Party’s or any Subsidiary’s property (other than
property of a Foreign Subsidiary) which is not stayed or lifted within thirty
(30) days except for Liens described in clause (h) or clause (j) of the
definition of Permitted Encumbrances;
 
 
10.5
Breach of Covenants.

 
Except as otherwise provided for in Sections 10.1, 10.3 and 10.4, (i) failure or
neglect of any Loan Party to perform, keep or observe any term, provision,
condition, covenant herein contained (other than any term, provision, condition,
covenant referenced in clause (ii) hereof), or the failure or neglect by any
Loan Party or any Subsidiary thereof to perform, keep or observe any term,
provision, condition, covenant contained in any Other Loan Document, or
(ii) failure or neglect of any Loan Party or any Subsidiary thereof to perform,
keep or observe any term, provision, condition, covenant herein contained in
Sections 4.6, 4.7, 4.9,4.13, 4.15 or 6.2(a) or 6.2(c) and such failure shall
continue for thirty (30) days from the date upon which any Loan Party has
knowledge of the occurrence of such failure or neglect;
 
 
10.6
Judgment.

 
Any money judgment, writ or warrant of attachment or similar process (including
but not limited to distraint or execution) involving an amount, when aggregated
with all such money judgment, writ or warrant of attachment or similar process
outstanding at such time, in excess of Five Million Dollars ($5,000,000) is
entered or filed against any Loan Party or any Subsidiary thereof (other than
Stoneridge Pollak Limited, an English company, in connection with amounts owing
with respect to the UK Pension Scheme) or, in each case, against any of its
respective assets and is not released, discharged, vacated, fully bonded or
stayed within thirty (30) days after such judgment, writ or warrant of
attachment or similar proceeding is entered, unless such judgment is covered by
insurance from an insurance carrier which has acknowledged coverage in the
amount of the claim without any reservation of rights or which has been ordered
by a court of competent jurisdiction to pay such claim;
 
 
105

--------------------------------------------------------------------------------

 
 
 
10.7
Insolvency and Related Proceedings.

 
(a)           Any Domestic Loan Party, or any Foreign Borrower or other
Subsidiary which is a Material Subsidiary, shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, (vii) take any action for the
purpose of effecting any of the foregoing or (viii) admit in writing its
inability, or be generally unable, to pay its debts as they become due;
 
(b)           Any occurrence analogous to any of the matters described in
clause (a) above occurs in relation to any Domestic Loan Party, or any Foreign
Borrower or other Subsidiary which is a Material Subsidiary, under the laws of
any other jurisdiction.
 
 
10.8
Cessation of Operations.

 
Any Domestic Loan Party, or any Foreign Borrower or other Subsidiary which is a
Material Subsidiary, shall cease operation of its present business for more than
five consecutive Business Days;
 
 
10.9
Material Adverse Effect.

 
Any change in any Loan Party’s or any Subsidiary’s condition or affairs
(financial or otherwise) which in the Agent’s reasonable opinion has or could
reasonably be expected to have a Material Adverse Effect;
 
 
10.10
Loss of Priority Lien.

 
The Agent’s Liens in the Collateral created hereunder or provided for hereby or
under any Other Loan Document for any reason ceases to be in full force and
effect and a perfected Lien having a first priority interest, except for Liens
described in clause (f) of the definition of Permitted Encumbrances;
 
 
10.11
Breach of Material Agreements.

 
A material default of the obligations of any Loan Party or any Subsidiary
thereof under any Material Business Agreement to which it is a party shall occur
which default is not cured within any applicable cure period;
 
 
10.12
Cross Default; Cross Acceleration.

 
Any Loan Party or any Subsidiary thereof shall (a) default in any payment of
principal of or interest on any Indebtedness beyond any period of grace with
respect to such payment if the outstanding principal amount of all such
defaulted Indebtedness exceeds Ten Million Dollars ($10,000,000) in the
aggregate, or (b) default in the observance of any other covenant, term or
condition contained in any agreement or instrument pursuant to which such
Indebtedness is created, secured or evidenced, if the outstanding principal
amount of all such defaulted Indebtedness exceeds Ten Million Dollars
($10,000,000) in the aggregate and the effect of such default is to permit the
acceleration of such Indebtedness;
 
 
106

--------------------------------------------------------------------------------

 
 
 
10.13
Default Under  2010 Note Indenture.

 
If (a) any “Event of Default” (as defined in the 2010 Note Indenture) or similar
term  shall occur under the 2010 Note Indenture; or (b) the Obligations, or any
part thereof, shall cease to be “Permitted Indebtedness” (as defined in the 2010
Note Indenture) or similar term;
 
 
10.14
Termination of Guaranty.

 
Termination or breach of any Guaranty or similar agreement executed and
delivered to the Agent in connection with the Obligations of any Loan Party, or
if any Guarantor attempts to terminate, challenges the validity of, or its
liability under, any such Guaranty, any similar agreement or its obligations
under Section 14.2;
 
 
10.15
Change of Control.

 
Any Change of Control shall occur;
 
 
10.16
Invalidity of Credit Agreement.

 
Any material provision of this Agreement shall, for any reason, cease to be
valid and binding on any Loan Party, or any Loan Party shall so claim in writing
to the Agent;
 
 
10.17
Loss of Material Intellectual Property.

 
(a) Any Governmental Body shall (A) revoke, terminate, suspend or adversely
modify any Material IP Rights or any material license or permit necessary for
the continued operation of the Loan Parties’ businesses, or (B) commence
proceedings to suspend, revoke, terminate or adversely modify any Material IP
Rights or any material license or permit necessary for the continued operation
of the Loan Parties’ businesses and such proceedings shall not be dismissed or
discharged within sixty (60) days, or (C) schedule or conduct a hearing on the
renewal of any Material IP Rights or any material license or permit necessary
for the continued operation of the Loan Parties’ businesses and the staff of
such Governmental Body issues a report recommending the termination, revocation,
suspension or material, adverse modification of such Material IP Rights or
material license or permit necessary for the continued operation of the Loan
Parties’ businesses,; (b) any agreement which is necessary and material to the
operation of such Loan Party’s business shall be revoked or terminated and not
replaced by a substitute reasonably acceptable to the Agent within thirty (30)
days after the date of such revocation or termination, and, in the case of
clause (a) or (b) above, such revocation or termination and non-replacement
could reasonably be expected to have a Material Adverse Effect;
 
 
10.18
Forfeiture of Assets.

 
Any adjudication against any Loan Party or any Subsidiary thereof in criminal
proceedings requiring such Loan Party’s or such Subsidiary’s forfeiture of any
assets having, either individually or in the aggregate, a value in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000), or any portion of the
Collateral having, either individually or in the aggregate, a value in excess of
One Million Dollars ($1,000,000) shall be seized or taken by a Governmental
Body, or any Loan Party or any Subsidiary thereof or the title and rights of
such Loan Party or such Subsidiary shall have become the subject matter of
litigation which could, in the reasonable opinion of the Agent, upon final
determination, result in material impairment or loss of the security provided by
this Agreement or the Other Loan Documents;
 
 
107

--------------------------------------------------------------------------------

 
 
 
10.19
Business Interruption.

 
The operations of any Loan Party or any Subsidiary thereof are interrupted at
any time for more than two (2) consecutive Business Days, which interruption
could reasonably be expected to have a Material Adverse Effect; or
 
 
10.20
ERISA Events.

 
An event or condition specified in Sections 7.16 or 9.13 shall occur or exist
with respect to any Plan and, as a result of such event or condition, together
with all other such events or conditions, any Loan Party, any Subsidiary thereof
or any member of the Controlled Group shall incur, or is reasonably likely to
incur, a liability to a Plan or the PBGC (or both) which could reasonably be
expected to have a Material Adverse Effect or results or could reasonably be
expected to result in aggregate liabilities in excess of One Million Dollars
($1,000,000).
 
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 
 
11.1
Rights and Remedies.

 
Upon the occurrence of (i) an Event of Default pursuant to Section 10.7, all
Obligations (other than Hedging Obligations) shall be immediately due and
payable and this Agreement and the obligation of the Lenders and to make
Advances and the Issuer to issue Letters of Credit shall be deemed terminated
all without presentment, demand or notice of any kind (all of which are hereby
expressly waived by each Loan Party), and (ii) any Event of Default (other than
pursuant to Section 10.7), the Agent may, and upon the written request of the
Required Lenders shall, declare all Obligations to be immediately due and
payable and terminate the obligation of the Lenders to make Advances and the
Issuer to issue Letters of Credit, all without presentment, demand or notice of
any kind (all of which are hereby expressly waived by each Loan Party).  Upon
the occurrence of any Event of Default, the Agent shall have the right to
exercise any and all other rights and remedies provided for herein, under the
Uniform Commercial Code and at law or equity generally, including the right to
foreclose the security interests granted herein and to realize upon any
Collateral by any available judicial procedure or to take, to the extent
permitted by applicable law, possession of and sell any or all of the Collateral
with or without judicial process.  The Agent may enter any Obligor’s premises or
other premises without legal process and without incurring liability to such
Obligor therefor, and the Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as the Agent may deem advisable and the Agent may require such
Obligor to make the Collateral available to the Agent at a convenient place or
places.  With or without having the Collateral at the time or place of sale, and
subject to the applicable provisions of the Uniform Commercial Code, the Agent
may sell the Collateral, or any part thereof, at public or private sale, at any
time or place, in one or more sales, at such price or prices, and upon such
terms, either for cash, credit or future delivery, as the Agent may
elect.  Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Agent shall give such Obligor reasonable notification of
such sale or sales, it being agreed that in all events written notice mailed to
such Obligor at least ten (10) days prior to such sale or sales is reasonable
notification.  At any public sale the Agent, any Lender or the Issuer may bid
for and become the purchaser, and the Agent, any Lender, the Issuer or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption, and such right and equity are hereby expressly waived and released
by each Obligor.  In connection with the exercise of the foregoing remedies, the
Agent is granted permission to use all of each Obligor’s trademarks, trade
styles, trade names, patents, patent applications, licenses, franchises and
other proprietary rights which are used in connection with (a) Inventory for the
purpose of disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.  The proceeds realized from the
sale of any Collateral shall be applied in accordance with Section 11.7.  If any
deficiency shall arise, the Borrowers shall remain liable to the Agent, the
Lenders and the Issuer therefor.
 
 
108

--------------------------------------------------------------------------------

 
 
 
11.2
[Reserved]

 
 
11.3
Setoff.

 
In addition to any other rights which the Agent, any Lender or the Issuer may
have under applicable law, upon the occurrence of an Event of Default hereunder,
the Agent, such Lender and the Issuer, including any branch, Subsidiary or
Affiliate of the Agent, such Lender or the Issuer, shall have a right to apply
any Obligor’s property held by the Agent, such Lender, the Issuer, such branch,
Subsidiary or Affiliate to reduce the Obligations.  However, each Lender agrees
that it shall not, without the express written consent of the Agent, and that it
shall, to the extent it is lawfully entitled to do so, upon the written request
of the Agent, setoff against the Obligations any amounts owing by such Lender to
any Obligor or in any Deposit Account of any Obligor now or hereafter maintained
with such Lender.
 
 
11.4
Letter of Credit Collateral Account.

 
Immediately upon the request of the Agent, after the occurrence and during the
continuance of an Event of Default, the Borrowers will deposit and maintain cash
in an account with the Agent (the “Letter of Credit Collateral Account”), as
cash collateral, in an amount equal to one hundred five percent (105%) of the
Letter of Credit Exposure.  Upon such occurrence and request, the Borrowers
hereby irrevocably authorize the Agent, on the Borrowers’ behalf and in the
Borrower’s name, to open such Letter of Credit Collateral Account and to make
and maintain deposits in the Letter of Credit Collateral Account, in such
required amounts, out of the proceeds of Receivables or other Collateral or out
of any other funds of the Borrowers in the Agent’s possession at any time.  The
Agent will invest such cash collateral (less applicable reserves) in such
short-term money-market items and the net return on such investments shall be
credited to such account and constitute additional cash collateral.  The Letter
of Credit Collateral Account shall be under the sole dominion and control of the
Agent subject to the terms of this Agreement and the Borrowers shall not be
entitled to withdraw any funds from the Letter of Credit Collateral
Account.  The Agent may apply funds held in the Letter of Credit Collateral
Account to the payment of any amounts as shall have become or shall become due
and payable by the Borrowers to the Issuer and, after the occurrence which is
continuing, to the payment of Obligations then outstanding.
 
 
11.5
Appointment of Receiver.

 
Upon the occurrence of an Event of Default which is continuing, the Agent shall
be entitled, upon application to the United States District Court for the
Northern District of Ohio, to the immediate appointment of a receiver for all or
part of the Collateral, whether such receivership is incidental to a proposed
sale of the Collateral, pursuant to the Uniform Commercial Code or
otherwise.  Each Obligor hereby consents to the appointment of such a receiver
without bond, to the full extent permitted by applicable statute or law.
 
 
11.6
Rights and Remedies not Exclusive; Non-Waiver.

 
The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any right or remedy shall not preclude the
exercise of any other rights or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative. No delay
or omission on the Agent’s, any Lender’s or the Issuer’s part in exercising any
right, remedy or option shall operate as a waiver of such or any other right,
remedy or option or of any Default or Event of Default.

 
109

--------------------------------------------------------------------------------

 
 
 
11.7
Allocation of Payments After Event of Default.

 
Notwithstanding any other provisions of this Agreement to the contrary other
than Section 14.2, after the occurrence and during the continuance of an Event
of Default, all amounts collected or received by the Agent on account of the
Obligations or any other amounts outstanding under any of the Other Loan
Documents or in respect of the Collateral shall be paid over or delivered as
follows:
 
First, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
the rights of the Lenders and the Issuer under this Agreement and the Other Loan
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the term of this Agreement;
 
Second, to payment of any fees owed to the Agent by any Borrower under this
Agreement or the Other Loan Documents;
 
Third, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders and the Issuer in
connection with enforcing its rights under this Agreement and the Other Loan
Documents or otherwise with respect to the Obligations owing to such Lender or
the Issuer (other than Hedging Contracts with a Qualified Counterparty and other
than Obligations relating to Banking Services);
 
Fourth, to the payment of all of the Obligations consisting of accrued fees and
interest arising under or pursuant to this Agreement or the Other Loan Documents
(other than Hedging Contracts with a Qualified Counterparty and other than
Obligations relating to Banking Services);
 
Fifth, to the ratable payment of the outstanding principal amount of the
Revolving Advances (including the payment or cash collateralization of the
Letter of Credit Exposure);
 
Sixth, to the ratable payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees), accrued fees and interest, and any other
amounts owing with respect to the Obligations relating to Banking Services;
 
Seventh, to all other Obligations and other obligations which shall have become
due and payable under this Agreement and the Other Loan Documents and not repaid
pursuant to clauses “First” through “Sixth” above; and
 
Eighth, to the payment of the surplus, if any, to the Loan Parties or whoever
may be lawfully entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and the Issuer shall receive (so
long as it is not a Defaulting Lender) an amount equal to its pro rata share
(based on the proportion that then outstanding Advances held by such Lender or
the Issuer bears to the aggregate then outstanding Advances) of amounts
available to be applied pursuant to clauses “Third”, “Fourth”, “Fifth”, “Sixth”
and “Seventh” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “Fifth” above are attributable to the Letter of
Credit Exposure, such amounts shall be held by the Agent in a cash collateral
account and applied (A) first, to reimburse the Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “Fifth”, “Sixth” and “Seventh” above in the manner provided in this
Section 11.7.

 
110

--------------------------------------------------------------------------------

 
 
XII.
EFFECTIVE DATE; TERMINATION

 
 
12.1
Effective Date.

 
This Agreement shall become effective on the date and as of the time on and as
of which the Loan Parties, the Agent, each Lender and the Issuer shall have
signed a copy hereof (whether the same or different copies) and shall have
delivered the executed original to the Agent at the address specified in
Section 15.8.  As of such time, this Agreement shall be binding upon and inure
to the benefit of the Loan Parties, the Agent, each Lender and the Issuer, and
their respective successors and assigns, except that no Loan Party shall have
any right to assign its rights hereunder or any interest herein except as set
forth in Section 15.5(a).
 
 
12.2
Termination.

 
The Loan Parties may terminate this Agreement at any time upon sixty (60) days’
prior written notice to the Agent and upon payment in full of the Obligations
(including all amounts due pursuant to Article III).  The termination of this
Agreement shall not affect any Loan Party’s, the Agent’s, any Lender’s or the
Issuer’s rights, or any of the Obligations having their inception prior to the
effective date of such termination, and the provisions hereof shall continue to
be fully operative until all transactions entered into, rights or interests
created or Obligations have been fully disposed of, concluded or
liquidated.  The security interests, Liens and rights granted to the Agent, the
Lenders and the Issuer hereunder and the financing statements filed hereunder
shall continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that the Loan Account may from time to time have a zero or
negative balance, until all of the Obligations (other than Obligations with
respect to Section 15.7) have been paid or performed in full after the
termination of this Agreement or any Loan Party or any Subsidiary thereof has
furnished the Agent, the Lenders and the Issuer with an indemnification
satisfactory to the Agent, the Lenders and the Issuer with respect
thereto.  Accordingly, each Loan Party waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and the Agent shall not be required to send such
termination statements to the Loan Parties, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations (other than Obligations with respect to
Section 15.7) paid in full in immediately available funds.  All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are paid or performed in full.  All
indemnification obligations contained herein shall survive the termination
hereof and payment in full of the Obligations.
 
XIII.
AGENCY PROVISIONS.

 
 
13.1
Appointment.

 
Each Lender and the Issuer hereby designates PNC to act as the Agent for such
Lender and the Issuer under this Agreement and the Other Loan Documents,
including, without limitation, the 2010 Note Intercreditor Agreement. Each
Lender and the Issuer hereby irrevocably authorizes the Agent to take such
action on its behalf under the provisions of this Agreement and the Other Loan
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto and the Agent shall hold all Collateral, payments of principal and
interest, fees, charges and collections (without giving effect to any collection
days) received pursuant to this Agreement, for the ratable benefit of the
Secured Creditors.  The Agent may perform any of its duties hereunder by or
through its agents or employees.  As to any matters not expressly provided for
by this Agreement (including collection of the Notes) the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that the Agent shall not be
required to take any action which exposes the Agent to liability or which is
contrary to this Agreement or the Other Loan Documents or applicable law unless
the Agent is furnished with an indemnification reasonably satisfactory to the
Agent with respect thereto.

 
111

--------------------------------------------------------------------------------

 
 
The Agent shall also act as the “collateral agent” under this Agreement and the
Other Loan Documents, including, without limitation, the 2010 Note Intercreditor
Agreement, and each of the Lenders and the Issuer hereby irrevocably appoints
and authorizes the Agent to act as the agent of such Lender and Issuer for
purposes of entering into the 2010 Note Intercreditor Agreement and for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Agent, as “collateral agent” and any agents or employees appointed by such
Agent pursuant to this Section for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under this Agreement or the
Other Loan Documents, or for exercising any rights and remedies thereunder at
the direction of such Agent), shall be entitled to the benefits of all
provisions of this Article XIII and Article XV as if set forth in full herein
with respect thereto.
 
 
13.2
Nature of Duties.

 
The Agent shall not have, in such capacity, any duties or obligations except
those expressly set forth in the Other Loan Documents. Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Other Loan Documents that the Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 15.3), and (c) except as expressly set
forth in the Other Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of their respective Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 15.3) or in the absence of its own
gross negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Agent by the Borrowing Agent or a Lender, and the Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any
Other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection with any Other Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Other Loan Document or any
other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or (vi)
the satisfaction of any condition set forth in Article VIII or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Agent or its counsel.  Neither the Agent nor any of its officers, directors,
employees or agents shall be (y) liable for any action taken or omitted by them
as such hereunder or in connection herewith, unless caused by their gross
negligence or willful misconduct or (z) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any Subsidiary thereof or, in each case, any officer thereof, contained in this
Agreement, or in any of the Other Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any of the Other Loan
Documents, as the case may be, or for the value, validity, effectiveness,
genuineness, due execution, enforceability or sufficiency of this Agreement, or
any of the Other Loan Documents or for any failure of any Loan Party to perform
its obligations hereunder.  The Agent shall not be under any obligation to any
Lender or the Issuer to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Other Loan Documents, or to inspect the properties,
books or records of any Loan Party or any Subsidiary thereof.  The Agent shall
not be responsible to any Lender or the Issuer for the financial condition of
any Loan Party or any Subsidiary thereof, or be required to make any inquiry
concerning the financial condition of any Loan Party or any Subsidiary thereof,
or the existence of any Event of Default or any Default.  The duties of the
Agent as respects the Advances to the Borrowers shall be mechanical and
administrative in nature; the Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender or the Issuer, and nothing in
this Agreement, expressed or implied, is intended to or shall be so construed as
to impose upon the Agent any obligations in respect of this Agreement except as
expressly set forth herein.

 
112

--------------------------------------------------------------------------------

 
 
 
13.3
Lack of Reliance on Agent and Resignation.

 
Independently and without reliance upon the Agent, any other Lender or the
Issuer, each Lender and the Issuer has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Loan Parties.  The Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender or the Issuer with any credit or other information with
respect thereto, whether coming into its possession before making of the
Advances or at any time or times thereafter except as shall be provided by any
Loan Party pursuant to the terms hereof.
 
The Agent may resign on thirty (30) days’ written notice to each of the Lenders,
the Issuer and the Borrowing Agent and upon such resignation, the Required
Lenders will promptly designate a successor Agent reasonably satisfactory to the
Loan Parties.  Any such successor of the Agent shall succeed to the rights,
powers and duties of the Agent, and the term “Agent” shall mean such successor
agent effective upon its appointment, and the former the Agent’s rights, powers
and duties as the Agent shall be terminated, without any other or further act or
deed on the part of such former Agent.  After the Agent’s resignation as the
Agent, the provisions of this Article XIV shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Agent under this
Agreement.
 
 
13.4
Certain Rights of Agent.

 
If the Agent shall request instructions from the Lenders and the Issuer with
respect to any act or action (including failure to act) in connection with this
Agreement or any Other Loan Document, the Agent shall be entitled to refrain
from such act or taking such action unless and until the Agent shall have
received instructions from the Required Lenders; and the Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, the Lenders and the Issuer shall not have any right of action
whatsoever against the Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.

 
113

--------------------------------------------------------------------------------

 
 
 
13.5
Reliance.

 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, order or Other Loan Document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Loan Documents and its
duties hereunder, upon advice of counsel selected by it.  The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care.
 
 
13.6
Notice of Default.

 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder or under the Other Loan Documents,
unless the Agent has received notice from a Lender, the Issuer or a Loan Party
referring to this Agreement or the Other Loan Documents, describing such Default
or Event of Default and stating that such notice is a “notice of default”.  In
the event that the Agent receives such a notice, the Agent shall give notice
thereof to the Lenders and the Issuer.  The Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that, unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as is permitted hereunder or under applicable law
and as it shall deem advisable in the best interests of the Lenders and the
Issuer.
 
 
13.7
Posting to an Approved Electronic Platform.

 
Each of the Lenders, the Issuer and the Loan Parties agree that the Agent may,
but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and Issuer by posting such Approved Electronic
Communications on IntraLinks ™ , Syndtrack™ or a substantially similar
electronic platform chosen by the Agent to be its electronic transmission system
(the “Approved Electronic Platform”).
 
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Agent from time to time and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders, the Issuer and the Loan Parties acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.  In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which are hereby acknowledged, each of the Lenders,
the Issuer and the Loan Parties hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.  Each of the Lenders,
the Issuer, and the Loan Parties agrees that the Agent may, but (except as may
be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
the Agent’s generally-applicable document retention procedures and policies.

 
114

--------------------------------------------------------------------------------

 
 
THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”.  The Agent and any of its Affiliates or any
of their respective officers, directors, employees, agents, advisors or
representatives do not warrant the accuracy, adequacy or completeness of the
Approved Electronic Communications or the Approved Electronic Platform and
expressly disclaim liability for errors or omissions in the Approved Electronic
Platform.  No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Agent or such Affiliates or such respective officers, directors, employees,
agents, advisors or representatives in connection with the Approved Electronic
Platform or the Approved Electronic Communications.
 
 
13.8
Indemnification of Agent and Issuer.

 
To the extent the Agent or the Issuer is not reimbursed and indemnified by the
Loan Parties (or any other Person on any Loan Party’s behalf), each Lender will
reimburse and indemnify the Agent or the Issuer, as applicable, in accordance
with their Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent or the Issuer in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Loan Document; provided, however, that, the Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Agent or the Issuer, as
applicable.
 
 
13.9
Agent in its Individual Capacity.

 
With respect to the obligation of the Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as the Agent specified
herein; and the term “Lender” or any similar term shall, unless the context
clearly otherwise indicates, include the Agent in its individual capacity as a
Lender.  The Agent may engage in business with any Loan Party or any Subsidiary
thereof, including, without limitation, accepting deposits from and
lending  money to any Loan Party or any Subsidiary thereof, and generally engage
in any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if it were not the Agent hereunder. as if it were not performing the
duties specified herein, and may accept fees and other consideration from any
Loan Party or any Subsidiary thereof for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.
 
 
13.10
Delivery of Documents.

 
Whenever the Agent receives financial statements required under Section 9.7 and
Section 9.8 and\or a Borrowing Base Certificate pursuant to the terms of this
Agreement, the Agent will promptly furnish such documents and information to the
Lenders and the Issuer.
 
 
13.11
No Reliance on Agent’s Customer Identification Program.

 
Each of the Lenders and the Issuer acknowledges and agrees that neither such
Lender nor the Issuer, nor any of their Affiliates, participants or assignees,
may rely on the Agent to carry out such Lender’s, Issuer’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, this Agreement, the Other Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures, (ii)
any record keeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
laws.

 
115

--------------------------------------------------------------------------------

 
 
 
13.12
Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Advance or any Obligation with respect to a Letter
of Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances, Obligations owing with
respect to a Letter of Credit and all other Obligations that are owing and
unpaid and to file such Other Loan Documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuer, the Agent and the other
Secured Creditors (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuer, the Agent and
the other Secured Creditors and their respective agents and counsel and all
other amounts due the Lenders, the Issuer and the Agent under Sections 3.4, 3.5
and 15.12) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders and the Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 3.5 and 15.12.
 
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender, any Issuer or any other
Secured Creditor any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, any Issuer or
any other Secured Creditor to authorize the Agent to vote in respect of the
claim of any Lender, any Issuer or any other Secured Creditor in any such
proceeding.
 
 
13.13
Collateral and Guaranty Matters.

 
The Lenders and the Issuer irrevocably authorize the Agent, at its option and in
its Permitted Discretion:
 
(a)           to release any Lien on any property granted to or held by the
Agent under this Agreement or any Other Loan Document (i) upon termination of
the aggregate Revolving Commitments and payment in full of all Obligations
(other than contingent indemnification obligations not yet accrued and payable),
and the expiration or termination of all Letters of Credit, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any Other Loan Document, or (iii) subject to Section 15.3(v), if approved,
authorized or ratified in writing by the Required Lenders;

 
116

--------------------------------------------------------------------------------

 
 
(b)           to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;
 
(c)           to subordinate any Lien on any property granted to or held by the
Agent hereunder or under any Other Loan Document to the holder of any Lien on
such property that is permitted by Section 7.8(d) and Section 7.2 pursuant to
clause (f) of the definition of Permitted Encumbrances; and
 
(d)           upon request by the Agent at any time, the Required Lenders (or,
if necessary, all Lenders) will confirm in writing the authority of the Agent to
release its interest in particular types or items of property, or to release any
Guarantor from its obligations under the applicable Guaranty pursuant to this
Section 13.13.  In each case as specified in this Section 13.13, the Agent will,
at the Parent’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereunder and under the Other Loan Documents, or to release such Guarantor from
its obligations under the applicable Guaranty, in each case in accordance with
the terms of the Other Loan Documents and this Section 13.13.
 
 
13.14
No Independent Action.

 
Notwithstanding any other provision of this Agreement, each Lender agrees that
it shall not, unless specifically requested to do so by the Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Loan Documents, it being the intent of the Lenders that any such action to
protect or enforce rights under this Agreement and the Other Loan Documents
shall be taken in concert and at the direction or with the consent of the Agent
or the Required Lenders.
 
 
13.15
Use of Sub-Agents.

 
The  Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent, including
without limitation designating its Affiliates from time to time to perform the
duties to be performed by the Agent hereunder with respect to Advances
denominated in Alternative Currencies.  The Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of the Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
 
XIV.
BORROWING AGENCY; BORROWERS AND OTHER LOAN PARTIES JOINTLY AND SEVERALLY LIABLE.

 
 
14.1
Borrowing Agency Provisions.

 
(a)           Each Borrower hereby irrevocably designates the Borrowing Agent to
be its attorney and agent and in such capacity to borrow, sign and endorse
notes, and execute and deliver all notices, instruments, documents, writings and
further assurances now or hereafter required hereunder, on behalf of such
Borrower or the Borrowers, and hereby authorizes the Agent to pay over or credit
all proceeds of Advances hereunder in accordance with the requests of the
Borrowing Agent.

 
117

--------------------------------------------------------------------------------

 
 
(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request.  Neither the Agent, any
Lender nor the Issuer shall incur liability to the Loan Parties as a result
thereof.  To induce the Agent, the Lenders and the Issuer to do so, and in
consideration thereof, each Loan Party hereby indemnifies the Agent, each Lender
and the Issuer and holds the Agent, each Lender and the Issuer harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against the Agent, any Lender or the Issuer by any Person
arising from or incurred by reason of the handling of the financing arrangements
of the Loan Parties as provided herein, reliance by the Agent, any Lender or the
Issuer on any request or instruction from the Borrowing Agent or any other
action taken by the Agent, any Lender or the Issuer with respect to this
Section 14.1 except due to willful misconduct or gross negligence by the
indemnified party. This Section 14.1 shall survive the termination of this
Agreement.
 
 
14.2
Cross-Obligations of Loan Parties.

 
(a)           To induce the Lenders to make the Advances to the Borrowers and
the Issuer to issue Letters of Credit, and in consideration thereof, each of the
Domestic Borrowers hereby unconditionally and irrevocably: (a) agrees to be
jointly and severally liable for the due and punctual payment in immediately
available funds of all Obligations (whether by acceleration or otherwise) of the
Borrowers, (b) agrees to be jointly and severally liable to the Issuer for the
due and punctual payment in immediately available funds of all reimbursement
obligations and (c) agrees jointly and severally to pay any and all reasonable
expenses which may be incurred by the Agent in enforcing its rights with respect
to such Obligations of the Borrowers.  To induce the Lenders to make the
Advances to the Borrowers and the Issuer to issue Letters of Credit, and in
consideration thereof, each Guarantor who is a Domestic Obligor hereby (i)
unconditionally and irrevocably guarantees, the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the other Loan Parties, of every type and description and (ii) agrees jointly
and severally to pay any and all reasonable expenses which may be incurred by
the Agent in enforcing its rights with respect to such guaranty.  The maximum
liability of any Domestic Obligor for its guaranty under this Section
(including, to the extent that the agreement by each Domestic Borrower to be
jointly and severally liable for the Obligations of the Borrowers is construed
to be a guaranty of the Obligations of any other Borrower) shall be the greatest
amount which after taking into consideration all other valid and enforceable
debts and liabilities of such Domestic Obligor, an applicable court has
determined (after any appeals) would not render such Domestic Obligor insolvent,
unable to pay its debts as they become due, inadequately capitalized for the
business which it intends to conduct (in all such cases, within the meaning of
Section 548 of the Bankruptcy Code, 11 U.S.C. §§101, et. seq., or any other
similar state law), or unable to pay a judgment rendered upon a claim that is
the subject of an action or proceeding pending at the time when such guaranty
(or the agreement to be so jointly and severally liable) is incurred or
increased.  In no event shall the Scottish Borrower, the Swedish Borrower or any
other Foreign Subsidiary of Parent guaranty the obligations of any Domestic
Borrower hereunder or under the Other Loan Documents.

 
118

--------------------------------------------------------------------------------

 

(b)           Such guaranty (or, if applicable, the agreement to be so jointly
and severally liable) shall be irrevocable, unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected, except for payment of such Obligations and to
the extent permitted by applicable law, by: (i) any extension, renewal,
settlement, compromise, waiver or release in respect of any Obligation under
this Agreement or any Other Loan Document by operation of law or otherwise;
(ii) any modification or amendment of or supplement to this Agreement or any
Other Loan Document; (iii) any modification, amendment, waiver, release,
non-perfection or invalidity of any direct or indirect security, or of any
guarantee or other liability of any third party, of the Obligations with respect
to which the such guaranty (or, if applicable, agreement to be jointly and
severally liable) relates; (iv) any change in the corporate existence,
structure, or ownership of, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting such Domestic Obligor or its assets or any
resulting release or discharge of any of the Obligations; (v) the existence of
any claim, set-off or other rights which any Loan Party may have at any time
against any Lender, the Issuer or any other Person, whether or not arising in
connection with this Agreement or any Other Loan Document; (vi) any invalidity
or unenforceability relating to or against any Loan Party thereof for any reason
of this Agreement or any Other Loan Document or any provision of applicable law
or regulation purporting to prohibit the payment by any Loan Party of any
Obligation under this Agreement or any Other Loan Document; or (vii) to the
extent permitted by applicable law, any other act or omission to act or delay of
any kind by any Loan Party, the Agent, the Lenders, the Issuer or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of any such
Domestic Obligor’s guaranty (or, if applicable, agreement to be jointly and
severally liable) hereunder.  In no event shall the Scottish Borrower, the
Swedish Borrower or any other Foreign Subsidiary of Parent guaranty the
obligations of any Domestic Borrower hereunder or under the Other Loan
Documents.
 
(c)           The agreement of each Domestic Obligor under this Section 14.2
(including the agreement of each Domestic Borrower to be jointly and severally
liable for the Obligations of the other Borrowers) shall remain in full force
and effect until all Commitments of the Lenders and the obligations of the
Issuer are terminated and the Obligations under this Agreement or any Other Loan
Document have been paid in full.  If at any time any payment of any amount
payable by any other Loan Party under this Agreement and the Other Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Loan Party or otherwise, the
agreement of each Domestic Obligor under this Section (including the agreement
of each Domestic Borrower to be so jointly and severally liable for the
Obligations of the other Borrowers) shall be reinstated at such time as though
such payment had become due but had not been made at such time.  This Section
14.2 shall survive the termination of this Agreement until the payment in full
of all amounts payable under this Agreement and any Other Loan Documents.
 
(d)           No Domestic Obligor shall be entitled to enforce any remedy which
the Agent, any Lender or the Issuer now has or may hereafter have against any of
the other Loan Party, in respect of all or any part of the Obligations paid by
such Domestic Obligor pursuant to its guaranty hereunder (or its agreement to be
jointly and severally liable) until all of the Obligations shall have been fully
and finally paid to the Agent for the benefit of the Secured Creditors and all
Commitments of the Lenders and the Issuer to the Borrowers have
terminated.  Each such Domestic Obligor hereby waives any benefit of, and any
right to participate in, any security or collateral given to the Agent to secure
payment of the Obligations.  Each such Domestic Obligor also waives all setoffs
and counterclaims and all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this agreement to guaranty the Obligations (and to be jointly
and severally liable, if applicable).  Each such Domestic Obligor waives all
notices of the existence, creation or incurring of additional Obligations by any
other Loan Party, and also waives all notices that the principal amount, or any
portion thereof, and/or any interest on any instrument or document evidencing
all or any part of the Obligations is due, notices of any and all proceedings to
collect all or any part of such Obligations, and, to the extent permitted by
law, notices of exchange, sale, surrender or other handling of any Collateral
given to the Agent to secure payment of the Obligations. If acceleration of the
time for payment of any amount payable by any Loan Party under this Agreement or
any Other Loan Document in respect of Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Loan Party, all such amounts otherwise
subject to acceleration under the terms of this Agreement shall nonetheless be
payable by each of the other Loan Parties who are a Domestic Obligor under their
agreement to guaranty the Obligations (and, if applicable, to be jointly and
severally liable), to the extent permitted by applicable law.

 
119

--------------------------------------------------------------------------------

 
 
 
14.3
Rights of Subrogation.

 
(a)           If any Domestic Obligor makes a payment in respect of Section
14.2, it shall be subrogated to the rights, if any, of the Lenders and Issuer
and other payees against the other Loan Parties with respect to such payment and
shall have the rights of contribution set forth below against the other Loan
Parties; provided, however, that such Domestic Obligor shall not enforce its
rights to any payment by way of subrogation or by exercising its right of
contribution until all the Obligations owing hereunder shall have been finally
paid in full and may not under applicable insolvency laws be required to be
repaid, and all Commitments of the Lenders and all obligations of the Issuer to
issue Letters of Credit hereunder have been terminated.  Subject to all of the
Obligations hereunder having been finally paid in full and not subject to
required repayment under applicable insolvency laws and all Commitments of the
Lenders hereunder and all obligations of the Issuer to issue Letters of Credit
hereunder having terminated, each Domestic Obligor shall make, and agrees with
each of the other Domestic Obligors (and the successors and assigns of such
Obligors) to make, payments in respect of the Obligations of such Loan Parties
to which such other Domestic Obligors are subrogated by reason of making payment
pursuant to Section 14.2, or contribution payments to which such other Domestic
Obligors are entitled, such that, taking into account all such payments on
account of subrogation or contribution rights:
 
(i)           Each Domestic Obligor shall have paid to the other Domestic
Obligors on account of such subrogation and contribution rights (A) all
Obligations the benefit of which has been received by such Domestic Obligor or
which relate to Obligations the benefit of which has been received by such
Domestic Obligor or (B) if the aggregate of all such payments by all Domestic
Obligors to all other Domestic Obligors would exceed the outstanding
Obligations, such Domestic Obligor’s pro rata share of the outstanding
Obligations , in accordance with the amount of the benefit received by such
Domestic Obligor as described under subsection (A) hereinabove; and
 
(ii)           If there remain Obligations unpaid after application of the
payments referred to above, the deficiency shall be shared among the Domestic
Obligors pro rata in proportion to their respective net worth on the Closing
Date of this Agreement.
 
XV.
MISCELLANEOUS.

 
 
15.1
Governing Law.

 
This Agreement and the Other Loan Documents and the respective rights and
obligations of the parties thereunder shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to any
conflict of law principles thereof and except to the extent that perfection of
the Agent’s security interests and Liens and the effect thereof are otherwise
governed by the Uniform Commercial Code of any other jurisdiction).
 
 
15.2
Entire Understanding.

 
This Agreement and the documents executed concurrently herewith contain the
entire understanding among the Loan Parties, the Agent, each Lender and the
Issuer and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof.  Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Loan Party’s, the Agent’s, each
Lender’s and the Issuer’s respective officers.  Each Loan Party acknowledges
that it has been advised by counsel in connection with the execution of this
Agreement and the Other Loan Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

 
120

--------------------------------------------------------------------------------

 
 
 
15.3
Amendments.

 
None of this Agreement, any Other Loan Document, or, in each case, any portion
or provisions thereof, may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  The Required Lenders, the Agent with the consent in writing of the
Required Lenders, and the Loan Parties and their Subsidiaries (as applicable),
may, subject to the provisions of this Section 15.3, from time to time enter
into written supplemental agreements to this Agreement or the Other Loan
Documents executed by such parties for the purpose of adding or deleting any
provisions or otherwise changing, varying, waiving or otherwise amending in any
manner the rights of the Lenders, the Issuer, the Agent, the Loan Parties or
their Subsidiaries thereunder or the conditions, provisions or terms thereof, or
consenting to any deviation therefrom, or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however that, the consent of the Issuer must be obtained with respect
to any amendment, waiver of or consent with respect to Section 2.9 or any other
provisions the amendment or waiver of which would adversely affect the Issuer
and, provided, further, that no such supplemental agreement shall, without the
consent of all Lenders:
 
(i)           increase any Commitment of any Lender or increase the Maximum
Revolving Advance Amount.
 
(ii)           alter the definition of the term Revolving Percentage.
 
(iii)           extend the maturity of any Note or, without the consent of the
affected Person, the due date for any amount payable hereunder, or decrease the
rate of interest or reduce any fee payable by any Loan Party to the Lenders or
the Issuer pursuant to this Agreement.
 
(iv)           alter the definition of the term Required Lenders or alter, amend
or modify this Section 15.3.
 
(v)           release all or substantially all of the Collateral.
 
(vi)           change the rights and duties of the Agent.
 
(vii)           permit any Revolving Advance to be made if, after giving effect
thereto, (x) the sum of the Revolving Advances outstanding plus the Letter of
Credit Exposure would exceed (y) (A) the Maximum Revolving Advance Amount on any
Business Day or (B) the Formula Amount for more than thirty (30) consecutive
Business Days or one hundred five percent (105%) of the Formula Amount on any
Business Day.
 
(viii)           increase the Advance Rates above the Advance Rates in effect on
the Closing Date or increase the limit on advances with respect to Eligible
Inventory or Eligible Inventory located in Mexico.
 
(ix)           release any Person from the Obligations under this Agreement, any
applicable Guaranty, if any, or any Other Loan Document.
 
(x)           alter, amend or modify Section 11.7.

 
121

--------------------------------------------------------------------------------

 
 
Any such supplemental agreement shall apply equally to each Lender and the
Issuer and shall be binding upon the Lenders, the Issuer, the Agent and all
future holders of the Obligations.  In the case of any waiver, the Loan Parties,
their Subsidiaries, the Agent, the Lenders and the Issuer shall be restored to
their former positions and rights, and any Event of Default waived shall be
deemed to be cured and not continuing, but no waiver of a specific Event of
Default shall extend to any subsequent Event of Default (whether or not the
subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
(b)Notwithstanding the foregoing, the Loan Parties may, with the written consent
of the Agent, from time to time amend or supplement the Schedules to this
Agreement (other than Schedules 7.2, 7.3, 7.4, 7.5 and 7.8).
 
 
15.4
Special and Protective Agent Advances.

 
(a)           Notwithstanding (a) the existence of a Default or an Event of
Default, (b) that any of the other applicable conditions precedent set forth in
Section 8.2 have not been satisfied or (c) any other provision of this
Agreement, the Agent may at its discretion and without the consent of the
Required Lenders, voluntarily permit the outstanding Revolving Advances, plus
the Letter of Credit Exposure at any time to exceed one hundred five percent
(105%) of the Formula Amount for up to thirty (30) consecutive Business Days
provided that such outstanding Advances do not exceed the Maximum Revolving
Advance Amount.  For purposes of the preceding sentence, the discretion granted
to the Agent hereunder shall not preclude involuntary overadvances that may
result from time to time due to the fact that the Formula Amount was
unintentionally exceeded for any reason, including Collateral previously deemed
to be either “Eligible Receivables” or “Eligible Inventory”, as applicable,
becomes ineligible or collections of Receivables applied to reduce outstanding
Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral.  In the event the
Agent involuntarily permits either the outstanding Revolving Advances to exceed
the Formula Amount by more than five percent (5%), the Agent shall use its
efforts to have the Borrowers decrease any such excess in as expeditious a
manner as is practicable under the circumstances and not inconsistent with the
reason for such excess.  Revolving Advances made after the Agent has determined
the existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.
 
(b)           In addition to the discretionary voluntary Revolving Advances
permitted above in Section 15.4(a), the Agent is hereby authorized by each Loan
Party, the Lenders and the Issuer, from time to time in the Agent’s sole
discretion (a) after the occurrence and during the continuation of an Event of
Default or (b) at any time that any of the other applicable conditions precedent
set forth in Section 8.2 have not been satisfied, to make protective Revolving
Advances to the Borrowers on behalf of the Lenders which the Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(iii) to pay any other amount chargeable to the Loan Parties pursuant to the
terms of this Agreement; provided, that at any time after giving effect to any
such Revolving Advances, the outstanding Revolving Advances do not exceed the
lesser of (X) one hundred five percent (105%) of the Formula Amount or (Y) the
Maximum Revolving Advance Amount less the Letter of Credit Exposure.
 
 
15.5
Transfers and Assignments; Replacement of Certain Lenders.

 
(a)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender.  No Lender may assign or otherwise transfer any
of its rights or obligations hereunder except: (i) to an Eligible Assignee in
accordance with the provisions of Section 15.5(b), (ii) by way of participation
in accordance with the provisions of Section 15.5(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 15.5(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 15.5(d) and, to the extent expressly
contemplated hereby, the Affiliates of each of the Agent, the Lenders and the
respective directors, officers, employees, agents and advisors of such
Affiliates of each of the Agent, the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 
122

--------------------------------------------------------------------------------

 

(b)           Transfer of Commitments.   Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of any Commitment hereunder and
the Advances at the time owing to such Lender); provided, however that: (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment hereunder and the Advances at the time
owing to such Lender or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Revolving Commitment (which for this purpose includes Revolving Advances
outstanding thereunder) or, if the Revolving Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than Five Million Dollars ($5,000,000), in the case of
any assignment in respect of Revolving Advances unless each of the Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrowing Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
hereunder assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations in or among
separate Advances on a non-pro rata basis; (iii) any assignment of a Commitment
or Advance hereunder must be approved by the Agent and the Issuer unless the
Person that is the proposed assignee (y) is itself a Lender with an existing
Commitment or Advance, as applicable (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee), or (z) is an Eligible Assignee, in
which case, such Agent’s approval may not be unreasonably withheld; and (iv) the
parties to each assignment shall execute and deliver to the Agent an Assignment
and Assumption, together with a processing and recordation fee of Three Thousand
Five Hundred Dollars ($3,500), and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Agent an Administrative Questionnaire.  Subject to
acceptance and recording thereof by the Agent pursuant to Section 15.5(c), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 15.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 15.5(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 15.5(d).

 
123

--------------------------------------------------------------------------------

 
 
(c)           Maintenance of Register.  The Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at its office in Cleveland,
Ohio, a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, the Commitments
of, and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Loan Party or the Agent, sell participations to any Person
(other than a natural person or any Loan Party, its Subsidiaries or any of their
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Advances owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided, further, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 15.3 that affects
such Participant; provided, further, any Lender selling participations to any
Person shall maintain a register for such participations similar to the Register
referenced in Section 15.5(c) above  Each Loan Party agrees that each
Participant shall be entitled to the benefits of Article III, and Article XV to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 15.5.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.10(c)
as though it were a Lender.
 
A Participant shall not be entitled to receive any greater payment under this
Section 15.5(d) than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant unless the sale of
the participation to such Participant is made with the Borrowers’ prior written
consent.  A Participant that is not incorporated under the laws of the United
States or a state thereof shall not be entitled to the benefits of Section 2.5
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.13 as though it were a Lender.
 
(e)           Pledge of Interests.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 
124

--------------------------------------------------------------------------------

 

(f)           Replacement of Notes.  Each Borrower shall execute and deliver:
(i) to the Agent, the transferor and the transferee, any consent or release (of
all or a portion of the obligations of the transferor) to be delivered in
connection with each Assignment and Assumption, (ii) if a Lender’s entire
Revolving Commitment and all of its Revolving Advances, have been transferred to
the transferee, appropriate replacement notes against return of the Notes (each
marked “replaced”) held by the transferor and (iii) if only a portion of a
Lender’s interest in its Revolving Commitment and Revolving Advances has been
transferred, replacement notes to each of the transferor and the transferee
against return of the original such Notes of the transferor (each marked
“replaced”) held by the transferor; provided, however, that, simultaneously with
the Borrowers’ delivery of new Notes pursuant to this Section 15.5(f), the
transferor Lender will deliver to the Borrowers any Note being replaced in whole
or in part, and each such Note delivered by the transferor Lender shall be
conspicuously marked “replaced” when so delivered.
 
(g)           Replacement of Certain Lenders.  If any Lender is a Defaulting
Lender hereunder or if any Borrower is required to pay any additional amount to
any Lender or any Governmental Body for the account of any Lender pursuant to
Section 3.13, then, the Borrowers may, so long as no Event of Default has
occurred and is continuing, at such Lender’s sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in
Section 15.5(b)), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations; provided,
however, that (i) the Borrowers shall have received the prior written consent of
the Agent, which consent shall not be unreasonably withheld and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts).  None of the Lenders shall be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
 
(h)           Replacement of Non-Consenting Lenders.  If, in connection with any
proposed amendment, waiver or consent hereunder pursuant to Section 15.2 (i)
requiring the consent of all Lenders, the consent of Required Lenders is
obtained but the consent of all Lenders whose consent is required is not
obtained or (ii) requiring the consent of Required Lenders, the consent of
Lenders holding fifty-one percent (51%) or more of the applicable threshold, is
obtained but the consent of Required Lenders is not obtained (any Lender
withholding consent as described in clause (i) and (ii) hereof being referred to
as a “Non-Consenting Lender”), then, so long as the Agent is not a
Non-Consenting Lender and no Event of Default has occurred and is continuing,
the Agent may, at the sole expense of the Borrowers, upon notice to such
Non-Consenting Lender and the Borrowers, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 15.5(b)), all of its interests, rights and obligations
under this Agreement to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided, however, that such Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts).
 
 
15.6
Application of Payments.

 
Except to the extent expressly otherwise provided in Sections  11.7 and 14.2,
the Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations.  To the extent that any Loan Party or any Subsidiary thereof
makes a payment or the Agent, any Lender or the Issuer receives any payment or
proceeds of the Collateral for any Loan Party’s or any Subsidiary’s benefit,
which are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other party under any bankruptcy law, common law or equitable
cause, then, to such extent, the Obligations or part thereof intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by the Agent, such Lender or the Issuer.

 
125

--------------------------------------------------------------------------------

 
 
 
15.7
Indemnity.

 
Each Loan Party shall indemnify the Agent, each Lender, the Issuer and each of
their respective officers, directors, Affiliates, employees and agents from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against the Agent, any Lender or the
Issuer in any litigation, proceeding or investigation instituted or conducted by
any Governmental Body or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Loan Documents, whether or not the Agent, any Lender or
the Issuer is a party thereto, except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the party being
indemnified.
 
 
15.8
Notice.

 
(a)           Notice Addresses. Except for notices required to be delivered by
Approved Electronic Communication, any notice or request hereunder may be given
to any Loan Party or to the Agent, any Lender or the Issuer at the following
respective addresses (or at such other address as may hereafter be specified in
a notice designated as a notice of change of address under this Section):
 
 
(A)   If to Agent:
PNC Bank

1900 East Ninth Street
34th Floor
Locator B7-YB13-34-3
Cleveland, Ohio, 44114
Attention:  Joseph G. Moran or Stoneridge
Account Manager
Telephone:  (216)222-5636
Telecopier:  (216)222-9396
Email:  joseph.moran@pnc.com


 
(B)   If to the Issuer:
PNC Bank

1900 East Ninth Street
34th Floor
Locator B7-YB13-34-3
Cleveland, Ohio, 44114
Attention:  Joseph G. Moran or Operations Manager
Telephone:  216-222-5636
Telecopier:  216-222-9396
Email:  joseph.moran@pnc.com


 
(C)   If to a Lender:
As specified on the signature pages hereof.



(D)          If to the Borrowing

 
Agent or a Loan Party:
Stoneridge, Inc., as Borrowing Agent

9400 East Market Street
Warren, Ohio 44484
Attention:  George E. Strickler, Executive Vice President, Chief Financial
Officer and Treasurer
Telephone: (330)856-2443
Telecopier: (330)856-3618
Email:  gstrickler@stoneridge.com

 
126

--------------------------------------------------------------------------------

 
 
Unless otherwise required or limited by the terms of this Agreement, any notice,
request, demand, direction or other communication (for purposes of this
Section 15.8 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing or facsimile transmission or similar telecommunications device).  Unless
the context of this Agreement would indicate otherwise, an Approved Electronic
Communication shall satisfy any requirement for a writing.  Any such Notice must
be delivered to the applicable parties hereto at the addresses and numbers set
forth in this Agreement or in accordance with any subsequent unrevoked Notice
from any such party that is given in accordance with this Section 15.8.
 
(b)           Effectiveness of Notices.  All Notices shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, four (4) days after being deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested, (iii) if delivered by posting to an Approved Electronic
Platform, an internet website or a similar telecommunication device requiring
that a user have prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 13.7 to be delivered
thereunder), when such Notice shall have been made generally available on such
Approved Electronic Platform, internet website or similar device to the party
being notified (regardless of whether such party must accomplish, and whether or
not such party shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such party has been notified that such communication has
been posted to the Approved Electronic Platform, (iv) if delivered by other
Approved Electronic Communication, when actually received by the target
electronic system, (v) if by a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine; and (vi) if by telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Approved Electronic Communication or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);
provided, however, that Notices to the Agent shall not be effective until
actually received by the Agent.
 
(c)           Concurrent Notice.  Any Lender or the Issuer giving a Notice to
the Borrowing Agent or a Loan Party shall concurrently send a copy thereof to
the Agent, and the Agent shall promptly notify the other Lenders and the Issuer
of its receipt of such Notice.
 
 
15.9
Notice by Approved Electronic Communications.

 
The Agent, the Issuer, each Lender and each of their Affiliates is authorized to
transmit, post or otherwise make or communicate, in its sole discretion (but
shall not be required to do so), by Approved Electronic Communications in
connection with this Agreement or any Other Loan Document and the transactions
contemplated therein.  Each of the Loan Parties, the Agent, the Lenders and the
Issuer hereby acknowledges and agrees that the use of Approved Electronic
Communications is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing each of the
Agent, the Issuer, each Lender and each of their Affiliates to transmit Approved
Electronic Communications.

 
127

--------------------------------------------------------------------------------

 
 
No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically.  Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which the Agent, the Issuer, each Lender and the Loan Parties
may rely and assume the authenticity thereof.  Each Approved Electronic
Communication containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original.  Each E-Signature shall be deemed sufficient to
satisfy any requirement for a “signature” and each Approved Electronic
Communication shall be deemed sufficient to satisfy any requirement for a
“writing”, in each case including pursuant to this Agreement, any Other Loan
Document, the Uniform Commercial Code, the Federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural law governing such subject matter.  Each party
or beneficiary hereto agrees not to contest the validity or enforceability of an
Approved Electronic Communication or E-Signature under the provisions of any
applicable law requiring certain documents to be in writing or signed; provided,
that nothing herein shall limit such party’s or beneficiary’s right to contest
whether an Approved Electronic Communication or E-Signature has been altered
after transmission.
 
 
15.10
Survival.

 
The obligations of the Loan Parties under Sections 3.8, 3.9, 3.10, 3.11,
4.17(e), 13.8, and 15.12 and Article XIV shall survive termination of this
Agreement and the Other Loan Documents and payment in full of the Obligations.
 
 
15.11
Severability.

 
If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under applicable laws or regulations, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
 
 
15.12
Expenses.

 
Each Loan Party agrees to pay on demand all reasonable costs and expenses of (a)
the Agent (including the reasonable fees and out-of-pocket expenses of counsel
or other advisors for the Agent and including internal counsel) in connection
with the negotiation, preparation, execution, delivery, administration,
modification, amendment, forbearance and waiver of this Agreement and the Other
Loan Documents, and (b) the Agent, the Lenders and the Issuer (including the
reasonable fees and out-of-pocket expenses of counsel or other advisors) in
connection with (i) any workout or restructuring of the Obligations or (ii) the
enforcement of, the exercise of remedies under, or the preservation of rights
and remedies under this Agreement or any of the Other Loan Documents (including
any collection, bankruptcy or other enforcement proceedings arising with respect
to any Loan Party, this Agreement, or any Event of Default under this
Agreement). Each Loan Party further agrees to pay to the Agent on demand all
usual and customary fees and expenses which the Agent incurs in connection with
(a) the forwarding of Advance proceeds and (b) the establishment and maintenance
of any Collection Accounts as provided for in Section 4.14(g).
 
 
15.13
Injunctive Relief.

 
Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy at law may prove to be inadequate relief to the Lenders and/or the
Issuer.  Therefore, the Agent, if the Agent so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.

 
128

--------------------------------------------------------------------------------

 
 
 
15.14
Consequential Damages.

 
None of  the Agent, any Lender or the Issuer, nor any agent or attorney for any
of them, shall be liable to the Loan Parties, for any special, incidental,
consequential or punitive damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations.
 
 
15.15
Captions.

 
The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.
 
 
15.16
Counterparts; Telecopied Signatures.

 
This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.
 
 
15.17
Construction.

 
The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.
 
 
15.18
Confidentiality.

 
The Agent, each Lender, the Issuer, each Eligible Assignee party to an
Assignment and Assumption and each Participant shall hold all non-public
information obtained by the Agent, such Lender, the Issuer, such Eligible
Assignee party to an Assignment and Assumption or such Participant pursuant to
the requirements of this Agreement in accordance with the Agent’s, such
Lender’s, the Issuer’s, such Eligible Assignee’s and such Participant’s
customary procedures for handling confidential information of this nature;
provided, however, the Agent, each Lender, the Issuer, each Eligible Assignee
party to an Assignment and Assumption and each Participant may disclose such
confidential information (in all cases on a confidential basis) (a) to its
examiners, affiliates, outside auditors, counsel and other professional
advisors, (b) to the Agent, any Lender, the Issuer, any prospective assignee,
any Eligible Assignee which is a party to an Assignment and Assumption and any
Participants, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process; provided, further that (i)
unless specifically prohibited by applicable law or court order, the Agent, each
Lender, the Issuer and each Eligible Assignee a party to an Assignment and
Assumption and each Participant shall use its best efforts prior to disclosure
thereof, to notify the Loan Parties of the applicable request for disclosure of
such non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender, the Issuer, a each Eligible Assignee a party to an
Assignment and Assumption or a Participant by such Governmental Body) or (B)
pursuant to legal process and (ii) in no event shall the Agent, any Lender, the
Issuer, any Eligible Assignee a party to an Assignment and Assumption or any
Participant be obligated to return any materials furnished by the Loan Parties
other than those documents and instruments in possession of the Agent, any
Lender or the Issuer in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been terminated.

 
129

--------------------------------------------------------------------------------

 
 
 
15.19
No Sharing of Information Without Consent.

 
Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to any Loan
Party or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender, the Issuer or by one or more Subsidiaries or
Affiliates of such Lender or the Issuer.  None of the Agent, any Lender or the
Issuer is authorized to share any information delivered to such Lender or the
Issuer or the Agent by or on behalf of any Loan Party or any Subsidiary thereof
pursuant to or in connection with this Agreement, or in connection with the
decision of such Lender or the Issuer or the Agent to enter into this Agreement,
to any such Subsidiary or Affiliate of such Lender or the Issuer or the Agent,
without the prior written consent of the Borrower Agent..
 
 
15.20
USA Patriot Act.

 
Each Lender, the Issuer or assignee or participant of a Lender or the Issuer
that is not incorporated under the laws of the United States or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United states or foreign country and (ii) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender or the Issuer is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA Patriot Act.
 
 
15.21
Publicity.

 
Each Loan Party, each Lender and the Issuer hereby authorizes the Agent to make
appropriate announcements of the financial arrangement entered into among the
Loan Parties, the Agent, the Lenders and the Issuer, including announcements
which are commonly known as tombstones, in such publications and to such
selected parties as the Agent shall in its sole and absolute discretion deem
appropriate.  Each Loan Party, each Lender and the Issuer hereby further
authorizes the Agent to disclose information relating to this Agreement to Gold
Sheets, and other similar bank trade publications, with such information to
consist of deal terms and other information customarily found in such
publications.
 
 
15.22
Judgment Currency.

 
(a)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder or under any of the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”)
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency at the Payment Office on the second Business Day preceding that on
which final judgment is given.

 
130

--------------------------------------------------------------------------------

 

(b)           The obligation of any Borrower or any Loan Party in respect of any
sum due in the Original Currency from it to any Lender, the Issuer or the Agent
hereunder shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, the Issuer or the Agent (as the case may be) of any sum adjudged to be
so due in such Other Currency such Lender, the Issuer or the Agent (as the case
may be) may in accordance with normal banking procedures purchase Dollars with
such Other Currency; if the amount of the Original Currency so purchased is less
than the sum originally due to such Lender, the Issuer or the Agent (as the case
may be) in the Original Currency, such Borrower and/or any other applicable Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender, the Issuer or the Agent (as the case may be) against such
loss, and if the amount of the Original Currency so purchased exceeds the sum
originally due to any Lender, the Issuer or the Agent (as the case may be) in
the Original Currency, such Lender, the Issuer or the Agent (as the case may be)
agrees to remit to the applicable Borrower or other Loan Party such excess.
 
 
15.23
Waiver of Jury Trial and Submission to Non-Exclusive Jurisdiction.

 
EACH OF THE PARTIES HERETO WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE PARTIES OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
 
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Ohio state
court or federal court of the United States sitting in Cuyahoga County, Ohio,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, the Notes or any Other Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such Ohio state or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement, the Notes or any Other Loan Document in the courts
of any jurisdiction.
 
Each Loan Party hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by registered mail
(return receipt requested) directed to such Loan Party at its address set forth
in Section 15.8 and service so made shall be deemed completed five (5) days
after the same shall have been so deposited in the mails of the United States,
or, at the Agent’s option, by service upon such Loan Party.  Nothing herein
shall affect the right to serve process in any manner permitted by law or shall
limit the right of the Agent, any Lender or the Issuer to bring proceedings
against any Loan Party in the courts of any other jurisdiction.
 
Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, the Notes or any Other Loan
Document in any Ohio state or federal court sitting in Ohio.  Each of the
parties hereto hereby waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  The parties confirm that the foregoing waivers are informed
and freely made.

 
[SIGNATURES FOLLOW]

 
131

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 

 
BORROWERS:
     
STONERIDGE, INC.
     
By:
   
Name:
George E. Strickler
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
       
STONERIDGE CONTROL DEVICES, INC.
       
By:
   
Name:
George E. Strickler
 
Title:
Vice President and Treasurer
       
STONERIDGE ELECTRONICS, INC.
       
By:
   
Name:
George E. Strickler
 
Title:
Vice President and Treasurer

 
[Signature Page to Credit and Security Agreement]
 
 
S-1

--------------------------------------------------------------------------------

 



 
AGENT:
     
PNC BANK, NATIONAL ASSOCIATION, as Agent
     
By:
   
Name:  Renee M. Bonnell
 
Title:  Vice President
     
ISSUERS:
     
PNC BANK, NATIONAL ASSOCIATION, as Issuer
     
By:
   
Name:  Renee M. Bonnell
 
Title:  Vice President
     
JPMORGAN CHASE BANK, N.A., as an Issuer
     
By:
   
Name:  Katherine C. Cliffel
 
Title:  Vice President

 
 
S-2

--------------------------------------------------------------------------------

 



 
LENDERS:
     
PNC BANK, NATIONAL ASSOCIATION, as a Lender
     
By:
   
Name:  Renee M. Bonnell
 
Title:  Vice President
     
Revolving Commitment:  $48,000,000
     
Notice Information:
     
PNC Bank, National Association
 
1900 East Ninth Street
 
34th Floor
 
Locator B7-YB13-34-3
 
Cleveland, OH 44114
 
Attention:  Joseph G. Moran
 
or Stoneridge Account Manager
 
Telephone:  (216)222-5636
 
Telecopier:  (216)222-9396
 
Email:  joseph.moran@pnc.com

 
 
S-3

--------------------------------------------------------------------------------

 




 
COMERICA BANK, as a Lender
     
By:
   
Name:  Brandon Welling
 
Title:    Vice President
     
Revolving Commitment:  $20,000,000
     
Notice Information:
     
Comerica Bank
 
MC 2396
 
3551 Hamlin Road
 
Auburn Hills, MI 48326
 
Attention:  Brandon Welling, Vice President
 
Telephone:  (248) 371-6477
 
Telecopier:  (248) 371-6617
 
Email:  bdwelling@comerica.com

 
 
S-4

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
     
By:
   
Name:  Katherine C. Cliffel
 
Title:  Vice President
     
Revolving Commitment:  $20,000,000
     
Notice Information:
     
JPMorgan Chase Bank, N.A.
 
1300 E. Ninth Street
 
13th Floor
 
Cleveland, Ohio 44114
 
Katherine C. Cliffel, Vice President
 
Tel: 216-781-4471
 
Fax: 216-781-2071
 
Email: Katherine.C.Cliffel@chase.com

 
 
S-5

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK., as a Lender
 
UK Double Tax Treaty Passport Number:  13/F/24267/DTTP
     
By:
   
Name:  Marty McGinty
 
Title:  Vice President
     
Revolving Commitment:  $12,000,000
     
Notice Information:
     
Fifth Third Bank
 
600 Superior Ave East
 
Cleveland, Ohio. 44114
 
Marty McGinty, Vice President
 
Tel: 216-274-5098
 
Fax: 216-274-5617
 
Email: marty.mcginty @53.com

 
 
S-6

--------------------------------------------------------------------------------

 